Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 1 of 410




                Exhibit 1
        Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 2 of 410




ELSHAM
LEMBAGA STUDI DAN ADVOKASI HAK ASASI MANUSIA
Institute for Human Rights Study and Advocacy
Jln. Kampus ISTP - Padang Bulan, Jayapura - PAPUA
Telp/Facs: 62-(0)967-581600/ 581520;
E-mail: ElshamNewsService@jayapura.wasantara.net.id


February 4, 2005

The following document presents new information regarding the August 31, 2002, roadside
attack within the Freeport mining project area in West Papua, in which gunmen ambushed the
entire teaching staff of Freeport's international school, killing the principal and two
schoolteachers (two American citizens and one Indonesian citizen) and injuring seven other
American schoolteachers and a six-year-old girl. A June 2004 indictment handed down by a
U.S. grand jury and an accompanying statement by then-Attorney General John Ashcroft
identified Anthonius Wamang, an Indonesian citizen, as directly involved in the attack.

The Institute for Human Rights Study and Advocacy (ELSHAM) possesses evidence of
substantial business and personal ties between the Indonesian military (TNI) and Anthonius
Wamang. Furthermore, ELSHAM possesses detailed accounts of how material support, in the
form of rifles and ammunition, was transferred from the TNI to Wamang's group. Our data
about the financial relationship between the TNI and Freeport McMoRan Copper & Gold
Mine, Inc. ("Freeport") indicate a possible motive for the attack: as they have done in the past,
TNI may have engineered the attack in an attempt to secure higher security contract
payments from Freeport.

ELSHAM investigators closely collaborated with the FBI in the early stages of the bureau’s
investigation into the attack. In addition to providing the FBI with crucial information that led to
the indictment of Anthonius Wamang, ELSHAM provided the FBI with specific evidence of TNI
involvement in the attack. In addition to this information that is already in the hands of the FBI,
ELSHAM has new data to substantiate the role of the TNI in planning and executing the attack.
However, according to U.S. Congressional sources, the FBI has stated repeatedly in Hill
testimony and briefings that the bureau has not found any evidence of a link between the TNI
and the perpetrators of the August 2002 ambush.

Indeed, the June 2004 indictment and accompanying public statement by then-U.S. Attorney
General John Ashcroft omitted any reference to evidence that the TNI was involved in the
August 2002 attack, though neither did they exonerate the TNI (The TNI subsequently claimed
exoneration).

Most recently, Senator Joseph R. Biden submitted written questions about the Freeport attack
to Dr. Condoleezza Rice during her January 19, 2005, confirmation hearing for the position of
U.S. Secretary of State. In response, Dr. Rice stated, "Although the investigation is not
complete, the FBI has uncovered no evidence indicating TNI involvement in the Timika
murders."
         Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 3 of 410




BACKGROUND
Suspicion of direct TNI involvement and possible authorship of the attack is based on a number
of facts developed in investigations by the Indonesian police, West Papua non-governmental
organizations and investigative journalists1:

    •   The site of the attack is less than a kilometer from a permanently manned TNI guard post.
        Nevertheless, no TNI personnel responded to the attack, which persisted for
        approximately 45 minutes with the expenditure of approximately 200 rounds of
        ammunition;
    •   The road on which the attack took place is one of the most heavily secured by TNI
        personnel in the country with numerous permanently manned check points. The road
        snakes through treacherously steep terrain making access and egress, other than by the
        tightly secured road, very difficult;
    •   The territory along both sides of the roadway is also secured by TNI forces;
    •   An initial report prepared by the Indonesian police concluded that “there is a strong
        possibility that the Tembagapura case was perpetrated by members of the Indonesian
        National Armed Forces.”2 Immediately subsequent to the release of that report, the
        senior police officials involved in its preparation were transferred and responsibility for
        investigation of the incident was assigned to the TNI itself;
    •   Reliable press accounts cited senior unnamed U.S. government officials stating their
        conviction that the TNI was involved in the attack. According to a March 3, 2004,
        Associated Press news story3, a senior U.S. official confirmed that elements of the TNI
        were involved in the August 2002 ambush. The AP report cites two U.S. officials as
        stating that local TNI commanders ordered the ambush and quotes "a senior U.S. official
        familiar with the investigation as stating 'It's no longer a question of who did it.'" The
        official told AP, "It's only a question of how high up this went within the chain of
        command."
    •   Within hours of the attack, the TNI alleged that the lightly armed West Papuan
        independence fighters, the Free Papua Organization (OPM), were responsible for the
        ambush. As evidence, the TNI produced the corpse of a West Papuan whom it alleged
        had been one of the attackers. Police investigators rejected this contention, noting that
        the corpse had been dead for at least 24 hours prior to the attack and that the alleged
        perpetrator had suffered a medical condition that would have made it impossible for him
        to have been involved;
    •   Circumstances surrounding the death of this falsely accused West Papuan have never
        been investigated;
    •   The principal OPM commander in the area, Kelly Kwalik, prior to the attack, had
        renounced violence and had specifically issued written orders against attacks on

1
  See, for example, Dana Priest, “A Nightmare, and a Mystery, in the Jungle: Ambush of School Outing Left 3 Dead,
8 Wounded and Suspicion of Involvement by Indonesian Army,” The Washington Post, June 22, 2003, p. A1; and
What's Wrong with Freeport’s Security Policy? Results of Investigation into the Attack on Freeport Employees in
Timika, Papua, Finds Corporation Allows Impunity of Criminal Acts by Indonesian Armed Forces, ELSHAM,
October 21, 2002.
2
   Police Report, September 28, 2002, p. 7 of English Translation.
3
  “Indonesian Army Ordered Deadly Ambush,” Slobodan Lekic, Associated Press, March 3, 2004.
            Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 4 of 410




           foreigners or military personnel. Moreover, his force is equipped with only three rifles
           and is chronically short of ammunition.

The question of motive for the attack remains largely unaddressed. While the OPM has no
history of violence directed at foreigners, the August 2002 attack is reminiscent of previous TNI
assaults on Freeport employees and of the military’s other destructive acts directed at the
company.

Specifically, investigative journalists and NGOs have noted that the attack followed, by only two
months, a decision by Freeport McMoRan Copper & Gold, Inc., to end its decades-old practice
of paying large fees for "security" to the TNI as an institution, and to individual TNI personnel.
In response to shareholder concern regarding potential and actual liabilities created by Freeport’s
ongoing relationship with the TNI, corporate management disclosed in 2003 that, in 2002,
Freeport made payments of $5.6 million directly to the Indonesian military; and $4.7 million
directly to TNI in 2001.

The Indonesian government has acknowledged the active measures taken by the military to
expand its authority in the Freeport mining project area. Referring to a March 1996 riot that
caused a three-day total shutdown of mining operations, former Indonesian Minister of
Defense Juwono Sudarsono confirmed that “elements within the military had incited the unrest
experienced by Freeport in order to highlight the benefits of their presence.”4

Senior and former Freeport employees also asserted that the military had “convinced” Freeport
management that its presence was necessary to protect the mining operation from disturbances.5
In response, Freeport agreed to pay the military a one-time sum of $35 million, to be
supplemented by an annual “donation” of $11 million.6


WAMANG LINKS TO TNI

In a filmed interview that was aired by the Australian Broadcasting Corporation (ABC) on
August 7, 2004, Anthonius Wamang admitted to having links to the TNI. Wamang stated, "I had
a business relationship with them for purchasing ammunition." In the same interview, Wamang
admitted to having participated in the 2002 attack. ELSHAM possesses evidence about a prior
direct business relationship between Wamang and the TNI involving the harvest and sale of kayu
gaharu (eagle wood), a rare and highly valuable wood used in the production of scented oil. The
TNI maintain a virtual monopoly over the gaharu trade in West Papua and export this wood
largely to Singapore. Wamang harvested the gaharu wood deep in the forests of West Papua



4
 Lesley McCulloch, “Trifungsi: The Role of the Indonesian Military in Business,” presented to The International
Conference on Soldiers in Business: Military as an Economic Actor (Jakarta: Bonn International Center for
Conversion, 2000), 29.
5
    Lesley McCulloch, “Security Dilemma for Investors,” Jakarta Post, 17 July 2000.
6
    McCulloch, “Trifungsi,” 29.
        Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 5 of 410




under the direction of TNI agents. This mutually profitable business relationship began in 2000
and continued through the months leading up to the attack on August 31, 2002.

Wamang traveled to the Indonesian capital of Jakarta in January 2002 with a plane ticket that
likely was purchased by TNI agents. Source A, an Amungme tribal leader, met Wamang at an
upscale Jakarta hotel. Wamang told Source A that the TNI was financing his travel and hotel
expenses. While in Java, Wamang also traveled to the cities of Yogyakarta and Surabaya.
Wamang returned to West Papua in March 2002.

ELSHAM recently received two letters from OPM Regional Commander Kelly Kwalik. The
letters, which appear to be authentic, indicate that Kwalik recently met directly with Anthonius
Wamang. According to both letters, which are respectively dated October 2, 2004, and
November 3, 2004, Wamang admits to outfitting and conducting the attack in collaboration with
Indonesian Special Forces (Kopassus) agents. Further, he claims that the operation was planned
during his January-March 2002 trip to Java. Wamang's current whereabouts, as of February
2005, are believed to be known to the TNI authorities.

Analysis: Before the January-March 2002 trip to Java, Wamang had no substantial combat
experience nor advanced training in the use of automatic firearms. Weapons training may have
been provided by the TNI at this time.


PROVISION OF WEAPONS AND AMMUNITION BY TNI

Anthonius Wamang, in the ABC broadcast, publicly admits to purchasing bullets from the TNI.
Two other presumed co-conspirators, who will be named here with the initials AA and OM, were
key in the procurement of the weapons from the TNI. Prior to the 2002 attack the OPM group
commanded by Kelly Kwalik possessed only two automatic weapons: an M16 and an
Indonesian-manufactured SS1. Kelly Kwalik, who has a historical relationship with both
Anthonius Wamang and AA, claims not to know the source of the weapons that were used in the
attack. Kwalik further claims not to have authorized an attack on civilians, foreign nationals, or
TNI soldiers.

AA has had a long relationship with TNI agents through the gaharu wood trade. At a camp in
Akimuga, a village near Timika, AA served the TNI as a cleaner and cook. AA is a public figure
who opposed Freeport's "One Percent Fund" in 1996. Eurico Guteres, the infamous militia
leader from East Timor, recruited AA to join a pro-Jakarta militia in Timika. The TNI used AA
to instigate a civil war among the Amungme people in 2003 over the declaration of the so-called
“Central Irian Jaya Province”. Five people died in these clashes.

In 2000, it was AA who first introduced Anthonius Wamang to the TNI gaharu wood ring. In
early 2001, AA contacted OM, an Indonesian gaharu wood businessman, to ask for help in
procuring firearms. OM put AA in contact with TNI agents in Java who were known to provide
weapons.

An operative of Kelly Kwalik, who will be referred to here as KAS, provided AA and OM with a
        Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 6 of 410




one-way airline ticket to Jakarta in December 2001. KAS also readied 300 kg of gaharu wood
that was to be used to purchase weapons. In December 2001, KAS sent 30 kg of gaharu wood
with AA and OM as a "sample". KAS never received any of the weapons that were allegedly
purchased with the gaharu wood sent with AA and OM.

In December 2001, AA arrived in Jakarta and contacted Source B, who is a distant relative. In
Jakarta, AA stayed in the home of a TNI officer: Colonel Sugiono. Source B drove AA to the
residence of Col. Sugiono on Jalan Raden Saleh in Jakarta. Col. Sugiono operates a boarding
house, and AA stayed in room number one of this compound. From Jakarta, AA traveled to
Bandung. AA told Source B that he bought three rifles in Bandung. Upon returning to Jakarta
from Bandung, AA requested that the three rifles be stored at Source B's home. AA also
indicated that he wished to test the rifles at Source B's home. Source B did not allow AA to store
or test the rifles at his home. According to Source B, AA stored the weapons at the Cikini Police
Station (Polsek Cikini) in Jakarta. AA told Source B that Col. Sugiono arranged for the payment
of his return airfare from Jakarta to West Papua.

Analysis: Anthonius Wamang may have been working together with AA in Java at the time that
the weapons were procured. Further investigations on Wamang's role in the procurement of
weapons are warranted.


POSSIBLE MOTIVE: TNI DESIRED INCREASED SECURITY PAYMENTS

The International Crisis Group estimates that just 30% of the TNI annual budget comes from
Indonesia's civilian administration. The remainder of TNI funds come, in part, from both official
security contracts with private firms and illegal extortion. ELSHAM has conducted extensive
research about the financial details of the relationship between Freeport and TNI. Direct
transfers, in amounts ranging from $1,800 to $2,100 per month, were made by Freeport into the
personal account of the regional military commander for West Papua (Pangdam Trikora).
These payments were discontinued in the months leading up to the August 2002 attack. In 2002,
according to official Freeport reports, the company paid TNI $5.6 million.

Analysis: Post-Enron-scandal reforms – and the anticipation of such reforms as they developed
through the legislative process – caused Freeport management to alter the company’s financial
relationship with the TNI. Specifically, the Sarbanes-Oxley Act of 2002 increased pressure on
Freeport to disclose the full extent of the company’s payments to the TNI. As a result, the
company reduced its official and unofficial payments to the TNI. The TNI may have staged the
August 2002 ambush at Freeport in order to pressure Freeport into increasing security payments.
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 7 of 410




                Exhibit 2
        Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 8 of 410




IP Publishing Ltd
c. SOAS. Copyright controlled by IP Publishing Ltd.



Criminal collaborations? Antonius Wamang and the Indonesian military in Timika
Author(s): S. Eben Kirksey and Andreas Harsono
Source: South East Asia Research, Vol. 16, No. 2, SPECIAL ISSUE: THE STATE AND ILLEGALITY
IN INDONESIA (JULY 2008), pp. 165-197
Published by: IP Publishing Ltd
Stable URL: http://www.jstor.org/stable/23750911 .
Accessed: 11/06/2015 16:05

Your use of the JSTOR archive indicates your acceptance of the Terms & Conditions of Use, available at .
http://www.jstor.org/page/info/about/policies/terms.jsp

.
JSTOR is a not-for-profit service that helps scholars, researchers, and students discover, use, and build upon a wide range of
content in a trusted digital archive. We use information technology and tools to increase productivity and facilitate new forms
of scholarship. For more information about JSTOR, please contact support@jstor.org.

.




                IP Publishing Ltd and c. SOAS. Copyright controlled by IP Publishing Ltd. are collaborating with JSTOR to
                digitize, preserve and extend access to South East Asia Research.




http://www.jstor.org




                              This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                             All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 9 of 410




                              Criminal                             collaborations?
     Antonius                            Wamang    and the Indonesian
                                         military in Timika1

                    S. Eben                   Kirksey                  and Andreas                           Harsono


            Abstract:         US       intelligence             reports         linked     the     Indonesian           military          to
            the     August         2002        murder           of two          American          schoolteachers              and      an
            Indonesian            in Timika,              Papua         province.        Restrictions           on the US           For

            eign    Military           Financing           (FMF)         and     International          Military        Education
            and     Training           (IMET)           for Indonesia               came      to be linked           to the inves

            tigation         of this          murder.          However,             a Jakarta         court         subsequently
            sentenced           a Papuan              villager,          Antonius          Wamang,            to life       in prison
            for leading          the attack.            Six     other     villagers        were      given     sentences           rang
            ing     from        five     to     eight         years.      The       same      day      that     Wamang              was

            sentenced,           Pentagon             officials         announced            a 'new     era     of military           co

            operation'          with         Indonesia.          Yet many           irregularities           were     not resolved

            during       the trial.           Questions           remain         about     whether           Wamang's           group
            acted      alone.          Did      Indonesian              military         agents       help     Wamang              stage
            the     attack?        Did        Bush        Administration                 officials      help        cover     up     evi
            dence      of Indonesian                 military          involvement           so that     they       could     pursue
            objectives          in the war            on terror?            The      idiom        of co-production              offers

            insight      into      ambivalent              and     contingent            collaborations              that    develop
            during       covert         operations              and      acts    of terrorism.



            Keywords:            criminality;              militarism;             nationalism;           Freeport
            McMoRan;               Indonesia;              USA


        This  article updates S. Eben Kirksey and Andreas Harsono           (2007), 'Murder at Mile
        63', 9 April, Joyo Indonesian    (Vews/Pantau Foundation.    It is based on interviews with
        Antonius    Wamang,     Hardi Tsugumol,   Decky Murib, Patsy Spier and more than 50
        other sources in Timika, Jayapura, Jakarta and Washington,           DC. The revised article
        uses documents     obtained from the State Department     through a Freedom of Informa
        tion Act request by Brad Simpson of the National Security Archive. Another important
        source for the updated article was the case dossier [Berkas Perkara]     for Wamang and
        the other defendants - some 2,000 pages of Indonesian-language       documents compiled
        by high-level   police investigators with the Criminal   Investigations   Branch [Badan
        Reserse  Kriminal POLRI,   Direktorat  I Keamanan    and Transnasional], These docu
        ments were provided by Ecoline    Situmorang,  the defence attorney for Wamang.  The
        research was made possible   by grants from Joyo Indonesia    News in New York and
        Pantau media group in Jakarta. We dedicate it to the memory of Gordon Bishop.


    South    East     Asia    Research,            16, 2, pp.          165-197




                              This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                             All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 10 of 410




     166        South East Asia Research


     A trip to the big city

     When       Antonius       Wamang          boarded
                                         a Garuda jet in September 2001 at
     Timika's       Moses
                     Kilangin airport, his heart was pounding - he was on a
     mission to obtain weapons    and ammunition     in Indonesia's capital,
     Jakarta.2 Wamang hoped to secure help from Indonesian security forces
     in Jakarta, to attack local Indonesian soldiers in Timika. He had never
     before travelled outside of Papua, Indonesia's    easternmost province.3
     Born in the remote highland village of Beoga in 1972, Wamang was a
     young boy when Indonesian Brigadier General Imam Munandar launched
     Operation Eliminate [Operasi Kikis] in the highlands.4 Anti-personnel
     Daisy Cluster bombs, mortars and machine guns were used against
     Papuan villagers armed only with bows and arrows. Nearly 30 years
     later, Wamang had found what he thought was an opportunity to buy
     arms and fight back against the Indonesian military. Wamang was em
     barking on a highly ambiguous     programme of strategic engagement
     with the occupying forces. But this strategy is not uncommon among
     Papuan guerrillas. There are accounts of similar collaborations with
     Indonesian soldiers by Free Aceh Movement (GAM) guerrillas in Aceh
     and of resistance figures being 'turned' by Indonesian intelligence agents
     in East Timor.5 As he departed for Jakarta, Wamang was unknown - by

           Antonius Wamang, tape-recorded     interview with S. Eben Kirksey (SEK)      on 25 March
           2005 in Kwamki Lama, Timika; interview with Andreas Harsono          (AH), 8-9 October
           2006 in the Indonesian   police headquarters   detention centre in Jakarta.
           The territory of 'Papua'   has various   names, each charged    with political   connota
           tions.  On 19 October       1961, as the Dutch colonial    era was drawing to a close, the
           Papuan    National   Committee     issued a manifesto   renaming the nation 'West Papua'
           from the previous       name 'Netherlands    New Guinea'.     One month later, Indonesian
           President Sukarno issued a call for the destruction of the 'puppet state of West Papua'
           and launched      a military takeover of the territory. After a UN-brokered    deal ceded
           sovereignty    of the territory to Indonesia  in 1963, the official name of the new prov
           ince became      'West Irian', and later 'Irian Jaya'. On 1 January 2000, Indonesian
           President    Abdurrahman       Wahid    issued   a Presidential  decree to rename the territory
           'Papua'.  Further complexity    was introduced            in 2003 with a controversial   plan to
           split the territory into the province of Papua            and the province  of West Irian Jaya,
           later renamed West Papua.
           S. Sularto (1977),  'Merekayang     terpaksamengungsi',      Kompas, 28 November;       Carmel
           Budiardjo   and Liem Soei Liong (1988),       West Papua:     The Obliteration     of a People,
           TAPOL,    Thornton Heath, pp 119-124;         Robin Osborne       (1985),  Indonesia's   Secret
           War: The Guerilla     Struggle in Irian Jaya, Allen and Unwin, London,           p 145.
           For an in-depth analysis of these collaborative     relationships    in the context of a large
           scale Indonesian   military operation to infiltrate Papuan TPN/OPM          guerrillas in 2000,
           see S. E. Kirksey (2008),    'Freedom    in entangled    worlds: experiences    of possibility
           in West Papua',   PhD thesis, History of Consciousness,            University  of California,
           Berkeley, CA. For other examples      of such collaboration,    see Edward Aspinall (2007),
           'Guerillas in power',   Inside Indonesia,     Vol 90, Oct-Dec       (on Aceh);   the entry on




                          This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                         All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 11 of 410




                                Antonius        Wamang        and the Indonesian             military          167


     all accounts a minor figure in a local group of guerrillas who had vague
     ideas  about waging war against the Indonesian military. His encoun
     ters in Jakarta were to open up new horizons for him.
        Wamang         told      us     that   he    flew    to   Jakarta      alone     and       was   met    at

     Cengkareng airport by Agus Anggaibak, then a Timika-based         sandal
     wood dealer with ties to the Indonesian military.6 According to Janes
     Natkime, who knows both Wamang and Anggaibak and currently heads
     the Warsi Foundation in Timika, 'Agus Anggaibak set up everything,
     he lobbied the officers and arranged the money'.7 Rejecting these claims,
     Anggaibak, who is currently a 27-year-old member of the regional par
     liamentary        assembly           in Timika         (DPRD      Mimika),         said that he once
     travelled      to Jakarta         with    someone       named     Anton,       Antonius        Wamang's

     preferred nickname. But he claims that this person was a member of
     BIN (Badan Intellegen Negara), one of Indonesia's    intelligence agen
     cies, and not Anton Wamang. Still, in a telephone interview on 11 June
     2008, Anggaibak    admitted to meeting Antonius Wamang. 'Everyone
     in Timika has met Wamang,' he said.
        Allegedly, Anggaibak had earlier visited Wamang's      group in their
     jungle hideout, encouraging them to raise money to buy guns. He brought
      a rifle with him. Anggaibak    reportedly showed off this weapon in
     Wamang's camp.     Identifiers were etched into the gun: 'MODEL    P88
     9, Col 9 mmp AK, Made in Germany'.8 But Anggaibak claims that he
     never had a gun. 'My adjutant, who has been with me since I formed a
     sandalwood cooperative in high school, carries a rifle. But, I have never
     had a weapon,' he said. Anggaibak reportedly promised to help Wamang
     obtain weapons like the one he was carrying, as well as other guns,
     from    arms     dealers         in Jakarta.9

       Like all groups in Papua's Tentara Pembebasan Nasional,                                      or National
                         - a
     Liberation   Army       group without a clear hierarchical                                      command

          Eurico   Guterres in Gerry van Klinken and David       Bourchier  (2002),  'The key sus
          pects', in Desmond   Ball, Hamish McDonald,     James Dunn, Gerry van Klinken, David
          Bourchier,   Douglas  Kammen,     and Richard Tanter, eds, Masters    of Terror: Indone
          sia's Military and Violence    in East Timor in 1999, Strategic and Defence       Studies
          Centre, RSPAS,     ANU, Canberra,    pp 113-223   (on East Timor); and Andrew Kilvert
          (1999),   'Whisky friends', Inside Indonesia,   Vol 60, Oct-Dec   (on Papua).
          Wamang,     2005, supra note 2; John Rumbiak,      SEK interview, 24 February 2005 in
          Washington,    DC.
          Janes Natkime, AH interview 6 November 2006. Original quotation:    'Agus Anggaibak
          yang atur, lobby tentara, Agus yang setel semua, atur uang'.
          An activist attended the meeting and copied the specifications of the gun down in his
          notebook.   SEK saw this notebook,  24 March 2005, in Timika.
          Wamang.    2005, supra note 2; Rumbiak,   supra note 6.




                        This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                       All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 12 of 410




     168           South East Asia Research


     structure founded                   in 1971 -Wamang's    group was poorly armed. They
     regarded            veteran guerrilla       Kelly Kwalik   as their figurehead. Many of
     Wamang's              comrades               were      newcomers             to the        cause.     Among        them     were

     teenager Johni Kacamol,     and Hardi Tsugumol who had spent most of
     his time in big cities in Java and Papua.10 Tsugumol had connections
     with Indonesian   soldiers. The group had only three ageing rifles: an
     SSI, an M16 and a bolt-action Mauser. Following    several weeks of
     intensive gold panning and sandalwood  collecting, Wamang's   group
     raised enough money to purchase more guns. Anggaibak allegedly de
     parted        for     Jakarta,          with     an     advance          payment           from       Wamang,       where      he

     began working on securing a deal. When Wamang                                                       later flew to Jakarta,
     he     brought         sacks       of    sandalwood               that      were      reportedly          worth    more     than
     500 million Indonesian rupiah (US$54,000)                                             for Anggaibak's contacts.11
     On the international market sandalwood                                               fetches even higher prices.
     This     rare        wood       is used          to make          incense       and        perfume.
        According to Wamang, he and Anggaibak initially stayed in a police
     guest house in Jakarta. Wamang said that Sergeant Puji, a police of
     ficer, befriended    him. Sergeant Puji reportedly took Wamang        and
     Anggaibak    on trips around Jakarta. They toured around while Puji asked
     them about the Papuan guerrillas' activities in Timika. Puji presented
     Wamang with a gift of six magazines of bullets (180 bullets) that could
     be used in Wamang's M16 or SSI rifles. Puji also gave Wamang bul
     lets    for    his     Mauser.           These         bullets,      Wamang            told     us,    were     among     those
    later used to launch an attack. One night in the guest house, Puji showed
    Wamang 15 M16 rifles. Wamang said he had paid 250 million Indone
    sian rupiah (US$27,000)     for these guns and Puji held on to them for
     safe     keeping.12
          Wamang            said he later moved to the Hotel Djody                                         at Jalan Jaksa 35, a
     backpacker              hostel          in    downtown             Jakarta.13          A     sandalwood           middleman
    from Makassar, named Mochtar, introduced Anggaibak            and Wamang
    to some Indonesian army and police officers. 'Mochtar was a regular
    guest here,' said Herry Blaponte of the hotel's front office staff. Blaponte
    told us that Mochtar had regularly made sandalwood           business deals
    with his Papuan guests. Hotel staff remembered Mochtar as having a

            In the police documents, Johni Kacamol's                       name is spelled 'Joni Kasamol', but Kacamol
            himself spells his name 'Johni Kacamol'.                         AH interview with Johni Kacamol,      8 Oc
            tober 2006.
            Wamang,   2005,           supra       note     2; Deminikus          Bebari     interview       with AH,     13 October
            2006 in Jakarta.
            Wamang,        2005,      supra       note 2.
            Wamang,        2005,      supra       note 2.




                                 This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                                All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 13 of 410




                                   Antonius      Wamang          and the Indonesian              military           169


     stocky build and being a 'dandy'. Their memories of him are not fond,
     however, since, allegedly, he left without paying his bill. Mochtar could
     not be reached for comment. Blaponte and hotel security staff member
     Mahmud Trikasno later told Indonesian Chief Detective Dzainal Syarief
     that they did not remember Wamang's     stay at their hotel. 'I don't re
     member his face,' said Trikasno. Neither did four cleaning service staff
     recognize Wamang when presented with his picture some five years
     after Wamang said he had stayed at the hotel. The hotel has many guests
     and they said that it was entirely possible                           that they simply did not no
     tice    Wamang.14
       One afternoon at the Hotel Djody, according to Wamang, a stranger
     approached him and Anggaibak.     'I hear you are looking to buy guns,'
     Wamang quoted    the stranger as saying. Eventually Anggaibak admit
     ted that they were. The stranger - Captain Hardi Heidi - said that he
     was an Indonesian   soldier from Surabaya. Eventually, Wamang paid
     for four guns from Hardi Heidi: two AKs and two Ml6s. Wamang ar
     ranged for Hardi Heidi to retain the weapons for safe keeping until he
     was ready to depart for Timika.15 This proved to be a naive mistake.
     Hardi Heidi introduced Anggaibak     and Wamang to Sugiono, report
     edly an active duty Kopassus officer who pledged to help transport the
     weapons to Timika.16 Sugiono and Hardi Heidi, like Sergeant Puji,
     wanted to hear about the activities of Papuan guerrillas around Timika.
        On 21 September, Wamang visited 40 Papuan delegates who had
                                                                  - the New
     just returned from negotiations with Freeport McMoRan
     Orleans-based company that mines one of the world's largest deposits
     of copper and gold near Timika. They were making a stop in Jakarta
     and stayed at the Hotel Mega Matra. Excited to see many fellow
     Amungme leaders, Wamang visited the hotel a number of times. The
     group had just returned from negotiating a profit-sharing deal with
     Freeport's      management               in New     Orleans.      Wamang         asked     many        delegates
     for money. According                   to delegate        Eltinus Omaleng,               Wamang         bragged
     about     how    he     had    secured       a shipload        of weapons         that   were       ready     to be

     dispatched        to     Papua.17        Wamang        needed       extra     money       to      transport        the


            Herry Blaponte    and Mahmud     Trikasno,   AH interview, 6 November      2006. Police
            Chief Commissioner    Zainal Syarief, who headed the Indonesian     police investigation
            into the Mile 63 case, declined    to comment   on this story. AH showed      Wamang's
            photo to five other hotel employees.   None remembered    his face. They said they had
            many guests. The hotel management       does not keep a guest record.
            Wamang,   2005, supra note 2.
            Rumbiak,  supra note 6; Wamang,  2005, supra note 2.
            Eltinus Omaleng,  AH interview in Jakarta, 6 November                     2006.




                            This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                           All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 14 of 410




     170         South East Asia Research


    weapons.          Janes Natkime        gave Wamang 1.5 million Indonesian rupiah
    (US$160).           'Five     days later he came back to the hotel, saying that the
     ship      had   been     rerouted      to Aceh.'18

        Wamang told us that he had paid Sugiono nearly 50 million Indone
     sian rupiah (US$5,400)  to ship the guns to Timika. After a chartered
     boat was loaded with the weapons, Wamang claims that Sugiono and
     Hardi Heidi gave him the slip. The boat pulled away with Wamang
     standing        alone
                    on the Tanjung Perak dock in Jakarta. Just before its
     departure, Wamang said that he had overheard a conversation between
     Hardi Heidi and his wife. 'We should sell these in Aceh,' the wife had
     said.19
        After calling associates in Timika for more money, Wamang trav
     elled back alone on the passenger ship Kelimutu. He arrived in Timika
     with only the bullets that Sergeant Puji had given him.20 Wamang's
     extensive contacts with Indonesian agents had given him moments of
           - his newfound friends in Jakarta, he
     hope                                        initially thought, were genu
     inely committed to helping the freedom fighters of Papua. But his mission
     to obtain guns had failed.
       Wamang's naivety appears to have been exploited by Agus Anggaibak,
     Sugiono, Mochtar and Hardi Heidi. Each of them seems to have per
     sonally profited from Wamang's gullibility. Did these Indonesian agents
     who had 'befriended' Wamang also further play on his naivety to turn
     his vague idea of an ambush on local military forces in Timika into
     something else? In conversations   with Hardi Heidi and Sugiono, it is
     hard to imagine that the subject of Wamang's planned use for the guns
     was never broached.    The role of the police officer, Sergeant Puji, may
     have been limited simply to the sale of ammunition and guns. Did mili
     tary intelligence agents in Jakarta hatch a plan for an ambush in Timika
     and then recruit Wamang for the job? Or was the ambush planned in a
     piecemeal, contingent fashion? Was the event 'co-produced'         by multi
     ple agents with   competing agendas?
        The idiom of co-production       is used by Sheila Jasanoff, a Harvard
     based theorist in the field of science and technology studies, to understand

            Like Papua, Aceh is an Indonesian        province   with an active nationalist    movement,
            which declared    independence   in December      1976. Aceh guerrilla fighters regularly
            attacked Indonesian    military positions.   Some of the most daring attacks took place
            in 2001. Free Acheh guerrillas      signed a peace     agreement     with Jakarta in August
            2005.
            Wamang,    2005 and 2006, supra note 2. Indonesian          original:   'Harus  kami jual ke
            Aceh'.
            Wamang,     2005,    supra   note 2.




                            This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                           All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 15 of 410




                                    Antonius        Wamang          and the Indonesian              military      171


     how knowledge                     influences       the construction            of the social         order. Her
     writing explores                  the ambivalent         collaborations           of different actors who
     work together to create ideas and infrastructures. Local contingencies
     figure prominently in Jasanoff's work. Rather than see science as a
                                        — which
     centrally coordinated conspiracy           simply reinscribes hegemonic
     and oppressive political orders  - she attends to the micro-processes by
     which social  life and cognitive understandings gain form and meaning
     together.21 Appropriating the idiom of co-production offers a new vocabu
     lary that might be used to understand the ambivalent and contingent
     collaborations that develop during covert operations and acts of terror
     ism.
        Many other analysts of Indonesian culture and politics use the figure
     of the      dalang,         the    puppeteer      of Javanese         shadow       plays,     to represent   the

     masterminds               of criminal          plots. We did not find evidence                       of a single
     dalang.       Instead         we     found     that   a number        of agents       had    co-produced      an

     act of terror. Multiple                   actors, often with competing                    agendas,     came to
     gether       to   stage      an    attack.

       The Washington Post reported on 3 November 2002 that senior Indo
     nesian military officers, including armed forces commander General
     Endriartono Sutarto, had discussed      an unspecified operation against
     Freeport  before the ambush   in Timika.22  The Washington Post reported
     that Sutarto 'did not detail a specific attack,' nor did he 'call explicitly
     for the killing of Americans or other foreigners'. Instead, general dis
     cussions about Freeport could have been understood by subordinates
     as a direction 'to take some kind of violent action against Freeport'.
     The idiom of co-production suggests that 'conspiracies'    are not neces
                              in advance - that chance          and
     sarily carefully planned                          meetings     contingent
     circumstances               can     produce       unexpected         outcomes.


          S. Jasanoff (2004),   States of Knowledge:      The Co-production      of Science    and Social
          Order, Routledge,    New York; S. Jasanoff (2005),        Designs   on Nature: Science       and
         Democracy     in Europe and the United States, Princeton University Press, Princeton,
         NJ; see also J. Reardon      (2005),   Race to the Finish: Identity and Governance          in an
         Age of Genomics,     Princeton, NJ, pp 6-9.
         E. Nakashima      and A. Sipress     (2002),  'Indonesia   military allegedly     talked of tar
         geting mine', Washington        Post, 3 November,     p A18, available    from Website:     http:/
         /www.washingtonpost.com/ac2/wp-dyn/A59430-2002Nov2?language=printer.                          The
         Post reported, 'The intelligence        was based on information       supplied    after the am
          bush   by a person who claimed   to be knowledgeable     about the high-level   military
          conversations.    The source was described    in the report as "highly reliable".   This
          information    was supported by an intercept of a conversation     including  that indi
          vidual, said the U.S. government    official and the American    source. The intercept
          was shared with the United States by another country, identified by a Western source
          as Australia.'




                               This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                              All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 16 of 410




     172        South East Asia Research


       General Sutarto vehemently denied that he or any other top military
     officers had discussed any operation targeting Freeport. He sued The
     Washington Post for US$1 billion and demanded an apology from the
     paper.23 The paper settled out of court with Sutarto and printed the
     following statement: further investigations 'revealed no substantiation
     that Sutarto or other high-ranking Indonesian    military officers were
     involved in any discussion or planning of the attack. The Post regrets
     publication of this report.'24
       Leaked reports on the FBI's preliminary findings later seemed to
     confirm the original article in The Washington Post. 'It's no longer a
     question of who did it,' a senior US official familiar with the investiga
     tion, told the Associated Press in March 2004. 'It's only a question of
     how high up this went within the chain of command,'        said the offi
     cial.25 But the US Embassy later issued a formal denial that the FBI had
     found evidence of Indonesian military involvement.
        Why would Indonesian security forces stage an attack near Timika?
     One possible motive is linked to the fact that Freeport paid a total of
     US$5.6    million in 2002 for 'support costs for government-provided
     security'.26 The Sarbanes-Oxley   Act of 2002 imposed new reporting
     requirements          on      US    companies         in   the   wake       of    the     Enron        corporate
     accounting         scandal.        After   this   measure        was     passed         into    law,    Freeport
     was forced to disclose  its payments to the Indonesian military. In early
     2002,  there were internal  discussions  within Freeport about increasing
     the transparency of the company's       relationship with the Indonesian
     security forces. Reverend David Lowry, then the Vice-President          for
     Social and Community Relations at Freeport McMoRan,        told researchers
     with Global Witness, a London-based     organization,   that:  '[the discus
     sion]  was a good number of months  prior   to 31 August [2002]'. On this
     date, Wamang's group sprang   into  action.   Did  Indonesian agents col
     laborate with Wamang in a bid to convince Freeport of their continued
     need for security?



           T. M. Lubis (2002),    'Lawyer   for Washington   Post says Indonesian    military failed to
           follow procedure    regarding media complaints',     Radio New Zealand,      22 November,
           available from Website:     http://www.rnzi.com/pages/news.php?op=read&id=3396.
           Nakashima     and Sipress, supra note 26.
           Slobodan    Lekic (2004),  'Indonesian army ordered              deadly    ambush',      Associated    Press,
           3 March.
           Quoted  in 'Paying    for protection:   the Freeport mine and the Indonesian        security
           forces',a report by Global Witness, July 2005, p 4, available        from Website::    http://
           www.globalwitness.org/media_library_detail.php/139/en/paying_for_protection.




                          This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                         All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 17 of 410




                                Antonius           Wamang               and the Indonesian            military                173'


     The       ambush

     'I remember     the night of Friday, 30 August, 2002,' Steve Emma told
     Indonesian   police investigators through an interpreter. Emma was then
     a teacher in Tembagapura,       an expatriate community in the highlands of
     Papua.   'I met  up with  friends   from the school to hang out and watch a
     video,'  Emma     continued.   'We   were all laughing a lot.' The group de
     cided to go on a picnic the next day.27
        Tembagapura   is located near the open-cast gold and copper mine of
     Freeport McMoRan.     Most of the pupils of the Tembagapura International
     School,  where Mr   Emma    taught, are children of expatriates who work
     at    Freeport.      The       teachers           are     contract        employees     of     the        corporation.

    Freeport also has contracts with different branches of the Indonesian
    security forces to protect its facilities. They include Kostrad (Army
    Reserves) Battalion 515, Army Battalion 752, units from the marines
    and the army's cavalry, the air force's elite unit Paskhas, police para
    military Mobile Brigade troops (Brimob) and Kopassus special forces.
       A winding mountain road connects Tembagapura         with the coastal
    town of Timika. The 79-mile road has 14 military posts manned by
     Indonesian          security        forces,             along     with     Freeport's    own          personnel.           A
                                                   — tankers,                               -
     fleet of Freeport vehicles                                  dump trucks, semi-trailers   plies
     the Timika-Tembagapura                            road. Freeport personnel register every car
     and       person    travelling            along          the    road.28     Workers     have         to    show      their

    employee ID cards at the checkpoints.                                       Locals have to show special
    permits issued by Freeport's Community                                      Liaison Office. There are also
     special       Freeport-issued              visitor         cards.29

       Steve Emma and a group of 10 others set out for their picnic on the
     morning of 31 August in a pair of white Toyota Land Cruisers. They

           This section relies heavily on the Berkas Perkara, the case dossier, assembled          by the
           Badan   Reserse   Kriminal   Polri to prosecute     Antonius Wamang       and his co-defend
           ants. The English-speaking     witnesses   were interviewed    by police investigators    with
           an Indonesian   translator present. We have back-translated       quotations  from these in
           terviews into English. Undoubtedly       this has introduced minor errors. When possible
           we have cross-checked    the quotations from these interviews with other sources. Stephen
           Francis Emma, interview with Fajaruddin        and Ahmad, 8 May 2006, in Berkas Perkara
           No Pol: BP/05/III/2006/KAMTRANNAS.                Indonesian  original reads: 'Keadaannya
           saat itu nyaman dan semuanya         banyak ketawa.      Grup tersebut memutuskan       untuk
           membawa     kita naik gunung pada keesokan         harian untuk melihat glacier dan untuk
           acara piknik.'
           PT Freeport Indonesia    Corporate   Communications     Department (2005), Pedoman
           Kunjungan,   August, Freeport, Jakarta. This manual prints a map of the mining area
           with the military posts or 'Milpos'.
           Lintuuran, AH interview in Jakarta, 6 November      2006.




                           This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                          All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 18 of 410




     174           South East Asia Research


     travelled from Tembagapura   along the road down towards Timika. 'When
     we reached the [Mile 64] checkpoint I felt uneasy and nervous,' Emma
     said. 'I began to think that something was wrong.'30 The driver, Rick
     Spier, had to complete a detailed form and sign it. 'My feelings of
     unease        became      worse      when      I made      eye   contact      with    one    of the   soldiers

     at the checkpoint.              I nodded      at him and said "hello"                and the soldier just
     met      me    with    a cold     stare.'31

        The teachers stopped for their picnic at a section of old-growth cloud
     forest near Mile 62 of the road. The group found orchids and pitcher
     plants. Patsy Spier, Rick's wife, said that it was rainy and foggy. 'We
     ended up leaving the picnic early,' said Patsy.32
        As the teachers travelled back towards Tembagapura, they were having
     a lively discussion with lots of laughter and jokes. Steve Emma said,
     'Suddenly there was an unexpected attack, that I still can't understand.
     I still clearly remember my emotions and thoughts during those next
     45    minutes.'33
       Rick Spier was driving the first vehicle that carried Steve Emma and
     three other passengers. Ted Burgon, the school's principal, rode next
     to Rick. The first four shots were distinct and methodical.  'My heart
     skipped and my eyes opened wide when the first shot hit our windshield.
     The second shot hit Rick in the face. The third shot hit Ted and I
     remember choking and almost vomiting at that instant ... The fourth
     shot hit Ted again and he toppled slowly into the middle of the jeep
     where Rick already lay dead.'34


           Stephen Francis  Emma, interview with Fajaruddin   and Ahmad, 8 May 2006, in Berkas
           Perkara, supra   note 27. Indonesian original reads: 'Pada   saat kita mendekat  chek
           point saya ingat pada waktu itu saya merasa gelisah, hati berdebar-debar   dan merasa
           tidak enak'.
           Stephen Francis Emma, interview with Fajaruddin    and Ahmad, 8 May 2006, in Berkas
           Perkara, supra note 27. Indonesian   original reads: 'Perasaan  ini bertambah  parah
           pada saat bersirobok  pandangan    mata dengan    salah satu personil  di chek point
           tersebut...Saya    menganggukan     [sic] kepala untuk sekedar menyatakan      "halo" dan
           saya menerima      pandangan  dingin yang sama dari petugas ini.'
           Patsy Spier in AH interview in Jakarta, 13 October 2006.
           Stephen Francis Emma, interview with Fajaruddin        and Ahmad, 8 May 2006, in Berkas
           Perkara,     supra note 27. Indonesian    original reads: 'Kemudian  tiba-tiba, serangan
           yang tidak disangka-sangka,   yang tidak bisa dimakna, yang tidak tertahankan terjadi.
           Saya masih ingat dengan jelas rasa hati, emosi dan pikiran yang terjalin dalam 45
           menit kemudian.    Mohon sabar...'
           Stephen Francis Emma, interview with Fajaruddin       and Ahmad, 8 May 2006, in Berkas
           Perkara,  supra note 27. Indonesian    original reads:    'Hati saya melonjak   dan mata
           saya terbuka lebar ketika tembakan pertama menghantam kaca depan kami.. .Tembakan
           kedua menghantam     muka Rick.. .Tembakan     ketiga menghantam    Ted dan saya teringat




                            This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                           All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 19 of 410




                                Antonius        Wamang          and the Indonesian              military       175


       Patsy Spier was travelling in the second Toyota van, driven by Ken
     Balk.35 Suddenly, in the fog, Patsy Spier saw her husband's car, in front
     of hers, stopped by the side of the road. A third vehicle was speeding
     towards her on the opposite side of the road. 'They ran Rick's car off of
     the road,' Spier remembered thinking.
       Ken Balk, who was in the same car, also saw this vehicle: 'Another
     truck sped down. It was a white Toyota Land Cruiser. Seconds before
     we were shot, this company Toyota Land Cruiser went past us going
     down the mountain. They were men, officially dressed, wearing secu
     rity    caps.    Some       who     I happened          to   see     were    ethnic      Papuans.'36     The
     Indonesian         military has recruited hundreds of Papuans as soldiers - it
     is possible       that these men in the car were Papuan members of the mili
     tary.

        Patsy Spier also saw a third vehicle at the scene of the crime, but she
     remembers a pickup truck, not a Toyota Land Cruiser. She told Indone
     sian investigators: 'When the pickup truck went by our vehicle, I saw
     two grey puffs behind the truck. At that moment I also heard the sound
     of an explosion, and I was shot in the left side of my back.'37 Spier now
     thinks that the two 'grey puffs' were bullets ricocheting off the pave
     ment.38

        Patsy Spier was sitting next to Bambang Riwanto, her Javanese col
     league. 'All of us were shot, wounded. Bambang was laying on top of
     me, bleeding. I was worried about my husband but the shooting just
     continued,' said Spier.39 Like Rick Spier and Ted Burgon, Bambang
     Riwanto         died in the attack.


            pada saat itu sempat tercekik hampir muntah...                  Tembakan      keempat menghantam
            Ted lagi dan dia perlahan jatuh terpuruk dibagian              tengah    mobil jeep mendekati Rick
            yang sudah mati...'
            Spier, supra note 32. Patsy drew the seating positions inside the two vehicles. These
            were consistent  with previous   media reports, such as, 'Freeport victim's quest for
            answers leads to Australia',  Sydney Morning Herald,     27 February 2003.
            Kenneth M. Balk, interview with Zainal Syarief and Jeldi Ramadhan,        9 May 2006,
            in Berkas Perkara,   supra note 27. Indonesian    original reads: 'pada saat itu truck
            lainnya mengebut turun... Kendaraan     tersebut adalah Toyota Landcruisser       warnanya
            putih...Sesaat   sebelum saya melihat kita ditembaki,   sebuah truk perusahaan        Toyota
            Landcuisser    melewati   kami menuruni gunung. Mereka       itu pegawai    laki-laki   yang
            menggunakan     topi pengaman. Beberapa   yang saya kebetulan lihat adalah orang Papua.'
            Berkas Perkara,     supra note 27, Spier interview, p 3. Original reads: 'Selama       pikap
            truk tersebut melalui    kendaraan  kami, saya melihat dua kepulan       abu di belakang
            pikap truk tersebut.    Pada waktu itu juga        saya mendengar       suara   meledak,    dan saya ke
            tembak di belakang      badan bagian kiri.'
            Patsy Spier in SEK     interview,     Washington,       DC,   30 November        2007.
            Spier, supra   note 32.




                           This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                          All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 20 of 410




     176       South East Asia Research


       Three other vehicles came to a stop at the ambush site amidst the
               - a
     shooting      yellow Mac truck and two Canadian Pacific dump trucks.
     They  too were  soon riddled with bullets.40 Among the 11 people wounded
     in the attack, three were the Indonesian     drivers of these vehicles. The
     two most seriously injured drivers, Loudwyk Worotikan and Johannes
     Bawan,      worked           for a Freeport            contract     company.      Mastur,      the third       driver,
     sustained  light injuries. Forensic investigators found 73 holes where
     bullets had entered the five vehicles stopped at the ambush site, and 46
     holes where bullets had exited.41 A total of 208 bullets, shells or frag
     ments      were       recovered          from        the    crime    scene.42

        Andrew           Neale,      a Freeport            expatriate,      came     upon     the   scene      from       the
     direction of Tembagapura.43 Seeing the chaos, Neale jammed                                                his vehi
     cle into reverse and drove back to the Kostrad Battalion 515                                              military
     post, less than five minutes away at Mile 64. According                                                  to Lexy
     Lintuuran, Freeport's security chief, the Kostrad Company                                               stationed
     there     'has      more       than      100        soldiers'.44       Neale     then    drove     back        to    the
     scene     of the shooting                with two of the soldiers                      in his car. When              the
     Kostrad          soldiers      arrived         at    the   scene,    the   attackers      melted       away.        The
     soldiers briefly fired their guns. Then the shooting abruptly stopped.45
        Indonesian soldiers at the Mile 64 checkpoint, about 300 metres from
     the attack site, claimed not to have heard any of the shooting. These
     soldiers say that they first learned of the attack at 12.40 pm, when
     Andrew Neale arrived at their post.46 This was the same military check
     point where Steve Emma had experienced         an uneasy feeling earlier
     that day.
        Atanasio dos Santos, a police officer stationed at Security Post 700
     in Tembagapura,   said that he had received a phone call at 12.15 pm
     reporting 'sounds of an explosion' along the Timika-Tembagapura    road.

           Dudon Satiaputra,     'Rahasia:    Laporan hasil sementara pemeriksaan       TKP penembakan
           kary. PT. Freeport',     Jakarta, 19 December     2002.
           Ch Syafrian S., interview with Fajaruddin         and Ahmad, 23 January 2006, in Berkas
           Perkara,    supra note 27.
           Dudon Satiaputra,      supra note 40. Ch Syafriani, a ballistics      expert with the Indone
           sian police, reiterated the data contained in the original ballistics report on 29 September
           2006 in the Central Jakarta district court - the lab analysed       30 bullets of 5.56 calibre,
           77 bullet fragments, 94 bullet casings of 5.56 calibre, 7 bullet casings of 7.62 cali
           bre. Of the six magazines       given to Wamang by Sergeant Puji, he claims that only IVi
           magazines    (about 45 bullets of 5.56 calibre) were used by his men that day.
           Dana Priest, 'A nightmare, and a mystery, in the jungle',    The Washington    Post,                            22
           June 2003, p A01.
           Lintuuran, supra note 29.
           Priest, supra note 43.
           Berkas Perkara,    supra note 27, at p 17.




                             This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                            All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 21 of 410




                                    Antonius         Wamang            and the Indonesian                 military          177


     He travelled    directly to the scene of the crime, but soldiers were al
     ready   there  when   he arrived.47 In addition to Kostrad Battalion 515
     soldiers,  dos  Santos  also saw another soldier. He told police investi
     gators: 'I saw a man armed with a rifle who was dressed in civilian
     clothes, a black jacket. This was around 2.00 pm near the ambush
     site at Mile 63 and I have a hunch that he was a member of
     Kopassus.'48

        Kopassus is the special force of the Indonesian military. In the words
     of Australian scholar Damien Kingsbury, Kopassus        'was established
     to specialise in covert domestic operations, against internal political
     dissenters as well as separatist movements. Its methods are by defini
     tion both political and extrajudicial.'49 Reports of at least one Kopassus
     officer at the scene of the crime led police investigators to explore the
     possibility that the Indonesian military had staged the ambush. Given
     Kopassus's   history, it seemed plausible that it had co-produced this act
     of     terror.




     The       shooters

     Antonius    Wamang, the Papuan man who had tried to obtain guns in
     Jakarta,  admits   to participating  in the ambush on 31 August 2002.
     Wamang     told us that he thought  his group was attacking an Indonesian
     military convoy. His colleague, Johni Kacamol, was placed at the crime
     scene      by an eyewitness,              the Indonesian             driver     Mastur,        who    saw    Kacamol

     carrying a gun. Another colleague,                                Yulianus        Deikme,            told investiga
     tors     that     he   was     at the     crime        scene,     but   did     not    carry     a weapon.50           But

     Wamang            claimed        that   other     gunmen,          a separate         group     of shooters,      were

     present          at the     ambush       site   as     well.51

          On 12 August               2003,      Wamang            told FBI         agent Ronald            C. Eowan:          'I
     saw      two      white      Freeport       vehicles         on   the   road     as    well     as   an   Indonesian

     military vehicle next to the road. I also saw Indonesian                                        soldiers shooting


            Berkas Perkara,   supra note 27, at p 13.
            Ch Syafrian S., interview with Fajaruddin     and Ahmad, 23 January 2006, in Berkas
            Perkara,   supra note 27. Indonesian  original reads: 'Saya melihat orang bersenjata
            laras panjang berpakain   preman berjaket hitam pada jam sekitar 14.00 wit di sekitar
            TKP mile 63 dan menurut dugaan saya dia adalah anggota Kopassus'.
            D. Kingsbury (2003), Power Politics and the Indonesian  Military, RoutledgeCurzon,
            London,   p 29.
            'Wamang    divonis seumur hidup', Pikiran Rakyat, 8 November     2006.
            Wamang,    2005 and 2006, supra note 2.




                               This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                              All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 22 of 410




     178        South East Asia Research

     - like
            they were competing.                         I saw four Indonesian                soldiers        and one
     Papuan,         who    was     also     a soldier.'52

        It is not clear who fired the first four shots in the ambush, which
     victims remember as being distinct and methodical.53 After Rick Spier
     and Ted Burgon had been killed by these initial shots, there was a pause
     of one or two minutes. According to Steve Emma, 'After one or two
     minutes of silence 12-14 shots destroyed the windshield'.54 According
     to a later autopsy report, two different types of bullets were found in
     Rick Spier's body.55
        Wamang told us that he left the ambush scene shortly after the sec
     ond vehicle, the Land Cruiser carrying Patsy Spier and the other
     teachers, had arrived on the scene.56 Wamang told police investiga
     tors: shortly after the second vehicle came to a stop, 'there were shots
     coming from the direction of Tembagapura,  from the opposite embank
     ment, right at us. I told my companions,  "There is shooting, there is
     shooting'".57
        'We weren't there very long. We immediately retreated,' Wamang
     said in a tape-recorded interview. 'Were you there 30 minutes?' 'No,'
     Wamang replied, '30 minutes is way too long'.58 Wamang told FBI
     agent Ronald Eowan that he had left the crime scene when he saw a
     woman          crawl    out    of one      of the       vehicles.59   Wamang          told   us   that    he   had


           Ronald    C. Eowan, interview with Zainal Syarief and Fajaruddin      (translator, Cherrilyne
           Goodenough     Pakpahan),    20 April 2006, in Berkas Perkara,      supra note 27. Indone
           sian original: 'Dia melihat 2 (dua) buah kenderaan       warna putih milik PT FI di jalanan
           dan juga melihat kenderaan      TNI di samping jalan raya. Dia juga melihat anggota
           TNI melakukan     tembakan - seperti sedang berkompetisi.       Dia melihat 4 (empat) orang
           TNI dan 1 (satu) orang Papua yang juga merupakan            anggota TNI.'
           Wamang    told us he did not know who started the shooting.            In a summary of the
           evidence,  prepared by Zainal Syarief, a senior police investigator, a man named 'Emi
           Aim', apparently    a pseudonym,     fired the first five shots from a Mauser       rifle. Emi
           Aim was allegedly    part of Wamang's     group and was reported as being dead, accord
           ing to the court documents.     Wamang,     2005, supra note 2. Berkas Perkara,           supra
           note 27, at p 24.
           Stephen Francis Emma, interview with Fajaruddin         and Ahmad, 8 May 2006, in Berkas
         Perkara, supra note 27. Indonesian   original reads: 'Sekitar semenit dua menit kemudian
         12-14 tembakan menghancurkan         kaca depan'.
         Berkas Perkara,    supra note 27, at p 34.
         Wamang,   2005, supra note 2.
         Berkas Perkara,    supra note 27, at p 24. Original reads: 'Ada tembakan lagi dari arah
         Tembagapura     dari tanggul kearah saksi. Saat itu saksi mengatakan      kepada  teman
         temannya ada tembakan,      ada tembakan.'
         Wamang, 2005, supra note 2. This tape-recorded    interview with SEK was confirmed
         by AH on 9 October 2006 with Wamang.
         Ronald  C. Eowan,    interviewed by Zainal Syarief and Fajaruddin,   20 April 2006,
         Berkas Perkara,   supra note 27.




                            This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                           All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 23 of 410




                                  Antonius           Wamang           and the Indonesian               military            179


     believed  up until that moment that he had been shooting at an Indone
     sian military convoy.60
        Wamang's group did not approach the stopped cars. As they left the
     scene, the other gunmen continued                                shooting.       No-one         followed      as they
     beat      a hasty       retreat      on     foot.61     Eyewitnesses            agree    that    the     shooting       at

     Mile 63 lasted from 35 minutes to one hour.
       Did Wamang fabricate the story about the second      group of shooters?
     Did he tell investigators that the Indonesian military was involved in
     the hope of lessening his jail sentence? Perhaps. But Wamang's account
     has remarkable points of correspondence     with the testimony of the vic
     tims.        Several          of      the       American               schoolteachers             also       saw        an

     unaccounted-for white vehicle at the crime scene.
                                      - a band of
        Wamang says that his group                  teenagers and men with
     limited weapons training - shot at the cars from atop an embankment.62
     They wore black shorts, black T-shirts and black plastic headbands.
     Wamang says that they were all barefoot.63 Victims of the attack saw
     some of the shooters walking along the side of the road near the vehi
     cles.     But   their     reports         suggest       that   these     were     not   Wamang's           men.       Ken

     Balk told investigators: 'I saw one of the shooters clearly. He was wearing
     green military camouflage       pants with a dark T-shirt. He wore black
     military boots.'64   Saundra   Hopkins, who was in the same vehicle as
     Patsy Spier  and  Ken   Balk, also   clearly saw the attackers: 'The shooters
     were standing    4-5   metres  or  less  from the vehicle that I was in. The
     man       who     I saw     most      clearly         wore     a black     T-shirt.     He   wore        camouflage

     pants with khaki, green, and brown colours. People running from the
     ambush site wore green military jackets or shirts.'65
        At least 13 guns were fired at the crime scene, according to a ballis
     tics report issued by the Police Central Forensic Laboratory [Pusat

             Wamang,     2005,    supra    note 2.
             Wamang,     2005,       note 2.
                                  supra
             Wamang,     2005,       note 2.
                                  supra
             Wamang, 2005, supra note 2. Surat Dakwaan,         Kejaksaan   Negeri Jakarta Pusat, Juni
             2006 in Berkas Perkara,     supra note 27.
             Kenneth M. Balk, interview with Zainal      Syarief and Jeldi Ramadhan,      9 May 2006,
             in Berkas Perkara, supra note 27. Indonesian    original reads: 'Saya melihat satu diatara
             [sic] para penembak tersebut, dia menggunakan      celana kamuflase militer hijau dengan
             kaos t-shit warna gelap dan memakai     sepatu militer warna hitam'.
             Saundra    Hopkins, interview with Zainal    Syarief, 9 May 2006, in Berkas Perkara,
             supra note 27. Indonesian    original reads: 'Para penembak berdiri sekitar 4-5 meter
             atau kurang dari kendaraan     yang saya tumpangi...Seorang  laki-laki yang saya lihat
             paling jelas mengenakan   t-shirt warna hitam. Dia memakai celana kamuflase (loreng),
             coklat muda (kakhi) yang berwarna hijau dan cokelat...mereka       yang melarikan  diri
             mengenakan    jaket/baju  militer warna hijau.'




                             This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                            All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 24 of 410




     180        South East Asia Research


    Laboratorium                Forensik           Polri] on 19 December  2002: five Ml6s, six
     SSls      and two Mausers.66                   'We had one Ml6, one SSI, and one Mauser,'
    Wamang            told     us.67     Wamang's           account           is   consistent         with     the    evidence

     presented by Chief Prosecutor Anita Asterida: his group carried a total
     of three guns.68 Nine guns, of the 13 that are traceable by ballistics
     evidence to the crime scene, were identified by FBI experts as belong
     ing to Kostrad Battalion      515, the Indonesian    military detachment
     stationed in Timika with security checkpoints         along the Timika
     Tembagapura    road.69 There are no similar smoking guns linking Kopassus
     special forces soldiers to the crime scene. But one of the 13 guns that
     left cartridges at the crime scene was unaccounted for by investigators.
     Police      investigators            also     suggested           that   there     may      have    been        more        than
     13                      fired     at the      crime       scene      -   non-automatic                                 do    not
            weapons                                                                                      weapons
     necessarily         leave         casings       behind.70
        Were the weapons of the Kostrad Battalion 515 soldiers fired in the
     direction of Wamang and his men? Or were they shot into the vehicles
     of the teachers? The ballistics evidence presented in the Central Ja
     karta district court that convicted Wamang did not directly address these
    questions.71         If Kostrad              shooters      were      standing        on     the   opposite        embank
     ment      from    Wamang,            as eyewitness            testimony           suggests,        then     the question
     of their intended target may indeed be difficult to discern. However,
     from the bullet holes on both the left and the right sides of the Toyota
     Land Cruisers, it is clear that there were shooters on both sides of the
     road.72 Evidence                  of Indonesian               military           shooters,         or evidence              that


           Dudon Satiaputra,   supra note 40.
           Wamang,   2005, supra note 2.
           Surat Dakwaan    Antonius Wamang,          Kejaksaan      Negeri Jakarta Pusat, Juni 2006.
            Berkas Perkara,    supra note 27, at p 33.
            Dr Syafrian, an Indonesian     police ballistics      expert who testified at the trial, noted:
            'Bullet casings fly out of guns with magazines           when they are used for automatic     or
            semi-automatic    shooting.  Thus, casings       from these guns are often found at crime
            scenes. Guns that have cylinders where bullets are inserted do not eject bullet cas
            ings.' Ch Syafrian S., interview with Ahmad A., 23 January 2006, in Berkas Perkara,
            supra note 27. Indonesian       original:    'senjata    api yang cara pengisian    pelurunya
            menggunakan    magazen dengan sistem penembakan        otomatis atau semi otomatis maka
            selongsong  pelurunya   akan terlempar keluar pada saat ditembakkan       sehingga akan
            ditemukan di TKP, sedangkan     senjata api yang cara pengisian pelurunya menggunakan
            silinder maka selongsong    pelurunya   tidak terlempar keluar'.
            Berkas Perkara,   supra note 27, at p 33.
            Berkas Perkara,  supra note 27, Lampiran   3b, Seketsa Lobang Perkenaan Tembakan
            Pada Mobil LWB Merk Land Sruiser Warna Putih Nomor Lambung 01 -1490; Lampiran
            3c Seketsa Lobang Perkenaan   Tembakan   Pada Mobil LWB Merk Land Sruiser Warna
            Putih Nomor Lambung    01-1187.




                             This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                            All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 25 of 410




                                 Antonius       Wamang          and the Indonesian               military        181


     shooters had commandeered      Freeport vehicles, was not pursued by the
     Indonesian  court that convicted Wamang and his colleagues.
       Atanasio dos Santos, the police officer from Tembagapura,      is not the
     only eyewitness who saw a Kopassus soldier      at the crime scene. Decky
     Murib, a Papuan man who works as a military informant, told police
     investigators that 10 soldiers had picked him up at the Hotel Serayu in
     Timika at 7.30 that morning.73 Murib often accompanied           Indonesian
     officers on their operations. It is not unusual for villagers such as Decky
     Murib  to work informally for Indonesian   soldiers. Murib told us he
     was surprised to see Kopassus Captain Margus Arifin leading this group.
     'He was supposed to be in Bandung,' said Murib.74
       Formerly, Margus Arifin had been the Kopassus       liaison officer at
     Freeport's  Emergency    Planning Operation    (EPO)   office. EPO is a
     Freeport division that provides logistical, transportation and commu
     nication support for the more than 3,000 Indonesian security personnel
     stationed in the area.75 According to Global Witness, 'Freeport Indone
     sia appears to have made payments totalling US$46,000      and described
     mostly   as food costs, to Captain Margus   Arifin' by March  2002.76
        Decky Murib told police investigators that Arifin had driven him in
     a car with licence plate number 609 through the Freeport checkpoints
     and dropped him, with four soldiers, at Mile 62 of the Tembagapura
     road. Arifin reportedly continued north along the road with the remaining
     soldiers, in the direction of the Kostrad Battalion 515 post at Mile 64.77
     Kostrad         and   Kopassus        soldiers      are   under      separate      chains        of command

     in Indonesia's             military, but often conduct joint operations.78 Margus
     Arifin denied             Murib's testimony, saying that he was in Bandung that
     day.    Kopassus          commander         Major      General       Sriyanto      Muntrasan         also   told

     Tempo magazine              that Margus Arifin was attending a course in Bandung
     that day.

            'Saran         Lanjut BAP Saksi Sdr Decky Murib (TBO Kopassus)',
                      Tindak                                                       28 September
            2002,          This is a police document in the archives of Elsham Papua. SEK has a
                     Timika.
            copy of this document.
            Decky Murib, interview with SEK, 26 March 2005.
            AH interview with Lexy Lintuuran and Saul Tahapary, PT Freeport Indonesia's      sen
            ior manager on corporate security and security consultant respectively,     6 November
            2006, Jakarta.
            Global Witness, supra note 26, at p 28.
            'Kesaksian    Deky   Murib   di Polda  Papua   Tentang   Penembakan     di Mile 62-63
            Tembagapura',    18 September 2002, Polda, Jayapura. 'Saran Tindak Lanjut BAP Saksi
            Sdr Decky Murib (TBO       Kopassus)', 28 September    2002, Timika.
            For details of one such joint operation,   see Alfian Hamzah    (2003),  'Kejarlah daku
            kau kusekolahkan',        Pantau   Magazine,       January.




                           This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                          All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 26 of 410




     182       South East Asia Research


       The vehicle                  plate 609 was from Freeport's EPO fleet.
                              with licence
     'Two     or three Indonesian military officers were assigned to the EPO
    division,' said  Dr  Joseph Molyneux,     then Freeport's corporate chief
    and now working at the FBI. 'They would have been able to approve
    the use of vehicle 609 or could have taken it on their own since they
    had direct access to it.'79 According to Lexy Lintuuran, who then worked
    under Molyneux, a car with the licence plate 609 passed through the
     checkpoints          on the morning of the attack. Lintuuran said Murib's                                 state
     ment     was      consistent      with      the   Freeport      record.80

        Later Murib worked with police investigators to identify Kopassus
     soldiers whom he alleged were at the crime scene: Captain Margus
     Arifin, First Lieutenant Wawan Suwandi, Second Class Sergeant I Wayan
     Suradnya and First Class Private Jufri Uswanas.81
        The presence of vehicle 609, a white Toyota Land Cruiser, at the
     crime scene would explain the observations of the victims. Patsy Spier
     said that she was shot as a white vehicle passed by her own Land Cruiser.
     Ken Balk   remembered a white Toyota Land Cruiser carrying men in
     military dress as the attack started.
       Another vehicle, also from Freeport's EPO division, was reportedly
     commandeered    by the shooters. In the weeks leading up to the ambush,
     one of Wamang's     co-conspirators,  Hardi Tsugumol, made it clear to
     other Papuans that he was very busy getting ready for 'an action' on
     the road, according to Deminikus Bebari of the Amungme Indigenous
     Council [Lemassa].  Tsugumol 'amassed food and other supplies,' wrote
     Bebari, in a 2002 report prepared for Indonesian police investigators.82
     Just before dawn on 31 August, three men, including Tsugumol, were
     'picked up at the Pompa Dua complex in the Kwamki Lama neigh
     bourhood [7 km from Timika] by a white Toyota Land Cruiser from
     Freeport's   Emergency   Planning  Operation    (EPO)   division,'   wrote
     Bebari.83 Tsugumol declined to reveal the identity of the vehicle's driver,
     saying he had to protect his 'friend'. He admitted only that they had
     travelled along the Timika-Tembagapura      road, past five checkpoints,

           Molyneux,   SEK phone interview, 1 October                2007.
           Lintuuran, supra note 29.
           'Saran Tindak Lanjut BAP Saksi Sdr Decky                  Murib    (TBO    Kopassus)',      28 September
           2002, Timika.
           Deminikus      Bebari, 'Kesaksiaan       Saudara Hardi Tsugumol Tentang Pelaku Penembakan
           di Mill 63', Lemassa       internal    report. SEK has a copy of this document   on file.
           Bebari,    'Kesaksiaan    Saudara      Hardi Tsugumol   Tentang Pelaku Penembakan      di Mill
           63'.Original      reads:  'Mereka       dijemput  oleh Mobil   PT. Freeport  Indonesia    yang
           digunakan      oleh   Department      Army (EPO)       di Kompleks        Pompa   Dua      Kwamki   lama'.




                           This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                          All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 27 of 410




                           Antonius        Wamang          and the Indonesian              military   183


     that morning.84 Checkpoints mean nothing to soldiers. 'They do as they
     please, they don't care. The only ones we cannot control are the secu
     rity vehicles,' said Lexy Lintuuran, the security executive at Freeport.85
     Wamang told us inconsistent stories about how he had arrived on the
     scene - at times he indicated that he had travelled up and down the
     road by car in the days leading up to the attack, and at other times he
     said that he had arrived on foot.
       Hardi Tsugumol had a network of unlikely 'friends'. When he was a
     boy growing up in a highland village, he had wanted to be a soldier.86
     Later he lived in Java for many years, where he married an Indonesian
     woman. After returning to Timika, Tsugumol maintained relationships
     with active-duty Indonesian soldiers. In contrast to Antonius Wamang,
     who had long been loosely affiliated with TPN guerrillas, Tsugumol
     only cultivated contacts with 'freedom fighters' near Timika a short
     time before the ambush. Did Tsugumol serve as a double-agent?     Did
     he deliberately  set up Wamang and other Papuans who had dreams of
     heroically expelling the military occupier? Was Tsugumol the link that
     tipped off the Indonesian military to the precise location of the planned
     ambush? In the lead-up to the ambush, Tsugumol 'contacted his friends
     in the military to buy ammunition - 300 bullets for 600,000 Indonesian
     rupiah (US$65),    via his friends who were in the Indonesian   special
     forces,'wrote Bebari.87 Were these purely financial transactions? Did
     Tsugumol also get 'tactical advice' from his contacts 'on the inside'?
     Did he supply his military contacts with intelligence about Wamang's
     plans?
        Before the attack, Tsugumol also notified a number of key Papuan
     human rights advocates that a 'peaceful rally' [aksi damai] would take
     place on the Timika-Tembagapura     road. Was he trying to set up these
     Papuan leaders  in urban areas? A document   circulated by Tsugumol to

        Kwamki     Lama neighbourhood     is located near Timika. One has to pass five check
        points manned by Freeport's    security and the Indonesian    military to reach Mile 63.
        The five checkpoints   include Mile 28, Mile 32, Mile 34, Mile 50 (one of the strict
        est) and Mile 58.
        Lintuuran,   supra note 29. Original     quote: 'Mereka  seenaknya    saja, mereka masa
        bodoh.   Yang tidak bisa kita kendalikan   hanya mobil-mobil   keamanan.'
        Hardi   Tsugumol,  22 March 2005, interview with SEK in Timika.
        Bebari, supra note 83. Original reads: 'Hardy Tsugumol sangat sibuk dengan persiapan
        rencana    aksi damai    di sekitar   terowongan    ruas jalan  Timika-Tembagapura,
        menyangkut:     BAMA    (Bahan   Makanan)    serta kelengkapan  lainnya. Menghubungi
        teman-temannya    anggota (Militer) untuk membeli Amunisi yang berjumlah 300 Butir,
        dengan harga Rp, 600.000     melaui salah satu temannya yang anggota Kopassus.'     AH
        checked   this information     with Bebari     in Jakarta,    13 November       2006.




                      This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                     All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 28 of 410




     184          South East Asia Research


     Papuan human rights defenders and TPN members stated (in broken
     Indonesian):  'The troops must understand human rights laws, and in
     this respect must pay attention to civilians from Papua, Indonesia, and
     whites. They are just the people [masyarakat]    and not our enemies.'88
        Naivety on the part of Wamang, for one, was certainly an important
     factor that allowed strange bedfellows to come together in the events
     leading up to the ambush. But recent history might well have led him
     to believe         that it was possible                  to play one group of Indonesian                        security
     forces       off against         another.        In other        contexts,       Papuan     activists       have    used
     financial and logistical support from Indonesian     agents to stage suc
     cessful events in which aspirations for independence    have been aired.89
     Many Papuans     with  kinship and personal  ties to TPN   guerrillas also
     work for the Indonesian military. For Anna Tsing, 'collaborations      are
     the hopeful edge of a political project'.90 Wamang and his band of guer
     rillas may have been working to 'turn' their 'friends on the inside' at
     the same time as Indonesian       military agents were working to frame
     these Papuan independence       fighters. Unsettling results often emerge
     from relationships of mutual exploitation. The idiom of co-production
     suggests          that    agents       cannot          always       know      with    certainty       the   outcomes
     of their actions. Ambivalent                       collaborations            and contingent circumstances
     may      well      produce         events       that     surprise        everyone     involved.         Where       com

     peting agendas co-mingle,                              where the lines          separating            enemies       from
     allies grow fuzzy, dangerous                            possibilities         emerge.91


     A cover-up?

     Victims of the 31 August ambush were immediately                                            transported to SOS
     Tembagapura                Hospital,        and        were     soon      evacuated       to larger     hospitals         in

     Australia         and Indonesia.             Seven            survivors with the most serious injuries

           'Perintah Oprasi',   27 June 2002, TPN Makodap      III Nemangkawi.   Indonesian   origi
           nal: 'Pasukan   harus dapat memahami     Hukum-hukum    HAM, dan didalam hal ini harus
           berhati-hati  sipil dari Papua,  Indonesia/  Kulit puth adalah  masyarakat    dan bukan
           musuh      kita'.
           Such      events,involving    both elite independence       groups in urban centres and TPN/
           OPM    guerrillas in rural areas, are discussed       in S. Eben Kirksey (2008),       'Freedom     in
           entangled   worlds: experiences       of freedom in West Papua',         PhD dissertation     ((filed
           January), Department        of History of Consciousness,        University    of California,   Santa
           Cruz.
           A. L. Tsing (1999),       'Becoming     a tribal elder, and other green development            fanta
           sies', in T. M. Li, ed, Transforming          the Indonesian     Uplands:    Marginality,    Power,
           and Production,      Harwood     Academic     Publishers,   London,    p 162.
           These     themes      are explored        in Kirksey,      supra     note 89.




                               This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                              All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 29 of 410




                                 Antonius       Wamang         and the Indonesian              military            185


     were flown to Townsville       in northern Australia on 1 September. 'In
     their desire to keep a lid on information, the [Townsville]     hospital and
     Freeport  did not allow  the patients to use  the telephone for the first day
     and a half,' according to    a  cable from   the  US Consulate   in Sydney,
     which was recently declassified in response to a Freedom of Informa
     tion Act Request            filed by the National             Security Archive in Washington,
     DC.92      The    victims     of the      attack   were       not    even   allowed      to contact       their

     families on their first day in Australia.
       Elsham Papua, a human rights organization based in Jayapura, im
     mediately called on the US government to launch an independent
     investigation. On 2 September, the American Embassy in Jakarta sent
     a classified cable to Secretary of State Colin Powell, which stated: 'Many
     Papuan groups are calling for an independent investigation, led by the
     US. Calls for an independent probe are unrealistic, but we believe that
     Papua's Police Chief, who enjoys a good reputation with Papuan activ
     ists (and US), can conduct a fair investigation'.93
        The Indonesian police investigation came to question 30 soldiers and
     44 civilians, and conducted extensive forensic research. These police
     investigators found 'a strong possibility' that there had been Indone
     sian military shooters.94
        On 1 September, one day after the attack, the body of 'Mr X' ap
     peared near the crime scene. Indonesian military officers claimed that
     their troops had shot one of the Papuan guerrilla attackers. Second Class
     Corporal Wayan, an Indonesian       soldier with Kostrad Battalion 515,
     claimed to have shot Mr X while patrolling a mountain near the crime
     scene at 11.40 am. At 1.30 pm, senior military and police officials -
     including Papua police chief Major General I Made Mangku Pastika
     and Papua army commander Major General Mahidin Simbolon - ar
     rived at the side of the road where Corporal Wayan was standing with
     the     body.95   There      were    no    blood     stains     on    the   ground     near     the   body.

       Corporal Wayan claims that Mr X was standing on a small ledge
     approximately half a metre in width on the side of a steep cliff when he
     shot and killed him. A police reconstruction, conducted on 10 September
     2002, deemed Wayan's story implausible.96 The body reportedly fell

           Cable  from the American Consul in Sydney to the Secretary of State in Washington,
           DC, 2 September      2002.
           Cable from the American         Embassy   in Jakarta to the Secretary of State (PRIORITY
           0033),   'The perpetrators of the August 31 attack on a Pt Freeport convoy in Papua
           remain unclear',    2 September     2002.
           Quoted in Priest, supra note 43.
           'Ringkasan    Laporan',    Elsham Papua,     14 August 2003.




                          This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                         All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 30 of 410




     186        South East Asia Research


     eight metres off the cliff, yet did not have any broken bones. A report
     by Indonesian forensics experts found that the blood type of Mr X was
     'O' and that dirt and leaves from the site where Wayan claimed to have
     shot the man did not contain any blood of this type.97 The Washington
     Post reported that Mr X was a former military informant.98 This man,
     reportedly named Deminus Waker, had been kidnapped by security forces
     before        the   ambush.99       However,       documents          from      the court    that      sentenced

     Wamang to prison claimed that Mr X was Elias                                        Kwalik,         an alleged
     accomplice  in the attack.
        Elsham Papua became involved in the Timika        investigation in the
     days immediately after the attack. Investigating reports about the iden
     tity of Mr X led them to Deminus Waker's village. When their vehicle
     approached the village, a crowd of villagers closed in. Paula Makabory,
     an Elsham team member, told us: 'Some villagers carried axes, others
     hefted large stones. A rock hit our vehicle and then another.' The driver
     jammed the vehicle into reverse and sped backwards down the road.
     Three Indonesian    agents had reportedly visited the village earlier in
     the day and provoked the attack on the Elsham team, Makabory said.
     Intelligence  agents stationed at the local Mimika military command
     also routinely followed Makabory and other Elsham human rights work

        Elsham  Papua issued a preliminary report on 26 September 2002. It
     presented  evidence  'suggesting the shooting was carried out by Indo
     nesian military personnel or groups facilitated by the TNI'.101 The BBC,
     Radio Australia and many Papuan newspapers covered the report. Two
     days later, the Indonesian military denied it and announced that it was
     suing Elsham. There was a raid on Elsham Papua's Jakarta office on 10
     October         2002.102        'During    the   raid,   the   men     seized      documents           and   com

     puter diskettes containing Elsham                        reports on the August ambush,'                      wrote

           'Peristiwa  1 September   2002', internal document, Polda Papua. Original reads: 'MR.
           X diduga    bukan TSK     pelaku    yg sebenarnya    di TKP   Mile 62'.  'Audiensi   Team
           Investigasi  Els-Ham   Papua Dgn Polda Papua',      Kantor Polres M-32, Mimika,    11 Sep
           tember 2002.
           Dudon Satiaputra,    supra note 40.
           A. Sipress and E. Nakashima      (2002),  'Slain suspect in Indonesian  ambush said to be
           military informer', The Washington Post, 15 September.
           M. Moore (2002),   'Gunmen    shoot at Papua police team', The Age, 17 September.
           'Tim Elsham dan Polisi Mendapat      Ancaman    Pembunuhan     dan Terror', 18 Septem
           ber 2002, Elsham Papua, Mimika.
           Elsham Papua,   'What happened    at Freeport', 26 September    2002.
           Alberth Rumbekwan,    'Kronologi  Peristiwa Pembongkaran     Kantor Perwakilan  Elsham
           Papua     di Jakarta',     sent to West Papua@topica.com            on 16 October        2002.




                            This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                           All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 31 of 410




                                  Antonius             Wamang          and the Indonesian                military              187


     The    Jakarta          Post,103      A   court      summons          arrived       in November,             announc

     ing that John Rumbiak and Yohanis Bonai, the supervisor and director
     of Elsham respectively, were being sued for libellous statements.104
     Yohanis   Bonai's wife, Elsje, along with other members of their ex
     tended family, were attacked by unknown gunmen while driving near
     the border between Papua and Papua New Guinea on 28 December
     2002. Elsje Bonay was shot in both legs.105 She survived the attack, but
     after repeated surgery she still has difficulty walking. Tempo magazine
     ran a story with the headline: 'Shooting of Papuan human rights activ
     ist's family may be related to Timika incident'.106 Yohanis Bonai resigned
     as the Director of Elsham, but the organization continued to investi
     gate the Timika case.
        Indonesian police investigators drew similar conclusions to the Elsham
                    - that there was evidence of an Indonesian
     investigators                                                 military role
     in the attack in Timika. Saul Tahapary, a Freeport security consultant
     who was party to a conversation    with the then Papua police chief I
     Made Mangku Pastika, recalled that Pastika was upset about attempts
     by the       military      to cover          up   their     own    actions.107       Pastika       was     soon      trans

     ferred off the investigation                      to deal with the Bali bombing that had killed
     more than 200 people.
       Police Brigadier General Raziman Tarigan, who was then Pastika's
     immediate deputy, took over the Indonesian police investigation after
     Pastika's departure. Tarigan worked closely with Elsham investigators.108
     He told reporters that the 13 guns used in the attack were the types of
     weapons          issued      to soldiers           stationed        in the area.109 'Only the military

           'Office    of Rights     group      probing         Papua   shootings      attacked'.     The Jakarta       Post,      28
           October     2002.
           Andi    Imran      to Yohanis      Bonai,
                                               'Somasi',    15 November    2002, Jakarta. This is the
           original   summons           from the TNI
                                               to Elsham.    Copy of the document on file with SEK.
           Nethy Dharma     Somba    (2002),  'Wife of human rights activist shot at Papua-PNG
           border', The Jakarta Post, 29 December.
           'Shooting  of Papuan human rights activist's        family may be related to Timika inci
           dent', Tempo Interactive,    28 December      2003, 20:54:13  WIB.
           Interview of Saul Tahapary    with AH, 6 November     2006 in Jakarta. Original quota
           tion: 'Mas, negara ini khan punya kita semua.     Kalau demi bangsa dan negara, ya
           kasih tahu dulu, supaya kita ini tidak repot semua.'   According    to Tahapary, Pastika
           made this statement to Maj Gen M. Yasin (deputi Menko            Polkam   bidang Politik
           Dalam Negeri), Brig Gen Mamat Rachmat        and Dr Yudho, Coordinating       Minister on
           Security and Politics, Susilo Bambang    Yudhoyono's    office.
           Soal    Penembakan           Di Timika      Belum       Ada Bukti Keterlibatan            TNI,     9 January    2003,
           Indonesian        military     press    release,      available from Website:             http://www.tni.mil.id/
           news.php?q=dtl&id=232.
           Dudon   Satiaputra,    supra note 40. 'Police say Indonesian                            army behind     Papua       am
           bush', Agence France Presse, 26 December        2002.




                             This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                            All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 32 of 410




     188          South East Asia Research


     and Freeport workers pass through the area,' Tarigan was quoted as
     saying by Koran Tempo.U0 After making these public statements, Tarigan
     was       also     transferred             off    the    investigation.111

           During         a     meeting               between          armed         forces        commander              General

     Endriartono               Sutarto and US Ambassador                            Ralph Boyce              on 16 June 2003,
     the     commander                 expressed             concern        about        a   written      interview          request
     from The Washington Post. Having just settled a lawsuit with The Post
     about the Timika case, Sutarto was troubled by a new request to inter
     view him, the Indonesian     Strategic Intelligence Agency (BAIS) and
     chiefs of the State Intelligence   Agency (BIN) regarding the ambush.
     According                to a classified
                                report from the meeting, 'The Ambassador
     replied by suggesting that  the upcoming Post article should not deter
     us from our main objective, which was justice in the Timika case.'112
       General Sutarto, on his own initiative, dispatched a military fact
     finding team led by Brigadier General Hendarji to Timika and Jayapura,
     following the reports of military involvement. The team from Central
     Military Police (Puspom TNI) was told to conduct a 'reconstruction'.
     According             to a standard               textbook        on    criminology,              a murder       reconstruc
     tion involves answering a series of questions: (1) Was there more than
     one person involved? (2) How was the victim killed? (3) Were there
     actions           taken      to    cover         up     what      actually         took     place?113        However,          the
     Indonesian                military reconstruction                      did not rigorously                 attempt to an
     swer        any     of    these     three         questions.
        Decky Murib, the military informant who claimed to have travelled
     with Kopassus's  Captain Margus Arifin to a spot near the crime scene,
     told us that he was threatened and intimidated by Indonesian soldiers
     on     28    December              2002,         the    day    of   the      reconstruction.114              Murib      told      us
     that he was threatened by Arifin himself. Captain Margus Arifin re
     portedly told Murib not to participate in the reconstruction.    Murib
     decided to go into hiding.115 Deminikus Bebari of the indigenous rights
     group Lemassa and Albert Bolang of the Legal Aid Institute accompa
     nied the Indonesian military reconstruction team on 28 December 2002

            Tom Hyland (2002),        'Police  blame army for Papua ambush'.     The Age, 27 December;
            Agence France      Presse, supra note 109.
            Simon Elegant (2003),         'Murder at the mine', Time Magazine,     10 February.
            Cable from American         Embassy    in Jakarta to Secretary of State in Washington,     DC,
            17 June 2003.
            Richard   Saferstien    (2001),   Criminalistics:  An Introduction   to Forensic  Science,    7
            ed, Prentice Hall, Upper Saddle         River, NJ, p 69.
            Decky       Murib, supra note 74. Indonesian                    original:    'Bapa    mau tembak        saya, silahkan'.
            Decky       Murib, supra note 74.




                                This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                               All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 33 of 410




                                      Antonius         Wamang             and the Indonesian                   military           189


     as outside observers.The Indonesian military said that they would test
     the accuracy of Decky Murib's account implicating Kopassus      in the
     shooting.  Deminikus  Bebari had  repeatedly interviewed  Murib, who
     originally told police investigators that he heard shots after Captain
     Margus Arifin had dropped him at the side of the road. The military
     reconstruction team deposited Bebari at Mile 58, as a witness, while
     they shot automatic weapons at the scene of the crime. Bebari did not
     hear the gunshots. Deminikus Bebari told us, 'Decky might be a drunkard
     and an opportunist but he was at Mile 62. How could we test whether
     he     had     heard      the     shots    or not       when         I was     placed        four     miles       away     from
     his position?'116                Brigadier        General            Hendarji,           who headed             the military
     reconstruction,                  confronted           Bebari         during       the      reconstruction.               Bebari

     recounted that Hendarji said, 'Since you did not hear any gunshots,
     then all of Murib's testimony about the Timika shooting was lies'.117 In
     January 2003, Decky Murib was flown to Jakarta by Indonesian mili
     tary officials.118 Major General                               Sjafrie Sjamsoeddin, the Indonesian
     military spokesman,     announced                               on 14 January 2003: 'Decky Murib
     lied'.119

          Despite       repeated threats by militia members, Deminikus                                               Bebari con
     tinued       to carry        out    research          and   advocacy            about       the     ambush        that    killed
     the schoolteachers. In June 2004, Bebari's house in Timika was ran
     sacked by an angry mob. A group of men wielding axes entered the
     house and grabbed Bebari's wife, Nirmala Ohee, and their three child
     ren.     The      men       destroyed           books,         clothes         and       other      personal        property.
     They reportedly threatened to kill Nirmala                                           Ohee        and the children.120


     A widow            and          the FBI

     Recovering              from her gunshot wounds and mourning her lost husband,
     Patsy Spier closely             followed the news as police investigators impli
     cated        Indonesian            military       troops        in    the      attack.      When          the   Indonesian

     military         took       over     the      investigation              and     promptly            exonerated           them

     selves, Spier began her campaign                                for justice.             After making a few tear

            Deminikus   Bebari interview with AH, 13 November      2006, Jakarta.
            Deminikus   Bebari, 'Kronologi  Pemeriksaan  Saksi (Decky Murib) oleh Puspom TNI
            atas Aksi Penembakan    Mill 63 Ruas Jalan Timika-Tembagapura',       6 January 2003.
            Deminikus   Bebari, supra note 116.
            Kapuspen        Tni: Kesaksian         Decky    Murib     Bohong,        14 Jan 2003,        available   from Website:
            http://www.tni.mil.id/news.php?q=dtl&id=239.
            Deminikus   Bebari, SEK interview on 24 March                            2005     in Timika      and 20 July 2005           in
            Washington,         DC.




                               This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                              All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 34 of 410




     190           South East Asia Research


    choked phone calls to the offices of Washington policy makers, she learned
    that the US government was poised to renew Indonesian military funding
    through the International Military Education and Training (IMET)       pro
    gramme. 'I just, I just couldn't believe it,' Spier told Australian ABC
    reporters, 'If the Indonesian                      police       had implicated               the Indonesian                mili
     tary,     why    would        my    government           want        to give      money         to that      military?'121
        The Bush Administration                        made military aid to Indonesia                               a high pri
     ority     in the post-September                  1 llh era.     Following           the     Santa     Cruz          massacre

     in East Timor, the US Congress had blocked military aid to Indonesia
     in 1992. All military assistance to Indonesia had been cut by the Clinton
     Administration in response to the bloodbath during the 1999 independ
     ence referendum in East Timor.122 When Patsy Spier first came to Capitol
     Hill in early 2003, human rights groups - Amnesty International, Hu
     man Rights Watch and the East Timor Action Network - were losing a
     battle to keep restrictions on Indonesian     military financing. Spier's
     presentations            to   lawmakers          were         well    received.           She    secured            meetings
     with top US government                         officials:
                                                            Deputy Secretary                              of Defense Paul
     Wolfowitz, FBI Director                        Robert Mueller, key senators                            and congress


     security forces, Pasty Spier came to see an independent                                                FBI investiga
     tion     as   the    only     way     to get    to the     truth       about      the     case.124         Spier     came       to
     see the FBI special agents assigned to the case - namely Paul Myers,
     Brad Dierdorf and Ron Eowan - as her personal 'guardian angels'.125
        Initially, FBI agents were permitted only short visits to Timika. All
     their interviews of witnesses were, at first, conducted in the presence
     of Indonesian    minders.126 Their translator, a Malaysian  woman, had
     difficulty           understanding             the regional              dialect        of Bahasa                  spoken       in
     Papua.127           Despite        repeated      high-level            requests           from       the     US       govern
     ment, including a personal appeal by President George W. Bush, the
     FBI had continual difficulties in gaining access to witnesses and material
     evidence.128 'We were objective,'    said Dierdorf during an interrogation

             Anthony Balmain     (2004),           'Ambush      in Papua',          Australian       Broadcasting          Corpora
             tion, 7 August.
             Priest, supra note 43.
             Tim Shorrock    (2004),   'Murder, she said', Mother Jones, March-April.
             Spier, supra note 38.
             Patsy Spier, SEK interview, Santa Cruz, 22 May 2004.
             Priest, supra note 43.
             'Logat Papua'   is a distinct linguistic regional dialect related to Bahasa   Indonesia.  In
             addition to this creole dialect, there are over 250 indigenous     languages    in Papua.
             Matthew Moore (2002),        'Find Freeport killers, Bush tells Megawati',   Sydney Morn
             ing Herald,   21 December.




                             This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                            All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 35 of 410




                                Antonius       Wamang          and the Indonesian               military          191


     on 24 February 2005.               'Our gut feeling initially leaned away from Papu
     ans,' he added.
       The 'objectivity' of the FBI investigation was in fact compromised.
                                                                           -
     Standpoint epistemologists   see all knowledge  projects as political
     researchers        are    never    free   from      the    values       and    interests       of   particular
     social locations. The subject positions of researchers shape the types
     of questions that they ask.129 Questions about Indonesian military in
     volvement in the attack were certainly at odds with high-level Bush
     Administration priorities. Edmund McWilliams,          formerly a political
     secretary for the US Embassy in Jakarta, told us: 'The FBI investiga
     tion, once it was finally launched, proceeded in the constraining political
     context of an administration policy which was pressing for rapid ex
     pansion of US-Indonesian        military ties. I personally observed FBI
     reluctance to accept or pursue information offered to it that pointed to
     Indonesian   military involvement in the killings.'130 The overarching
     political context  thus provided an environment that was not conducive
     to the field agents pursuing their 'gut feeling'.
        Spier nonetheless saw the FBI as her only hope of getting to the truth
     behind her husband's     murder. She saw that restricting funds for the
     Indonesian military would provide a financial incentive for coopera
     tion with the US investigation team. Senator Russell D. Feingold (D-Wis)
     later sponsored an amendment to prohibit 'normalization'     of the USA
     Indonesia military relationship. Senator Wayne Allard (R-CO) sponsored
     a parallel amendment that prohibited the release of US$600,000    in IMET
     military training funds. Both amendments were passed in October 2003.
     Only 'full cooperation'     with the FBI investigation would allow the
     Pentagon   to release these  funds to the Indonesian military. These con
     gressional  measures  stymied Bush Administration efforts to restore full
     military ties with Indonesia.
       On 24 June 2004, US Attorney General                                 John Ashcroft and FBI                 Di
     rector    Robert         Mueller     announced            that      Antonius      Wamang            had    been

     indicted for the murders at Mile 63. The indictment alleged that Wamang
     was a 'terrorist' seeking independence     from Indonesia.   The US De
     partment  of  Justice did not  mention  evidence  of Indonesian  military
     involvement in the indictment. The US Department of Justice did not

         S. Harding (1996),      'Rethinking   standpoint epistemology:   what is "strong objectiv
         ity"?' in E. F. Keller and H. E. Longino, eds, Feminism and Science, Oxford University
         Press, New York, p 241; S. Harding (2004),        The Feminist Standpoint  Theory Reader:
         Intellectual  and Political    Controversies,   Routledge,  New York, p 136.
         Ed McWilliams,       'FBI',  e-mail sent to SEK on 4 November      2006.




                         This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                        All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 36 of 410




     192       South East Asia Research


     explicitly exonerate the Indonesian military, but the military themselves
     later claimed exoneration. Here the agendas of the Bush Administra
     tion and the Indonesian   military aligned to co-produce a new spectre
     of terror. The Indonesian   military agenda of combating a domestic
     nationalist movement, through this attack, came to link up with the
     'global war on terror'. Blaming the ambush on Wamang and his men
     appeared to be a parsimonious explanation to high-level Bush Admin
     istration officials. In short, it was politically expedient to ignore a more
     complex account of the possible role of Indonesian state agents in helping
     to stage this criminal act.
       Patsy Spier's initial reports to journalists and presentations to US
     policy makers focused on evidence of an Indonesian      military role in
     the attack. Following   the indictment of Wamang, Spier continued to
     meet policy makers. But her presentations no longer focused on the
     possibility of Indonesian   military involvement. She began to believe
     the explanations  of her 'guardian angels' that the attack had been con
     ducted by Papuan terrorists. In April 2007, the Justice Department gave
     Spier the Special Courage Award for 'extraordinary bravery in the af
     termath of a crime'. FBI Director Robert Mueller created the Strength
     of Human Spirit Award especially for her.131


     A lobbying        bonanza

     The Timika       ambush
                          took place during the administration of President
     Megawati Sukarnoputri, who had made restoring military ties with the
     USA a high priority. Megawati's   husband, Taufik Kiemas, hired a Wash
     ington lobby firm to work on the issue of military aid. Taufik is also a
     leader of Megawati's   Indonesian    Democratic   Party of Struggle. He
     contracted Alston & Bird LLP, a Washington firm, to lobby on Capitol
     Hill. Yohannes Hardian Widjonarko, the treasurer of the Kawula Alit
     Nusantara Foundation,   an organization led by Taufik Kiemas, signed
     the contract    with   Alston      &   Bird.132    The    one-year       contract     was    also   signed
     by Senator Bob Dole, the Republican      presidential candidate in 1996.
     The contract called for payment of US$200,000      per month and laid out
     12 lobbying objectives including seeking a resumption of the military
     assistance. The total cost for Alston & Bird's efforts, according to legal

     131 J. Widdifield
                        (2007),   'Patsy's   story'. University of Denver Magazine,     fall.
     132 Andreas Harsono                                       International Consortium     of Investi
                             (2007),    'Lobbying    bonanza',
         gative Journalists, 31 May. This story used Foreign Agents Registration         Act (FARA)
         documents.    FARA records on file with Andreas Harsono.




                       This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                      All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 37 of 410




                                     Antonius           Wamang         and the Indonesian               military              193


     records, was $1,044,147.  From 1 November 2003 to 30 April 2004,
     Alston & Bird reported US$846,163 in income from Widjonarko. From
     1 May 2004 to 20 October 2004, the reported income was $197,984.
     Where did all the money come from? It depends on whom you ask.
        While             and his team worked in the chambers of power in
                      Bob Dole
     Washington,    DC, over a two-year period, Elsham's John Rumbiak pre
     sented the FBI with specific details about Wamang's ties to the Indonesian
     military.133 But the FBI was not listening. In response to written ques
     tions about the Timika case from Senator Joseph R. Biden, Dr
     Condoleezza                Rice      said:     'Although           the investigation is not complete,
     the FBI has uncovered                        no evidence           indicating TNI involvement in the
     Timika   murders'. Did FBI investigators not brief Administration offi
     cials about Wamang's   trip to Jakarta and his extensive contacts with
     military agents? Were US leaders not informed about eyewitness re
     ports      of a second            group       of shooters?

        In 2005, lobbyists with Richard L. Collins & Co began asking of
     fices on Capitol Hill for the names of Papuan 'separatists'     who had
     presented briefings  to Congress in the recent past. Paula Makabory, an
     Elsham employee who investigated the Timika case, was among the
     Papuan  human rights workers who had recently presented Washington
     policy makers with her findings. According to Edmund McWilliams,
     the former US State Department official, Collins & Co was seeking
     these names on behalf of Indonesia's   top State Intelligence Agency,
     BIN [Badan Intelijen Negara].   McWilliams   circulated a note on this
     issue       to 74 congressional                     members         of staff: 'There            is a very strong
     basis      for      concern        that      any     Papuans        whose     names        were         given     to     BIN

     would        face     real     danger....          Several      Papuan      human      rights     advocates            have

     recently fled Papua                     because        of death threats and a number of promi
     nent      Papuan          human         rights      advocates        have    been     detained,          tortured        and

     murdered             by      security       forces.'134         Following       threats,        Paula       Makabory

     eventually relocated to Melbourne, Australia, with her children Cindy
     and Godwin. She has since been granted political asylum.


     Entrapment

     Despite pressure from high-level US officials, Indonesian authorities
     failed to capture Antonius Wamang. Perhaps they feared the story he

             John Rumbiak,     SEK           interview  on 5 February 2005.
             Edmund     McWilliams            (2005),  'Warning   about Indonesian    Intelligence                   Agency     ac
             tivities in Congress',          e-mail sent on 16 December     to skirksey@ucsc.edu.




                               This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                              All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 38 of 410




     194       South East Asia Research


     might tell in court. The impasse prompted Willy Mandowen,            a Papuan
     politician,   to  begin talking  to the FBI   and  US   government officials
     about negotiating Wamang's surrender. Mandowen             sent an e-mail to a
     public   discussion   forum for Papuan  activists on  7 December    2005: 'To
     morrow at Capitol Hill, Washington DC, we are meeting with important
     representatives of the US Congress who are giving full support to help
     us resolve our problems in West Papua in a comprehensive         and hu
     manitarian manner'.135 Congressional    staff talked to Mandowen   about
     the possibility that FBI agents might bring Wamang to stand trial in the
     USA.136
       With Mandowen's     help, FBI agents Paul Myers and Ron Eowan co
     ordinated an 11 January 2006 'meeting' at a small hotel in Timika called
     the Amole Dua.137 Invitations to this meeting were sent to Wamang via
     Reverend Isak Onawame,      a Timika church leader who is internation
     ally known for his human rights work. Witnesses said that the FBI had
     pledged to transport the suspects to the USA for trial. At the hotel, the
     two FBI agents told the 12 men attending the meeting, including Wamang
     and Reverend Onawame, to get into the back of a medium-sized     truck.
     The agents reportedly promised to drive the men to the Timika airport
     and fly them out of Indonesia. However, instead of driving to the air
     port, Myers and Eowan dropped the men at a local police station where
     Indonesian police from the mobile brigade (Brimob) were waiting.138 It
     seems the police had by this time given up their defiant independence
     in the case.
        Reverend Onawame    was strip-searched, deprived of sleep and inter
     rogated at the police station along with the other detainees. Another
     detainee, an elderly man named Jairus Kibak, claimed to have been
     struck     on   the   forehead        by    an    Indonesian       interrogator.        Four     of the      men,
     who      were   never      charged         with    any   crime,     were    released       the   next      day.139
     Reverend        Onawame           was not released.            Denny Yomaki             of Elsham       Papua,

           Willy   Mandowen       (2005),    'Kami    Tidak   Berpesta    Atas Keringat    Orang!'   sent to
           komunitas_papua@yahoogroups.com                from wmandowen@yahoo.com             on 7 Decem
           ber. Indonesian    original reads: 'Sekedar       info bahwa esok 08 Desember         2005 pukul
           16:00 bertempat      di capitol    hill Washington     DC kami akan bersua dengan wakil
           wakil penting Kongres AS yang telah memberi dukungan terhadap penyelesaian                 secara
           menyeluruh     dan manusiawi       masalah    Papua Barat'.
           Octovianus    Mote, SEK interview, 11 January 2006.
           Ellen Nakashima      (2006),    'FBI said involved     in arrest of 8 Indonesians',    The Wash
           ington Post, 14 January.
           Raymond    Bonner (2006),  'Indonesian man links military                    to shooting   of U.S.     teach
           ers', The New York Times, 14 January.
           Nakashima,   supra note 137.




                           This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                          All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 39 of 410




                                   Antonius           Wamang         and the Indonesian                         military             195


     who went to see the Reverend                               in prison, said: 'Interrogators extracted
     a false confession               from Reverend                Onawame.     He told the police that he
     gave Wamang food.'                    Antonius Wamang has repeatedly said that Rev
     erend Isak Onawame                    was not involved in the crime. 'It's fine if I am
     held responsible,'                Wamang            said,     'but, the Reverend                     didn't even help
     us     with    logistics'.140         Court         documents            quote         Reverend              Onawame              as

     saying        'I gave         two sacks            of rice and one plastic                        tent to Antonius
     Wamang'.141           Onawame              has     since     retracted         this     'confession'.                The      court

     documents          do      not    claim      that     Reverend           Onawame               was         at the      scene      of

     the crime.
          The prisoners were soon transferred to the Indonesian                                                   Police         Head
     quarters'       detention         centre      in Jakarta,       three        time     zones     away          from      Timika.

     They were not given their own cells to sleep in. Instead they all shared
     the prison 'TV room'. The Timika defendants were repeatedly threat
     ened while in jail.142 Hardi Tsugumol, the man with known ties to the
     Indonesian military, was charged by Indonesian prosecutors with pro
     viding Wamang with logistical support. Tsugumol developed     serious
     heart problems in June 2006. His medical treatment was delayed until
     late    August,      when        he   underwent             heart    surgery.          Tsugumol               also     suffered

     from hepatitis and HIV/AIDS.                               One of the prisoners'                      lawyers,             Riando
     Tambunan,           repeatedly             asked     the     court      to    attend      to    Tsugumol's                  health

     problems. But visits from doctors were infrequent. Tsugumol died on 1
     December 2006.
       Wamang was sentenced to life in prison by a Jakarta court on 7 No
     vember 2006. Two other defendants, teenagers Johni Kacamol         and
     Yulianus Deikme, were each sentenced to seven years in jail, while the
     other four, including Reverend Onawame, Hardi Tsugumol and the two
     church        workers,        were    sentenced            to 18 months.143             They         did     not     talk     about

     their ties to the Indonesian military in the courtroom. The threats that
     they were subjected to in prison made them afraid to tell the whole
     story, according to Reverend Onawame       in a telephone interview from
     prison  on  9 June  2008.  Were they also trying to protect their 'friends'
     on the inside?
       Lawyers for the group filed an appeal at the Jakarta High Court. In
     January 2007, the court upheld the life imprisonment of Wamang. Surpri

            Wamang, 2006, supra note 2.
            Berkas Perkara,   supra note 27, at p 87.
            Deminikus    Bebari   (2006),    'Re:  Mogok                  Makan   dan Teror',                   e-mail      sent     from
            demieden@yahoo.com        to skirksey@ucsc.edu,                  20 September.
            'Wamang   Divonis   Seumur Hidup',     Pikiran                Rakyat, 8 November                    2006.




                              This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                             All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 40 of 410




     196       South East Asia Research


     ingly, the court increased  the sentences of the other defendants:
     Kacamol   and Deikme were sentenced to eight years in jail (increas
     ing their sentences  from seven years), while the other four were
     sentenced  to five years (increasing their sentences from 18 months).
     The Papuan villagers appealed to the Supreme Court. This appeal was
     rejected. The Supreme Court found no procedural fault in the High
     Court     trial.144

        Collaborations             between       FBI    special       agents and the Indonesian                pros
     ecutors     produced           a simple,      seemingly          parsimonious,          account      of   what

     had taken place: Wamang and his band of guerrilla fighters had staged
     a terrorist attack in hopes of furthering the cause of independence. The
     courtroom accounts made no mention of Sergeant Puji, the police of
     ficer whom Wamang has fingered as a supplier of bullets used in the
     attack. Nor did the court hear evidence of the reported involvement of
     Indonesian soldiers - Captain Margus Arifin, First Lieutenant Wawan
     Suwandi, Second Class Sergeant I Wayan Suradnya and First Class
     Private Jufri Uswanas.   Puzzlingly, the courtroom documents referred
     to Johni Kacamol,    the teenager placed at the scene of the crime, as
     'Agus Anggaibak'.    The real Agus Anggaibak, who reportedly inspired
     Wamang's attack and helped him obtain bullets in Jakarta, now regards
     himself as an up-and-coming    leader in the government regional assem
     bly in Timika.145 The seemingly simple narrative about terrorism, which
     was co-produced by the FBI and Indonesian prosecutors, laid the ground
     work for bolstering a new military regime in Indonesia.    The trial of
     Wamang set the stage for new military collaboration  between the USA
     and Indonesia.
       Even though the FBI investigation has not been formally brought to
     a conclusion, the Bush Administration has launched new military aid
     programmes            for   Indonesia.        In   2006,       a new    Pentagon         programme         was
     announced that would provide up to US$19 million in additional funds
     for building Indonesian military capacity. The very day that Wamang
     was sentenced to life in prison, Washington signalled a 'new era of
     military co-operation'   with Indonesia.146 In December        2007, the US
     Congress   decided  to award the  Indonesian   military  US$18.4   million in
     Foreign Military Financing    for  the fiscal year  2008.147

           'MA Tetap       Hukum     Terpidana    Freeport      Penjara   Seumur   Hidup',    Antara,   26 Septem
           ber 2007.
           Agus Anggaibak,         telephone  interview by SEK from Jakarta to Timika, 11 June 2008.
           'US: Washington         signals new era of military co-operation', Radio Australia, 11 Nov
           ember 2006.




                           This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                          All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 41 of 410




                           Antonius        Wamang         and the Indonesian               military   197


     Conclusion

     At the time of the incident, the Indonesian military was embattled -
     competing with the police for security contracts, fending off criticism
     from human rights groups, and dealing with pressure for reform from a
     civilian administration. In the initial months after the ambush in Timika,
     it seemed as if this incident would be their downfall. Initially, it seemed
     as if the Indonesian military had conducted this attack by themselves -
     without the help of TPN guerrillas. When the FBI began their investi
     gation, it seemed possible that they would identify the Indonesian military
     as the culprits.
        The idiom of co-production explains                  how the contingent collabora
     tions, the (perhaps) chance connections                 between Wamang's group and
     the Indonesian military enabled                 this ambush to take place. Co-produc
     tion might also help us to understand the collaborations   between the
     FBI and Indonesian officials that came to frame this attack as an act of
     terrorism. We did find evidence of attempts to coordinate the different
     investigations  'at the political level', in the words of Susilo Bambang
     Yudhoyono.   Yet   in many ways, the FBI investigation was independent
     of the Indonesian authorities - they had their own field agents and an
     independent network of informants. To appropriate the language of
     Jasanoff, they had separate micro-processes   by which the case came to
     have form and meaning. The FBI did not apparently conspire with the
     Indonesian   authorities to fabricate or destroy evidence.  Instead, our
     conclusion is that they worked closely with the Indonesian authorities
     to construct a parsimonious    and politically viable narrative that fitted
     parts of the existing evidence. However, both the FBI and Indonesian
     military investigators seem to have ignored inconvenient truths.




        The majority of these funds, US$15.7       million, will be automatically    awarded to the
        Indonesian    military in FY 2008. The remaining        US$2.7     million will be awarded
        once the US Department       of State has completed   a report about the assassination     of
        human rights activist Munir, access      to Papua, and general reforms in Indonesia.       J.
        Miller (2007),    'ETAN  Statement on military assistance      to Indonesia  in the FY2008
        Consolidated    Appropriations    bill (HR 2764)',   accessed     18 December    2007 from
        Website:   http://www.etan.org/news/2007/12app.htm.




                      This content downloaded from 24.7.112.89 on Thu, 11 Jun 2015 16:05:43 PM
                                     All use subject to JSTOR Terms and Conditions
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 42 of 410




                 Exhibit 3
11/11/2020              Case 3:19-cv-04541-LB
                                         U.S. LinksDocument        45-6
                                                   Indonesian Troops to DeathsFiled   11/13/20
                                                                               of 2 Americans         Page
                                                                                              - The New        43 of 410
                                                                                                        York Times




U.S. Links Indonesian Troops to Deaths of 2 Americans
By Raymond Bonner

Jan. 30, 2003


Bush administration ofﬁcials have determined that Indonesian soldiers carried out a deadly
ambush that killed two American teachers returning from a picnic in a remote area of
Indonesia last August, senior administration ofﬁcials say.

The conclusion, which follows a preliminary investigation by the Federal Bureau of
Investigation, is likely to muddy relations between Washington and Jakarta.

Indonesia is the world's most populous Muslim nation, and the Bush administration has
been trying to persuade its president, Megawati Sukarnoputri, to take a more aggressive
stand against terrorism and to support Washington's policy on Iraq.

Last month, in a reﬂection of the administration's concern about the killings, President Bush
secretly dispatched an inﬂuential emissary to tell President Megawati that the Indonesians
must mount a serious investigation -- with F.B.I. participation. The ofﬁcial, Karen Brooks, is
the National Security Council's senior Asian specialist; she also has a deep personal and
professional relationship with President Megawati.

Indonesian leaders tend to bristle at outside interference, and especially as the United
States prepares for a possible war with Iraq, which the vast majority of Indonesians oppose.
Even so, Ms. Brooks's mission seems to have been successful, at least in part. Two F.B.I.
agents arrived in Indonesia last week to help in the investigation.

The Indonesian military has denied any involvement in the ambush, which also killed an
Indonesian teacher and wounded eight Americans. But a report by the country's police force
last year suggested that the military was behind the killings.

The two F.B.I. agents now in Indonesia are gathering evidence for the Justice Department in
Washington, American and other Western ofﬁcials in the region said.

''There is no question there was military involvement,'' said a senior administration ofﬁcial.
''There is no question it was premeditated.''

The administration ofﬁcial and diplomats from other countries said there was still a mystery
about who ordered the killings and why. They said the most likely explanation was that
soldiers were trying to send a message to the teachers' employer, an American company

https://www.nytimes.com/2003/01/30/world/us-links-indonesian-troops-to-deaths-of-2-americans.html                          1/3
11/11/2020              Case 3:19-cv-04541-LB
                                         U.S. LinksDocument        45-6
                                                   Indonesian Troops to DeathsFiled   11/13/20
                                                                               of 2 Americans         Page
                                                                                              - The New        44 of 410
                                                                                                        York Times

that operates one of the world's largest copper and gold mines in the area. The company,
Freeport-McMoRan Copper & Gold, had reduced payments and other beneﬁts to soldiers,
the ofﬁcials said.

''Extortion, pure and simple,'' said a Western intelligence analyst, explaining what he
believed was behind the attack.

Freeport has declined to answer any questions about the killings or about payments to the
police and the military.

''This is a police matter, and we cannot comment on the ongoing investigation,'' said a
company spokesman, Siddharta Moersjid. ''Freeport hopes the perpetrators, whoever they
are, will be brought to justice.''

The victims, who taught at Freeport's international school, were ambushed last Aug. 31, as
they traveled a twisting mountain road between two military posts near Tembagapura, a
mile-high company town on the equator in Irian Jaya, an eastern province also known as
Papua.

The party -- the school's new principal, his teachers and their families -- had cut its Saturday
picnic short when fog and mist rolled in. At a bend in the road back to town, with a steep
gorge on the right and a small hill on the left, several men sprayed the group's two Toyota
Land Cruisers with automatic weapons ﬁre.

The Americans slain in the ambush were the principal, Edwin Burgon, 71, a former smoke
jumper in Idaho who had taught around the world, and Ricky Lynn Spier, 44, a fourth-grade
teacher from Colorado. The school's Indonesian teacher, Bambang Riwanto, was also killed.

Immediately, Indonesian and Freeport ofﬁcials blamed a separatist group, the Free Papua
Movement, which has been ﬁghting a low-level guerrilla war for independence, or at least
more autonomy for Papuans, for several decades. Many Papuans harbor deep animosity
toward Freeport; along with some international human rights groups, they say the company
has destroyed sacred lands, ravaged the environment and failed to share mineral wealth
with local communities.

Soon after the ambush, a team from the American Embassy, including an F.B.I. agent from
Singapore, went to Irian Jaya to investigate; the F.B.I. also interviewed survivors, who had
been ﬂown to a hospital in Australia.

Suspicion quickly turned away from the separatists, though. In the course of that early
investigation, the Australian government gave the United States a telephone intercept
between Indonesian military commanders. The conversation, which took place after the


https://www.nytimes.com/2003/01/30/world/us-links-indonesian-troops-to-deaths-of-2-americans.html                          2/3
11/11/2020              Case 3:19-cv-04541-LB
                                         U.S. LinksDocument        45-6
                                                   Indonesian Troops to DeathsFiled   11/13/20
                                                                               of 2 Americans         Page
                                                                                              - The New        45 of 410
                                                                                                        York Times

incident, leaves no doubt of military involvement in the killings, said a Western ofﬁcial, but
he added that it did not implicate senior army commanders.

Indonesian police investigators also exonerated the rebels. For one thing, the police report
says, the group ''does not have the quantity of bullets'' used in the attack, and the
organization ''never kills white people.'' The report, dated last Sept. 28, concluded that
''there is a strong possibility'' that the killings were perpetrated by members of the
Indonesian Army.

But that was pretty much the end of the police investigation.

''The police don't have any right to investigate the army,'' said Brig. Gen. Raziman Tarigan,
who was deputy police chief in Irian Jaya until he was abruptly removed this month and
assigned to a desk job in Jakarta.

Still, the police report does raise the possibility that money from Freeport may have been
the motivation. A soldier's pay is roughly $15 a month, the report says, adding that soldiers
have a ''a high expectation'' when they get assigned to the Freeport area. But they had been
disappointed by what they received, and some ''perks'' had been reduced.

General Tarigan said Freeport regularly gave policemen and soldiers money and other
beneﬁts, like airline tickets to Jakarta. A general received a ﬁrst- or business-class ticket,
while colonels and others received economy tickets, he said. In addition, former Freeport
employees said the company had a $10,000 monthly ''slush fund'' for government security
personnel.

The Indonesian military receives less than one-third of its budget from the government. To
make up the difference, it relies on its own business activities as well as supplements from
foreign businesses, especially natural-resource companies.

Freeport had begun to reduce these payments, on the advice of company lawyers who said
they would have to be disclosed under new American corporate-responsibility laws, Western
ofﬁcials and people close to the company said. They also said the military wanted a portion
of payments -- 1 percent of proﬁts -- that Freeport makes for community projects, part of its
effort to improve local relations.

That pressure was apparently on the increase: investigators say they have been told that, in
the weeks before the attack, Freeport had received threats of retaliation from the military if
more money was not forthcoming.




https://www.nytimes.com/2003/01/30/world/us-links-indonesian-troops-to-deaths-of-2-americans.html                          3/3
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 46 of 410




                 Exhibit 4
                     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 47 of 410
  The Washington Post


FBI Said Involved in Arrest of 8 Indonesians
                                                                                                    Add to list




By Ellen Nakashima
January 14, 2006

JAKARTA, Indonesia, Jan. 13 -- Eleven men and a teenager met with two FBI agents at a small hotel in the
remote Indonesian province of Papua on Wednesday night, expecting, they said, to be flown to the United
States.

They said they had been assured by intermediaries working with the agents that in U.S. custody they would be
able to defend themselves against accusations that they murdered two American teachers on a mountain in
Papua one warm August morning in 2002.

Among them was a Papuan separatist fighter, Anthonius Wamang, indicted in 2004 by a U.S. grand jury for
murder in connection with the killings. Wamang has acknowledged firing at the vehicle in which the teachers
were riding on Aug. 31, 2002, but has said he thought he was shooting at Indonesian soldiers and is not sure
whether the shots he fired were fatal, according to his attorney, Albert Rumbekwan.

On Wednesday night, Wamang and the others were ready to leave for the United States, suitcases packed.

"Hurry, hurry," the FBI agents told them, several recounted, as they were hustled into a windowless container
truck. "The plane is waiting on the runway."

After coaxing the group into the truck, the agents and a U.S. Embassy official handed the vehicle over to
Indonesian police officers and left for the airport in the small town of Timika, according to an intermediary
who was present. The Indonesian police took the 12 to the local police station, where authorities interrogated
them until morning.

Eight of them, including the teenager, were still in custody on Friday. Police said the government intended to
charge them with the murder of Ricky Lynn Spier, 44, and Edwin Burgon, 71, who was the principal of a
school run by Freeport-McMoRan Copper & Gold. The U.S.-based company operates one of the world's
largest gold and copper mines in Papua.

U.S. officials here declined to confirm details of the arrest but acknowledged that the FBI and Indonesian
authorities had been cooperating in the case.

In Washington, FBI spokesman Bill Carter said agents were in Papua at the time of the arrests but that he had
no information on the assertion that they had lured the suspects with promises of a trip to the United States.
                                                                                                                /
                 Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 48 of 410
"Our understanding in this is that Indonesian authorities were planning to prosecute individuals in this case,"
Carter said. "We obviously reserve the right to seek extradition in the future."

The alleged bait-and-switch tactic angered human rights activists and the four men, part of the original group
of 12, who were released in a province where deep-seated grievances against the central government have
fueled a separatist movement. The activists charge that the Jakarta government cannot be trusted to protect
the detainees.

"We were planning to end our problems from the 2002 incident in America," said one of those released,
Victus Wamang, 57, the brother of the man indicted in the United States. "But right now, I'm feeling really,
really sorry that I trusted these Americans. I thought that they would not deceive the Papuans. Right now, I've
lost all trust in the Americans."

The case had complicated relations between the two countries. At times, U.S. investigators were hampered by
a lack of cooperation. Early on, agents were tailed by special police. But now, both sides hail the arrests as
evidence of good cooperation.

An initial police report implicated the military in the killings, and U.S. officials at the time said the evidence
indicated possible military involvement. But today, both Indonesian and U.S. officials have said that
Anthonius Wamang and other members of the Free Papua Movement are guilty.

Two Papuans, Eltimus Omaleng and Willy Mandowen, who were friends with the detainees, helped the FBI
negotiate with Wamang and the others. The FBI pledged that the detainees would be transferred to the
United States for trial, Omaleng said. FBI agents told him "to make this promise to the people," Omaleng said.
"This problem would be solved by U.S. law."

Mandowen and Omaleng arranged for the surrender to take place at the Amole II hotel in Timika.

"Now, after I helped them, they betrayed us," Omaleng said. "And my friends thought that I am the one who
sold them out to the FBI."

Anton Bahrul Alam, a spokesman for the national police, said, "That's their right to feel deceived. But one
thing I know for sure is we have been targeting them for a long time."

Wamang, who the U.S. indictment describes as a separatist rebel commander, acknowledged in a 2004
Australian television documentary that he fired his weapon at the scene. But according to Rumbekwan,
Wamang said he believed he was shooting at Indonesian soldiers on a mountain road on Freeport property
heavily patrolled by the military. Wamang said he witnessed "retaliation fire" from another group on the
ground that he said were Indonesian soldiers.

Under interrogation, Wamang told Indonesian police in a sworn affidavit that he acquired six magazine clips
with 180 bullets from security forces, Rumbekwan said. The bullet casings were found on the ground at the
                                                                                                                     /
                Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 49 of 410
ambush scene, Rumbekwan acknowledged.

Human rights activists and others analyzing the case charge that the truth will be harder to determine in the
Indonesian court system, where witness intimidation is common and the military wields influence.

S. Eben Kirksey, a U.S. specialist on Papua and a PhD student at the University of California at Santa Cruz,
said his research, including interviews with witnesses and participants, indicated that Wamang was set up by
Indonesian security forces.

"He was there several days prior to the attack, camped out, waiting for information about reported
movements of Indonesian troops," Kirksey said. "Specifically, he indicated to people in conversations prior to
going up to the site that he didn't intend to shoot white people, that he was planning to wage war with the
Indonesian military."

The detainees were to be moved to Jakarta on Saturday, police said.

In November, the Bush administration, citing national security interests, lifted restrictions on military
financing to Indonesia, continuing a process of restoring full military ties. U.S. aid will continue to be guided
by progress on human rights, democratic reform and accountability, a State Department spokesman said this
month.

Staff writers Dan Eggen and Dana Priest in Washington and special correspondent Andy Saputra in Jakarta
contributed to this report.


                                                        0 Comments

Ellen Nakashima
Ellen Nakashima is a two-time Pulitzer Prize-winning reporter covering intelligence and national security matters for The
Washington Post. She joined The Post in 1995 and is based in Washington, D.C. Follow




                                                                                                                            /
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 50 of 410




                 Exhibit 5
                       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 51 of 410
This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.

https://www.wsj.com/articles/SB10563068165052600




Deadly Papua Ambush Casts Troubling Light
on Indonesia
Soldiers Are Suspected of Attacking


By Dana PriestThe Washington Post
June 23, 2003 12 01 am ET

From the back seat, social-studies teacher Steve Emma heard what he thought were rocks
striking the Toyota Land Cruiser carrying him and his colleagues from the Tembagapura
International School on a picnic outing through the rain forest of Papua, Indonesia, on
Aug. 31, 2002.

Then the windshield shattered.

Rick Spier, behind the steering wheel, jerked and pitched forward. Blood and tissue
splattered onto the seat and dashboard. In the passenger seat, principal Edwin "Ted"
Burgon slumped over, moaning and gurgling.

"Get down! Get down!" Mr. Emma shouted to the two women behind the front seats. As
bullets riddled the vehicle, owned by the teachers' employer, the PT Freeport Indonesia
gold and copper mine, Mr. Emma peeked out the windshield. He could make out three
ﬁgures. One held a riﬂe.

He strained to see their faces. But the thick fog and cracked window glass obscured his
view. "Who are you?" he recalled asking. "Why are you doing this?"

Today, nearly 10 months later, the U.S. government still doesn't know for certain who
ordered or carried out the ambush in which two Americans and one Indonesian were
killed and eight other Americans were wounded.

Congress has been given intelligence reports that support the conclusion of a preliminary
Indonesian police investigation that found that "there is a strong possibility" the shooting
was carried out by members of the Indonesian military. The military has denied
involvement in the attack. The U.S. Federal Bureau of Investigation is continuing to
investigate.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 52 of 410
"The preponderance of evidence indicates to us that members of the Indonesian Army
were responsible for the murders in Papua," Matthew P. Daley, deputy assistant secretary
of state for East Asian and Paciﬁc Aﬀairs, said in an interview. "The question of what level
and for what motive did these murders take place is of deep interest to the United States."

The possibility of military involvement in the attack was raised at a closed hearing of the
Senate Foreign Relations Committee on May 20. At the meeting, a U.S. Central
Intelligence Agency analyst reviewed intelligence reports on the murders, and also
discussed intelligence indicating that military personnel were seeking to withhold
evidence from FBI agents who were coming to Indonesia to investigate the crime, said
several knowledgeable oﬃcials. The CIA and FBI declined to comment.

The discussion prompted the committee to approve an amendment prohibiting the
release of $600,000 in military training funds until President George W. Bush certiﬁes
that the Indonesian government is taking eﬀective measures to bring to justice those
responsible for the shootings. Sen. Russell D. Feingold, a Wisconsin Democrat who
sponsored the amendment, conﬁrmed the nature of the committee's deliberations but
declined to discuss speciﬁcs. The amendment is expected to reach the Senate ﬂoor this
summer.

The Bush administration has opposed the amendment. A White House spokesman, Sean
McCormack, said "it is important that we do everything possible to improve the human-
rights record of the Indonesian military through continued interaction with the U.S.
military."

Separately, the U.S. State Department is still debating whether to release $400,000 in
ﬁscal-year-2003 military funds to Indonesia, given the incomplete status of the
investigation. In December 2002, the U.S. ambassador to Indonesia, Ralph L. "Skip" Boyce,
delivered a message from Mr. Bush to Indonesian President Megawati Sukarnoputri.
Resolution of the case was important to overall bilateral relations, he told her, according
to State Department oﬃcials.

But at the same time, Indonesia has received other funds from the U.S. Since the attack,
the U.S. Defense Department has given $4 million to the Indonesian military, known as
TNI, or Tentara Nasional Indonesia, for counterterrorism training.

For two decades, the State Department and some in Congress have wrangled with
Pentagon oﬃcials over the wisdom of providing training for the Indonesian military. U.S.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 53 of 410
oﬃcials have long been wary of TNI's grip on political power, its vast, shadowy economic
holdings and its well-documented human-rights abuses -- most notably in the provinces
of East Timor, Aceh, Papua and the Maluku islands.

In 1999, President Bill Clinton suspended all military aid to Indonesia after the eruption of
violence throughout East Timor by disgruntled troops and army-backed militias
following the territory's vote for independence from Indonesia. By the time Mr. Bush took
oﬃce, only very small U.S. military education programs had been restored.

But U.S. policy abruptly shifted after the terrorist attacks on Sept. 11, 2001. The U.S. made
it a priority to win the Indonesian military's support in ﬁghting al Qaeda and Jemaah
Islamyiah, a militant Islamic group based in Indonesia.

Now, Congress and the administration are investigating whether the Indonesian military,
an important instrument of control in the most populous Muslim country in the world,
might have been involved in an act of terrorism against Americans.

The investigation has been diﬃcult for the FBI. When agents visited Indonesia in January,
they were required to interview witnesses in the presence of Indonesian authorities and
not allowed to bring forensic evidence back to the U.S. for analysis, people familiar with
the investigation said.

Recently, Indonesian authorities told U.S. oﬃcials they would allow forensic evidence to
be escorted by Indonesian police to the U.S. for analysis at some later date. The
authorities also promised that the FBI could carry out unsupervised interviews with
witnesses. The FBI has yet to schedule a new visit.


Pointing Fingers
The preliminary Indonesian police investigation questioned 30 soldiers and 44 civilians.
Under "temporary conclusions," the Indonesia police report said, "there is a strong
possibility that the Tembagapura case was perpetrated by the members of the Indonesian
National Army Force," according to a copy of the report that was reviewed by the
Washington Post. The probe was headed by veteran investigator I Made Pastika.

Among the circumstantial evidence described in the police report was the fact that the
weapons used in the attack, mostly M-16s, are standard issue to the military. The killers
ﬁred more than 130 bullets, according to the document.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 54 of 410
At a Jakarta news conference shortly after the attack, the chief of the Indonesian Army,
Gen. Ryamizard Ryacudu, laid blame on a separatist movement, the Free Papua
Movement. The group has repeatedly denied it was involved.

Allen Behm, a former top Australian Defense Ministry oﬃcial with extensive contacts in
Indonesia, said he believes the Free Papua Movement couldn't have mounted such an
assault. "The separatists simply don't have the motivation or the type of ammunition that
was used," Behm said.

The ambush occurred about 450 meters from a major military post, along a steep, winding
road between Tembagapura, a Freeport company mining enclave, and Timika, a town
built by the company. Drivers and passengers are required to use plastic security cards to
drive on the road and must stop at three manned checkpoints along the way, each time
sharing identiﬁcation and stating a reason for travel to the Freeport security guards.

Since 1967, New Orleans-based Freeport McMoRan Copper & Gold Inc. has owned and
operated the major share of the world's largest gold mine there. The open pit Grasberg
mine looks like a ragged bullet wound in the middle of a lush green carpet. Trucks with
1.8-meter-high wheels run 24 hours a day hauling out some of the mine's estimated 24
billion kilograms of copper and 1.8 million kilograms of gold.

To attract employees, of which there are nearly 9,250, the company has its own airline and
port and has built a $400 million community in Kuala Kencana. The schoolteachers and
principal were contract employees, educating the 74 children of Freeport's American,
British and Australian employees.

Freeport's exploitation of Papua's rich resources and 280,000 hectares of surrounding
land has generated deep resentment among local people, many of whom live in poverty
and were relocated as the mine grew.


Lucrative Enterprise
In 1996, a riot by local residents halted mining operations. In response, Freeport began to
hire many more soldiers from the Indonesian military to protect the mine. The company
paid $35 million for military barracks and other facilities and equipment. Over the years,
the military, police and Freeport's security detail grew from 200 people to 2,000,
according to a Freeport report. The company and its partners in the mine paid the
military and police $5.8 million in 2001 and $7 million in 2002, according to the company.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 55 of 410
Most of the money went for food, housing and vehicle maintenance, a Freeport oﬃcial
said.

Providing security for the mine has become a lucrative enterprise for the military in
Papua, where it also has other money-making enterprises, such as export of tropical birds
and tree resins as well as logging and mining. Overall, only about one-third of the
military's budget comes from government funds.

According to news reports at the time of the attack, the company had discussed reducing
the number of soldiers and police who guard the mine and facilities. Freeport said no such
discussions took place, and there are no plans to change the security arrangements. The
FBI still is investigating the possibility that the ambush was designed to persuade
Freeport to increase its payments to the military, according to sources close to the
investigation.

"Freeport has been trying to wean the military oﬀ the corporate nipple for a long time,"
said Chris Ballard, who used to work for Freeport and is now a professor at the Australian
National University.

Human-rights groups have accused Indonesian soldiers and special forces of killing or
kidnapping tens of thousands of Papuans in the past three decades. In November 2001,
seven soldiers in Kopassus, the Indonesian special forces, were convicted in connection
with the killing of a Papuan independence leader, Theys Eluay.

U.S. oﬃcials said they believe elements of the military may have wanted to frame the
separatist group, Free Papua Movement, in the hope of prompting the State Department
to add the group to the department's terrorist list. If the separatists were listed as a
terrorist group, it would almost guarantee a rise in U.S. counterterrorism aid to the
Indonesian military, the oﬃcials said.

Mr. Emma, still immobilized by his injuries and suﬀering debilitating ﬂashbacks, said Mr.
Bush should apply his with-us-or-against-us formula on terrorism if the Indonesian
military was involved. "This was an outrageous act of terrorism," he said of the attack.

Denver resident Patsy Spier, wife of killed schoolteacher Rick Spier, has campaigned in
Washington for the past six months for a cutoﬀ of U.S. military aid to Indonesia pending
the outcome of the investigation. She has wrangled meetings with top U.S. oﬃcials,
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 56 of 410
including Deputy Defense Secretary Paul D. Wolfowitz, the U.S. ambassador in Jakarta
from 1986 to 1989.



Mr. Wolfowitz declined several requests for interviews. But at a meeting with Asian
defense ministers in Singapore in May, he defended continued U.S. military assistance to
Indonesia. "I think it is important to understand...that the issue of [military training] at
times is too often, I think, made the one point on which we use to indicate our
dissatisfaction over issues....I believe exposure of Indonesian oﬃcers to U.S. [military
personnel] has been a way to promote reform eﬀorts in the military not to set them back."

Ms. Spier isn't convinced. "I have led a very fortunate, happy life, and so has Rick," she
said at the end of her ﬁrst trip to Washington in January. "It's because of his life that I
can't let this horrible act happen to anyone else....Someone's got to learn something from
this. Something positive has got to come from this whole thing."

Rick and Patsy Spier had a romantic marriage. After three months of dating, Patsy fell in
love, she said. They eloped and a couple of years later began what would be 12 years of
teaching abroad, including at a copper mine in Peru and in Khartoum, Sudan. They had
just begun their third year teaching in the province of Papua, formerly called Irian Jaya.

"We loved it," she said. "We were together all the time." They walked to school together
and ate lunch together. "We were best friends, and we never felt safer anywhere,
including America, than we did in Tembagapura."


Fateful Decision
When the teachers were unable to book rooms at the company-built hotel for the weekend
because a golf tournament had ﬁlled it up, Mr. Spier suggested a picnic. The Spiers wanted
four new staﬀ members -- Ted and Nancy Burgon, Mr. Emma and Francine Goodfriend --
to see the bright orchids, loud frogs, two-story waterfalls and veiny Sarracenia purpurea -
- ﬂy-trapping pitcher plants -- that made their isolated tip of Indonesia so enchanting.

But by 12:30 p.m., a thick fog and constant drizzle drove them to cut the outing short and
head home. Navigating around Freeport's huge dump trucks and tractor trailers slowed
the vehicles to a crawl and separated the one driven by Mr. Spier from the second one,
driven by Ken Balk, by ﬁve to 10 minutes.
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 57 of 410
Mr. Emma, who had been in Indonesia for two weeks, recalled he was asking Mr. Spier and
Ms. Burgon about the Papuans' tribal lifestyle when the ﬁrst volley of shots penetrated
the vehicle.

By the third volley, he said, "I knew Ted was dead."

Mr. Emma could hear the metal rip through the vehicle. The gunﬁre sounded as if it came
from more than one weapon, not the rat-tat-tat of an automatic weapon. After a brief
silence, the shooting began again.

"Oh my God!" cried Ms. Goodfriend, as bullets tore through her right side and blood began
pouring from her head.

"They're still out there. They're coming through," Ms. Burgon screamed. It seemed
whoever was shooting had moved around to the right side of the vehicle, which was
pierced by hot lead that then broke up into shrapnel and ricocheted inside the vehicle. Ms.
Burgon was grazed on the hip and metal fragments embedded in her face.

Mr. Emma's upper right shoulder began burning; the heat trickled down his back. Another
shot tore open his left hip and leg, sending a feeling of ﬁre throughout his body.

Outside the Toyota, a fuel-tanker truck appeared at the vehicle's side.

But bullets ﬁred at the truck driver's neck and face stopped him, too. Mr. Emma could see
fuel spraying through bullet holes in the truck's tank and onto the SUV. The vehicle's
engine was still running.

"It smells like gas. They're trying to blow us up," Mr. Emma recalled telling Ms. Burgon.

They debated trying to drive away, but decided it would be too risky. "We're going to blow
up! We need to turn oﬀ the engine!" yelled Ms. Burgon. "I'll do it."

"No, I'll do it," said Mr. Emma, just as Ms. Burgon hoisted her bloody body over Mr.
Spier's, and saw for the ﬁrst time how gruesome his wounds were. "How do I turn it oﬀ?"
she fumbled, stunned by the sight and beginning to shake.

"Turn the key to the left," instructed Mr. Emma.

"I can't," replied Ms. Burgon, unable to move Mr. Spier's body out of the way.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 58 of 410
"I think Rick and Ted are dead," she said.

Mr. Emma nodded and grabbed her hand. "We'll get through this," he told her, and lifted
himself over the seat to reach the key. But inside, Mr. Emma could feel himself losing
control and composure.

From the opened back door, he could see three of the six passengers from the second SUV -
- Mr. Balk, his wife Saundra Hopkins and their six-year-old daughter, Taia -- huddled
outside their vehicle behind a tire.

Mr. Balk's vehicle caught up with the ﬁrst one, which was positioned headﬁrst in an
embankment.

Driving the second vehicle, Mr. Balk had noticed a Papuan dressed in military fatigues on
the road just in front of the vehicle. From the front passenger seat, his wife recalled seeing
several Papuans, one in a black shirt, another in black camouﬂage pants, and a third with
an ill-ﬁtting jacket vest. As their SUV approached the scene, Ms. Spier saw two puﬀs of
dirt on the road in back of a pickup that swept past in the opposite direction. Then
everything went into slow motion.

As Ms. Spier, Mr. Balk and Ms. Hopkins tell the story, a hail of invisible bullets and their
ﬁery shrapnel cut through Ms. Spier's back, exploding her 11th rib and piercing her kidney
with more than 70 shards. Bullets hit their Indonesian colleague, Bambang Riwanto, who
fell onto Ms. Spier, dead.

Screams blended with the loud crash of shattering glass. In the mayhem, the immediate
focus was to shield little Taia, sitting behind the front passenger seat. Lynn Poston, seated
next to Taia and badly wounded herself, helped push the girl to the ﬂoor and cover her
with a blanket.

Mr. Balk, by then bleeding profusely from bullet wounds in his right side, knee, colon and
lumbar artery, got out of the vehicle and pulled his wife out. As they pulled Taia out, she
was shot in the buttock. They moved together to the ground and the three huddled behind
a tire.

"Gurus! Eskola Amerika! Bebe!" yelled Ms. Hopkins, who had been hit in the hip and had
shrapnel lodged in her head. "Teachers! American school! Child!"
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 59 of 410
As mother and father crouched on the gravel, protecting their daughter, Mr. Balk saw a
pair of black boots underneath the truck, some 18 meters away.

"Why are they doing this, Mommy?" Taia asked.

"Shhh, be still, be quiet now," Ms. Hopkins whispered back.

Mr. Balk took another shot to his thigh, and his blood, bones and muscle splattered onto
Taia. He was already drenched in blood, and was losing so much that the couple discussed
what they would do if he died.

For what seemed like forever, the parents prayed. They tried to comfort their daughter.
They both had the same fear: that they would see a pair of boots coming toward them.

They also tried to talk to Ms. Poston and Ms. Spier, both still inside the vehicle. Mr. Balk
feared they were going into shock.

"Lynn, are you okay? Patsy, can you hear us?" he said.

Ms. Poston had become hysterical. And both of their voices were becoming audibly
weaker.

"They aren't going to stop," Ms. Spier thought to herself. "My God, when is this going to
end?"

She thought a lot about her husband as she sat nearly paralyzed in the second vehicle. "I
had a feeling in my heart that Rick was already gone because I knew if he wasn't, he'd be
trying to get me out."

Her pain and fear, like the terror described by Mr. Emma, Mr. Balk and Ms. Hopkins,
overtook all other senses.

In a brief lull, Ms. Spier heard a distinct human imitation of a bird whistle -- and a
whistled response. It was not, she later recalled, the whooping calls of the Amungme
tribe.


Looking for Help
They were just 450 meters from the nearest military post. How could anyone get on this
road without the military or Freeport's knowledge?
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 60 of 410
Ms. Spier was shot again, this time in the foot, which made her think perhaps the shooters
were under the vehicle.

Some 15 to 20 minutes into the ambush, a Freeport manager, Andrew Neale, came upon
the vehicles as he drove south with his wife. He put the car in reverse and sped away to get
help. At about the same time, another Freeport manager, Bob Kilborn, driving north, saw
the tanker truck, two dump trucks and their injured drivers. He carried one injured man
to his car and another man jumped through his window before Mr. Kilborn sped away for
help, according to a Freeport security document.

When Mr. Kilborn reached the nearest military post, he ran into a group of soldiers. Some
of the soldiers agreed to get in this car and head back to the ambush site. By then, Mr.
Neale had arrived with soldiers, too.

"Help! Help! We need medical care," Ms. Hopkins, bloodied and still crouching near the
tire with her husband and daughter, told the ﬁrst soldier she saw. He looked terriﬁed, she
recalled, and disappeared.

At the same time, Ms. Spier, inside the second SUV, heard banging on the back of the
vehicle. Someone was trying to open it. They were Indonesian soldiers there to rescue her.
Four of them pulled her limp body from the vehicle. They laid her on the ground. Two
Papuan men sat next to her and patted her hand and put a cooler lid under her head as a
pillow.

"Terima kasih, Terima kasih," she whispered to them. "Thank you. Thank you."

Mr. Kilborn came over to see how she was. "What about Rick?" she asked him.

"Just a minute, I'll go see," he replied, but never came back.

In the meantime, an Indonesian Army soldier, dressed in full camouﬂage, walked up and
stood over her, glaring down. She looked at his black boots.

"I kept wanting to touch his gun, to see if it were hot," she said. "But I stopped myself."

At the hospital in Tembagapura, Ms. Spier learned what she already sensed -- that her
husband was dead.

"I want to see him. I have to see him," she told doctors through her sobs and shock. "And I
want him autopsied. I want everyone to know he was murdered."
                       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 61 of 410
Around 9 p.m., some eight hours after she and her husband had started out on a picnic,
the nurses wheeled Ms. Spier's gurney into a room with Mr. Spier's body.

He had a hunk of red cotton in his mouth. The nurse lifted his hand so she could hold it.
She told him she would always love him. And she said goodbye.

—Doug Struck, Robert Thomason and Margot Williams contributed to this article.




Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 62 of 410




                 Exhibit 6
11/11/2020              Case 3:19-cv-04541-LB Document 45-6
                                                   Murder,        Filed
                                                           She Said       11/13/20
                                                                    – Mother Jones Page 63 of 410




POLITICS            M A R C H /A P R I L 2 0 0 4 I S S U E

Murder, She Said
An ambush in Indonesia killed Patsy Spier’s husband–and landed her in the middle of a foreign-
policy mineﬁeld.

TIM SHORROCK




Photo: Matt Dunn



For indispensable reporting on the coronavirus crisis, the election, and more, subscribe to the
Mother Jones Daily newsletter.

https://www.motherjones.com/politics/2004/03/murder-she-said/                                       1/3
11/11/2020              Case 3:19-cv-04541-LB Document 45-6
                                                   Murder,        Filed
                                                           She Said       11/13/20
                                                                    – Mother Jones Page 64 of 410



August 31, 2002, began as a day like any other in the lives of Patsy and Rick
Spier. They were teaching school in West Papua, Indonesia, the latest posting in a series of international
teaching jobs far away from their home in Denver. The long stays in isolated places worked for the
Spiers “because we really liked each other,” Patsy says, recalling the years before the tragedy
that transformed her into a citizen-lobbyist and an expert on the intricacies of U.S.-Indonesian
relations.

That afternoon, the Spiers and eight other teachers working for a school
operated by New Orleans-based Freeport-McMoRan Copper & Gold decided, on a whim, to go on
a picnic. Driving two SUVs with company markings, they wound their way deep into the mountaintop
region where Freeport operates a huge mine that is patrolled by Indonesian soldiers on the company
payroll. On their way back, they were ambushed by gunmen hiding alongside the road. “I saw two poofs
and that’s when I was shot in my back,” recalls Spier, who almost bled to death. When the shooting
was over, three people were dead: the school’s superintendent, another teacher, and Rick Spier.

The incident’s aftermath has caused deep strains between Washington
and Indonesia and triggered a battle of wills between President Bush—who considers the
world’s largest Muslim nation a key ally in the war on terrorism—and his Republican allies
in Congress. The outcome may depend on the Fed eral Bureau of Investigation and its probe of the
ambush, in which the Indonesian army has emerged as a prime suspect.

Within 24 hours of the shootings, the ar my declared the crime the work
of a separatist group that hopes to create an inde pendent state in West Papua. But that story fell
apart after the local police chief announced that the evidence pointed toward the military itself.
(One motive may have been revenge for Freeport’s decision to cut back payments to the army; two Freeport
executives, who may have been the killers’ intended targets, had driven down the mining road just
minutes before the Spier party passed by.) At a meeting in Bali last October, however, President
Megawati Soekarnoputri told Bush she had seen no proof that the army was involved. A Freeport spokesman
would not comment on the case except to say the company is “fully cooperating with the investigations.”

Spier, who is 47, retains the friendly and open air of the elementary school
teacher she once was. But she hasn’t set foot in a classroom since the ambush; her job now is to serve
as a de facto spokeswoman and advocate for the survivors. “I got back to Colorado on September 21,
and on the 24th, I started calling people in the government,” she says. “It was like I knew how huge
this was, how evil.” On her many trips to Washington, she has met twice with Deputy Secretary of Defense
Paul Wolfowitz, as well as with senior oﬃcials in the State Department and the FBI, including
FBI director Robert Mueller. Through her perseverance, she has kept the issue alive—and
convinced many Republicans, as well as Democrats, to vote to link U.S. military aid to Indonesia
to justice for the ambush victims. “It’s the only leverage we can use,” she says.

But Spier’s appeals have come at an awkward time for the administration,
which is seeking to expand military ties with Indonesia despite its army’s reputation for brutality.
In particular, the White House wants Congress to lift the restrictions on military training funds
ﬁrst imposed in 1991 in response to Indonesian army abuses in East Timor, the former Portuguese
colony Indonesia invaded in 1975. Bush stepped up the pressure for cooperation after a series of
bombings in Indonesia by groups linked to Al Qaeda.

In January 2003, following intense lobbying by administration oﬃcials,
the Senate voted to fund the military training program. Then, as the year went on, Congress began
hearing reports that the FBI’s probe was meeting strong resistance. Agents, for example, were
https://www.motherjones.com/politics/2004/03/murder-she-said/                                                2/3
11/11/2020              Case 3:19-cv-04541-LB Document 45-6
                                                   Murder,        Filed
                                                           She Said       11/13/20
                                                                    – Mother Jones Page 65 of 410
allowed to interview Indonesian witnesses only when army oﬃcers were pres ent. “From what I


understand, the answers have been pretty well rehearsed and scripted,” says Senator Wayne Allard
(R-Colo.).

Last November, Allard, who has met with Spier several times, joined
forces with Senator Russell Feingold (D-Wis.) to draft legislation prohibiting Indonesia from
receiving the training funds until the State Department determines that the army has been cooperating
with the FBI. Despite White House opposition, the amendment was expected to pass the Senate this
spring—a remarkable victory for Spier, who says she has surprised even herself with her
ability to work the system in Washington. In one telling incident, in October, President Bush told
an Indonesian reporter that he was ready to go forward with full military ties with Indonesia because
Congress had “changed their attitude” on military aid. Spier, in town to press for the Allard amendment,
hit the phones. Six days later, the White House retracted Bush’s statement, saying that no new military
programs had been approved. “They really backtracked,” says a congressional aide. “Patsy really
set the wheels in motion.”

Still, the outcome of the matter is far from clear. Even if the FBI decides
that the Indonesian military was responsible for the murders, it’s unlikely that Indonesia would
turn over a senior oﬃcer for prosecution, and the military courts it has established to try army
oﬃcers are widely viewed as ineffective. “What they do is, they allow a case to go to trial, but
they will produce scapegoats,” says Ed McWilliams, a former political counselor in the U.S. Embassy
in Jakarta and one of a handful of human rights activists in Washington focused on Indonesia. “In
the past, we’ve gone along and allowed this to go forward. My concern is, this time it would be different,
because [if not] we’d be conspiring in a case that involved the death of American citizens.”

That’s what keeps Spier focused. “Whoever did this was arrogant enough
to think they could get away with it,” she says. “So what in God’s name are they doing to the villagers
and the average Indonesian who doesn’t have a voice?”



   This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.

   Copyright © 2020 Mother Jones and the Foundation for National Progress. All Rights Reserved.




https://www.motherjones.com/politics/2004/03/murder-she-said/                                                3/3
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 66 of 410




                 Exhibit 7
           Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 67 of 410




User Name: Jonathon Jones
Date and Time: Wednesday, November 11, 2020 1:27:00 PM EST
Job Number: 129808598


Document (1)

 1. U.S. indicts reputed Indonesian separatist for 2002 killings of 2 Americans
  Client/Matter: -None-
  Search Terms: (Rickey and Lynn and Spier) and (Edwin and Burgon)
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                    Jonathon Jones
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 68 of 410



  U.S. indicts reputed Indonesian separatist for 2002 killings of 2 Americans
                                                      The Associated Press
                                               June 24, 2004, Thursday, BC cycle


Copyright 2004 Associated Press All Rights Reserved

Section: Washington Dateline
Length: 306 words
Byline: By CURT ANDERSON, Associated Press Writer
Dateline: WASHINGTON

Body


A reputed member of an Indonesian separatist group has been charged with murder for the 2002 ambush of a
group of American schoolteachers that left two dead, U.S. prosecutors said Thursday.

A grand jury indictment charges Anthonius Wamang, 32, with two counts of murder, eight counts of attempted
murder and other related offenses.
Wamang, who remains at large, could face the death penalty if convicted.

According to court documents, on Aug. 31, 2002, nine schoolteachers and a 6-year-old child were returning from a
picnic near the town of Tembagapura when their two sport utility vehicles came under heavy gunfire at a bend in the
road.

Killed in the attack were Rickey Lynn Spier, 44, of Littleton, Colo., and 71-year-old Leon Edwin Burgon of Sun
River, Ore. Seven of the eight survivors were seriously wounded.

The victims were all contract employees of the Freeport McMoRan Copper and Gold Mine Inc., which operates the
largest gold and copper mine in the world in the Papua province of Indonesia. Some 9,000 people work there.

There has been some suspicion that members of the Indonesian military were involved in the attack. FBI Assistant
Director Michael A. Mason, head of the bureau's Washington field office, said the Indonesian government permitted
agents to interview soldiers as part of the probe.

"At this point, the evidence does not indicate participation of the Indonesian military in these attacks," said Kenneth
Wainstein, the U.S. attorney for Washington whose office is prosecuting the case.

Wamang is described in court papers as an operational commander of the military arm of the Free Papua
Movement, which seeks a state independent of Indonesia. FBI and Indonesian National Police investigators are
continuing to gather evidence on others who were involved in the attack.

On the Net:

Justice Department: http://www.usdoj.gov


Load-Date: June 25, 2004


  End of Document


                                                        Jonathon Jones
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 69 of 410




                 Exhibit 8
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 70 of 410




User Name: Jonathon Jones
Date and Time: Wednesday, November 11, 2020 1:28:00 PM EST
Job Number: 129808683


Document (1)

 1. Rights groups denounce U.S. indictment of Papua man over American deaths
  Client/Matter: -None-
  Search Terms: (Rickey and Lynn and Spier) and (Edwin and Burgon)
  Search Type: Terms and Connectors
  Narrowed by:
           Content Type                          Narrowed by
           News                                  -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                    Jonathon Jones
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 71 of 410



     Rights groups denounce U.S. indictment of Papua man over American
                                   deaths
                                                      The Associated Press
                                                June 25, 2004, Friday, BC cycle


Copyright 2004 Associated Press All Rights Reserved

Section: International News
Length: 607 words
Byline: By SLOBODAN LEKIC, Associated Press Writer
Dateline: JAKARTA, Indonesia

Body


Human rights activists on Friday rejected the U.S. description of an Indonesian man accused of murdering two
American schoolteachers as a separatist rebel.

The rights groups said Anthonius Wamang, far from being a member of the Free Papua Movement, has close ties
to the Indonesian military, which is fighting the insurgency in the remote West Papua province.

A U.S. grand jury indictment charges Wamang, 32, with two counts of murder, eight counts of attempted murder
and other related offenses. Wamang, who remains at large, could face the death penalty if convicted.

John Rumbiak, a Papuan human rights activist who is living in exile in Sydney, Australia, called Thursday's
indictment a "very naive attempt to scapegoat the Free Papua Organization." Rumbiak fled Papua in 2002 after
receiving warnings that Indonesian army death squads were looking for him.

According to court documents, on Aug. 31, 2002, nine schoolteachers and a 6-year-old child were returning from a
picnic near the town of Tembagapura when their two sport utility vehicles came under heavy gunfire.

Killed were Rickey Lynn Spier, 44, of Littleton, Colo., and 71-year-old Leon Edwin Burgon of Sun River, Ore.
Seven of the eight survivors were seriously wounded.

The victims were all contract employees of the Freeport McMoRan Copper and Gold Mine Inc., which operates the
largest gold and copper mine in the world in the Papua province of Indonesia. Some 9,000 people work there.

Police initially blamed special forces troops for the attack, which occurred on an isolated mountain road guarded by
numerous army checkpoints. But the military brass denied the accusation and assumed control of the investigation.

Since then, FBI agents have visited the ambush site and collected evidence provided by the security forces.

Earlier this year, U.S. officials said they were convinced that the Indonesian military had played a role in the
ambush, which they attributed to a dispute over money.

The victims were all contract employees of Freeport.

Karen Orenstein, the Washington coordinator of the East Timor Action Network, a human rights group, said the
attack on the schoolteachers bore the hallmarks of a special forces operation.

"The Indonesian military had a long history of using proxies to do its dirty work," she said.


                                                        Jonathon Jones
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 72 of 410
                                                                                                        Page 2 of 2
                    Rights groups denounce U.S. indictment of Papua man over American deaths

In 2001, a special forces squad assassinated Theys Eluay, Papua's leading politician. Other units have been
involved in attacks on civilians in the province.

Edward McWilliams, a former senior U.S. diplomat in Jakarta, said, "If we go after the Free Papua Movement, we're
basically conspiring in a cover-up."

Thursday's announcement coincided with a decision by a U.S. congressional committee to renew a ban on military
ties between Washington and Jakarta until U.S. authorities determine that Indonesia's government is cooperating
with the FBI's investigation into the ambush.

Indonesian and U.S. militaries severed ties in 1999 as Indonesia's military and its militia proxies killed hundreds of
people in East Timor following its vote for independence.

But after President Bush took over the White House, an effort spearheaded by Deputy Defense Secretary Paul
Wolfowitz - a former ambassador to Jakarta - was launched to improve relations with the armed forces. This was
justified by the need to build up Indonesia - the world's largest Muslim country - into a bulwark against al-Qaida
infiltration into Southeast Asia.

Indonesia occupied Papua in 1963. The region was annexed after 1,000 tribal leaders were canvassed in a process
that has been condemned as a sham. About 100,000 Papuans - one-sixth of the population - have died in military
operations since then.


Load-Date: June 26, 2004


  End of Document




                                                  Jonathon Jones
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 73 of 410




                 Exhibit 9
           Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 74 of 410




User Name: Jonathon Jones
Date and Time: Wednesday, November 11, 2020 1:30:00 PM EST
Job Number: 129808785


Document (1)

 1. Indonesian indicted in U.S. teacher deaths
  Client/Matter: -None-
  Search Terms: (Rickey and Lynn and Spier) and (Edwin and Burgon)
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                    Jonathon Jones
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 75 of 410



                             Indonesian indicted in U.S. teacher deaths
                                                    The Washington Times
                                             June 25, 2004, Friday, Final Edition


Copyright 2004 The Washington Times LLC All Rights Reserved

Section: NATION; Pg. A09
Length: 432 words
Byline: By Jerry Seper, THE WASHINGTON TIMES

Body


A federal grand jury has indicted a member of an Indonesian separatist group in the violent 2002 ambush of a
group of American school teachers, two of whom were fatally shot.

Anthonius Wamang, 32, identified as an operational commander of the military arm of the Free Papua Movement,
was charged with two counts of murder, eight counts of attempted murder and other crimes in the 19-count
indictment, handed up in U.S. District Court for the District of Colombia and unsealed yesterday.

Mr. Wamang, a fugitive, could face the death penalty if captured and convicted. He is believed to be in Indonesia.

According to Kenneth L. Wainstein, interim U.S. attorney for the District, a group of nine U.S. school teachers, along
with a 6-year-old child, were ambushed on Aug. 31, 2002, while returning from a mountaintop picnic near the town
of Tembagapura, in Indonesia's eastern province of Papua.

Mr. Wainstein said the teachers were shot from two sport utility vehicles as they rode in a van along a highway in a
remote area.

Rickey Lynn Spier, 44, of Littleton, Colo., and Leon Edwin "Ted" Burgon, 71, of Sun River, Ore., were killed in the
attack. Seven of the eight survivors were seriously wounded, but recovered. Also killed in the attack was Indonesian
instructor Bambang Riwanto.

The teachers were identified as contract employees of the Freeport McMoRan Copper and Gold Mine Inc., which
operates the largest gold and copper mine in the world in the Papua province of Indonesia.

The Free Papua Movement seeks a state independent of Indonesia.

FBI Assistant Director Michael A. Mason, who heads of the bureau's Washington, D.C., field office, said the
Indonesian government permitted agents to interview members of the Indonesian military as part of the
investigation. There were initial reports that Indonesian soldiers were involved in the attack, although the accusation
remains unproven.

"At this point the evidence collected does not indicate participation by the Indonesian military in these attacks," Mr.
Wainstein said. "Until we've determined every single person who is responsible for this offense, we will not rule out
anybody."

The FBI and the Indonesian National Police are continuing to investigate the case. Indonesian officials have made
no arrests in the case, and there have been questions on how effective their investigation has been.

Last year, Congress agreed to cut some military training aid for Indonesia in response to accusations that officials in
Jakarta were dragging their feet in the investigation into the attack.

                                                         Jonathon Jones
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 76 of 410
                                                                              Page 2 of 2
                               Indonesian indicted in U.S. teacher deaths


Load-Date: June 26, 2004


  End of Document




                                            Jonathon Jones
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 77 of 410




               Exhibit 10
           Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 78 of 410




User Name: Jonathon Jones
Date and Time: Wednesday, November 11, 2020 1:32:00 PM EST
Job Number: 129808971


Document (1)

 1. Police in Indonesia arrest suspects over slayings of Americans at mine on Papua
  Client/Matter: -None-
  Search Terms: (Rickey and Lynn and Spier) and (Edwin and Burgon)
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                    Jonathon Jones
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 79 of 410



  Police in Indonesia arrest suspects over slayings of Americans at mine on
                                    Papua
                                                  Associated Press International
                                           January 12, 2006 Thursday 7:30 AM GMT


Copyright 2006 Associated Press All Rights Reserved

Section: INTERNATIONAL NEWS
Length: 544 words
Byline: By CHRIS BRUMMITT, Associated Press Writer
Dateline: JAKARTA Indonesia

Body


Indonesian police arrested a dozen suspects in the killings of two American schoolteachers in an ambush close to
a gold mine in 2002, including a man indicted by a U.S. grand jury over the slayings, officers said Thursday.

The attack on a convoy of Americans complicated ties between Washington and Jakarta amid initial suspicions that
Indonesian security forces guarding the U.S.-owned mine in Papua province may have been involved.

An FBI investigation, however, found no evidence implicating Indonesian troops in the deaths Rickey Lynn Spier,
44, of Littleton, Colorado, and 71-year-old Leon Edwin Burgon of Sun River, Oregon.

Police said the 12 people arrested late Wednesday were members of Papua's tiny separatist movement. They
were detained in Timika district, where the ambush took place close to a giant mine owned by Freeport-McMoRan
Copper and Gold Mine Inc., said local police chief Lt. Col. Dedi Junaidi.

The suspects were brought in handcuffs to the provincial capital, Jayapura, for further interrogation, he said, adding
Indonesian authorities had until midnight Thursday to charge or release them.

Junaidi said the detainees include Anthonius Wamang, who was indicted by a U.S. grand jury in 2004 on two
counts of murder and eight counts of attempted murder in connection with the slayings. He could face the death
penalty if convicted.

Indonesia has no extradition agreement with the United States and it is unclear whether Jakarta would hand
Wamang over to Washington.

"We don't know yet, we'll see after intensive questioning," police spokesman Brig. Gen. Anton Bachrul Alam told
reporters, adding authorities allegedly had fingerprints linking Wamang to the crime.

U.S. State Department spokeswoman Darla Jordan said only that the arrest of Wamang was "a welcome
development and we look forward to seeing justice done in this case."

The ambush on Aug. 31, 2002 took place on an isolated road leading to the mine as a convoy of cars carrying the
teachers was returning from a picnic. Gunmen with automatic weapons sprayed the cars with bullets.

Spier, Burgon and one Indonesian teacher were killed and eight other people were seriously wounded. All the
victims worked at a school for children of mine employees.




                                                         Jonathon Jones
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 80 of 410
                                                                                                       Page 2 of 2
                    Police in Indonesia arrest suspects over slayings of Americans at mine on Papua

Wamang is described in U.S. court papers as an operational commander of the military arm of the Free Papua
Movement, which seeks a state independent of Indonesia.

But local and international rights groups have cast doubt on the charges laid against Wamang, with some saying he
worked as a military informer.

They have suggested that the attack was an effort by the military to discredit the separatist movement or extort
money from Freeport, which pays local military and police units to guard the mine.

Washington had said Indonesian cooperation with the FBI probe into the killings was a condition of restoring military
contacts with Jakarta frozen since 1999 due to human rights concerns.

Full military links were re-established in November last year.

Many in Washington were keen to re-engage with the military, which they see as vital in the country's fight against
al-Qaida linked Islamic militants.

Indonesia occupied Papua in 1963. The region was annexed after 1,000 tribal leaders were canvassed in a
process that has been condemned as a sham.


Load-Date: January 13, 2006


  End of Document




                                                   Jonathon Jones
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 81 of 410




               Exhibit 11
                       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 82 of 410
This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.

https://www.wsj.com/articles/SB113707103423444788




Arrest helps U.S.-Indonesian ties
Bilateral efforts lead


By Raphael Pura and Murray HiebertStaﬀ Reporters of THE WALL STREET
JOURNAL
Jan. 13, 2006 12 01 am ET

The arrest of an Indonesian indicted by a U.S. grand jury for the 2002 killings of two
American schoolteachers could remove a prickly diplomatic issue between Washington
and Jakarta and boost already-improving relations.

On Wednesday, Indonesian police arrested a dozen men they said were suspects in the
murder of the schoolteachers, who were ambushed near a huge copper and gold mine in
Papua province operated by a unit of U.S.-based Freeport-McMoRan Copper & Gold Inc.
One of the detainees is Anthonius Wamang, an alleged Papua separatist leader, who was
indicted by a U.S. grand jury in 2004 on two counts of murder in connection with the
slayings.

The U.S. praised the detention of Mr. Wamang. U.S. oﬃcials said Federal Bureau of
Investigation agents assigned to assist Indonesian authorities in investigating the
murders were present when Mr. Wamang and 11 other men were detained in the
Indonesian town of Timika, near the Freeport mine, Wednesday night. A U.S. oﬃcial, who
declined to be named, said the men "turned themselves in to Indonesian authorities with
[U.S. government] support."

In a prepared statement, the U.S. embassy in Jakarta called the cooperation between
Indonesian security authorities and the FBI "excellent."

The men were ﬂown to Papua's provincial capital, Jayapura, Thursday for further
interrogation, according to Papua Regional Police Chief Tonny Yacobus. Indonesia has no
extradition treaty with the U.S. and it wasn't clear whether Jakarta intends to surrender
Mr. Wamang to U.S. custody.

However, the detainees have a diﬀerent version of what happened. After their arrest, they
told local human-rights activists that they had agreed to meet with FBI agents at a hotel
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 83 of 410
in Timika on the understanding they would be ﬂown to the U.S. to stand trial, according to
Aloy Renowarin, a lawyer for Elsham, a Papua-based human-rights group, and Eben
Kirksey, a Papua specialist at the University of California in Santa Cruz who spoke with
the activists by phone.

Mr. Kirksey said the men instead were lead to a truck that took them to a local police
station, where they were strip-searched and interrogated by oﬃcers from Indonesia's
elite mobile police brigade.

Human-rights activists in Papua also said that one of the people detained was Rev. Isak
Ondawame, a local pastor and human-rights advocate, who they said helped arrange the
meeting at the hotel.

The uncertain circumstances of the detention have prompted concern among human-
rights activists in Papua and the U.S. that testimony could be coerced from the detainees.
Edmund McWilliams, a former U.S. Embassy oﬃcial in Jakarta and now a human-rights
activist, said he feared interrogators could get "a twisted result aimed at exonerating the
military, which I believe was heavily involved" in the Timika killings.



The 2002 homicides -- the circumstances and motives of which remain the subject of
dispute -- have strained ties between Washington and Jakarta, with the U.S. pressing for a
full investigation of the aﬀair, amid allegations by human-rights groups that Indonesian
military personnel guarding the Freeport mine may have been involved in the attack.

Indeed, Indonesian police initially said they believed that soldiers from an elite military
unit were involved in the attack, which killed 44-year-old Rickey Spier and 71-year-old
Leon Burgon, both U.S. citizens, and one Indonesian teacher. Police investigators came to
that conclusion in late 2002 after questioning witnesses and examining forensic evidence.

But the Indonesian military denied any role in the ambush, and no charges have been
made implicating Indonesian troops in the attack.

The killings of the American citizens bolstered support in the U.S. Congress for
maintaining sanctions on military assistance to Jakarta -- ﬁrst imposed in 1991 and
strengthened in 1999 -- after widespread allegations of human-rights abuses by
Indonesian soldiers in East Timor.
                       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 84 of 410
But bilateral ties have improved dramatically since U.S.-educated former Gen. Susilo
Bambang Yudhoyono became Indonesia's ﬁrst directly elected president in late 2004. In
February 2005, Washington resumed a small training program for Indonesian military
oﬃcers, after U.S. Secretary of State Condoleezza Rice certiﬁed to Congress that Jakarta
was cooperating with the FBI in investigating the Papua killings.

In November, Washington restored full military ties with Jakarta after receiving
congressional approval on an appropriations bill to waive aid restrictions. The State
Department cited U.S. "national security interests" as the reason for waiver, noting
Indonesia plays a strategic role in Southeast Asia and is a "voice of moderation in the
Islamic world."

Mr. Wamang is described in U.S. court documents as an operational commander of the
military arm of the Free Papua Movement, which seeks a state independent of Indonesia.
But local and international human-rights groups have repeatedly questioned Mr.
Wamang's role in the aﬀair, with some alleging he had a history of close ties to the
Indonesian army.



The activists have suggested that the 2002 attack was a eﬀort by the military to discredit
the separatist movement or to extort more money from Freeport, which pays local
military units to guard its mine.

—Puspa Madani contributed to this article

Write to Raphael Pura at raphael.pura@wsj.com and Murray Hiebert at
murray.hiebert@wsj.com




Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 85 of 410




               Exhibit 12
11/12/2020             Case 3:19-cv-04541-LBA Widow
                                               Document
                                                    Who Won't 45-6     Filed
                                                              Let Indonesia     11/13/20
                                                                            Forget - The New YorkPage
                                                                                                 Times 86 of 410




A Widow Who Won't Let Indonesia Forget
By Jane Perlez and Raymond Bonner

Jan. 27, 2006


JAKARTA, Indonesia, Jan. 26 - In a conference room of the national police headquarters
here, Patsy Spier last week once again relived the attack that robbed her of her husband on
a Saturday afternoon in 2002 in remote Papua Province.

In more than six hours of questioning by Indonesian police investigators, she described how
attackers ﬁred into the convoy carrying her, her husband and eight other Americans up a
mountain road inside the concession of Freeport-McMoRan, an American mining company.
Then she repeated her pitch for justice.

"I emphasized that whoever carried this out knew what they were doing," Mrs. Spier said in
an interview last week, when she returned to Jakarta at the time of a breakthrough in the
case with the detention of eight suspects. "It wasn't just a few minutes, it wasn't just a gun
getting away, it was repeated shots. They were going to kill someone that day."

The ambush killed her husband, Rickey Lynn Spier, another American teacher, Edwin
Burgon, and an Indonesian teacher, Bambang Riwanto, and snarled efforts by the Bush
administration to strengthen military relations with Indonesia. It also raised questions about
payments by Freeport, based in New Orleans, to the Indonesian Army, which patrolled the
road, and whose soldiers are suspected by some of involvement. Not least, the case placed
Mrs. Spier, who will turn 48 Monday, at the center of strained United States relations with
Indonesia over the incident, making her an accidental ambassador for justice on a nearly
four-year quest to untangle who was behind the killings.

In Washington, Mrs. Spier's mettle -- she has made 17 trips from her home in Colorado -- won
her access to high ofﬁcials, including John D. Ashcroft, during his tenure as attorney
general. In Jakarta last week, Mrs. Spier, a Peace Corps volunteer in Sierra Leone who later
traveled from Bolivia to Sudan to teach with her husband, met with President Susilo
Bambang Yudhoyono., .

Widows with horriﬁc stories of violence abroad are not unusual in Washington. But Mrs.
Spier has struck a chord. She said she tracked down every lead to seek a full investigation of
the case, which at times seemed at risk of dying, amid resistance by Indonesia.



https://www.nytimes.com/2006/01/27/world/asia/a-widow-who-wont-let-indonesia-forget.html                           1/3
11/12/2020             Case 3:19-cv-04541-LBA Widow
                                               Document
                                                    Who Won't 45-6     Filed
                                                              Let Indonesia     11/13/20
                                                                            Forget - The New YorkPage
                                                                                                 Times 87 of 410

Even today, the pursuit of the connections the case might have with Indonesia's military is
likely to clash with the warming of military ties between the Bush administration and
Indonesia in the last 18 months.

"If Patsy hadn't stuck with it, I'm not at all sure we'd be where we are today," Matthew P.
Daley, a former deputy assistant secretary of state and one of the ﬁrst people she called on,
said last week.

This month, the F.B.I. arranged for the surrender in Papua of 12 men in the killings,
including Anthonius Wamang, a member of a Papuan separatist group, who was indicted by
a federal grand jury in Washington in June 2004.

Four of the men were freed, and the others are in custody in Jakarta. They are expected to
be charged, lawyers in the case said. One of the suspects is 14, another 15, a list provided by
a Papuan human rights group says. All are supporters of the Papuan separatist movement, a
police investigator said.

The arrests and the promise by the Indonesians of a fair trial still leave unanswered who
planned the attacks, what the motives were and whether Indonesian soldiers were involved,
Mrs. Spier said. To get those answers, she said she had asked Mr. Yudhoyono to allow the
F.B.I. to continue in the case and to question the suspects to ensure "a credible
investigation." The president "gave his commitment," she said, although the national police
chief, Gen. Sutanto, said last week that the F.B.I.'s role was over.

"The police involved in the investigation still believe the military was involved," said an
Indonesian investigator who gave The New York Times ofﬁcial transcripts of witness
interviews. "But this involves relations between two countries. It will be difﬁcult for the
police to dare to say the military was involved."

The evidence of military involvement is largely circumstantial. Mr. Wamang was close to
Indonesian military units in Papua, and was paid by the military for trips to Jakarta, the
police investigator said.

After his capture, Mr. Wamang told the police he got the bullets from a senior Indonesian
soldier, his lawyer, Albert Rumbekwan, said. The F.B.I. said in a report to a Congressional
panel that the assailants used the type of automatic riﬂes used by the military.

The ambush occurred between military checkpoints that are only ﬁve miles apart. The road
falls away at almost an 80-degree angle into a mountainous valley, making it almost
impossible for the attackers to have gotten into position without the acquiescence of soldiers
on the road, the Indonesian police investigator said, a conclusion shared by Mrs. Spier and
American investigators.

https://www.nytimes.com/2006/01/27/world/asia/a-widow-who-wont-let-indonesia-forget.html                           2/3
11/12/2020             Case 3:19-cv-04541-LBA Widow
                                               Document
                                                    Who Won't 45-6     Filed
                                                              Let Indonesia     11/13/20
                                                                            Forget - The New YorkPage
                                                                                                 Times 88 of 410

The soldiers on the road did not respond to the attack for more than 30 minutes, according to
Mrs. Spier and the F.B.I. investigation. Soldiers came to the rescue after a Freeport
executive, Andrew J. Neale, stumbled across the shooting as he was driving down the road
and went to the military post for help. He said he had heard "continuous shooting," an
ofﬁcial transcript of his questioning by Indonesian police says.

The ambush angered Congress and delayed the renewal of American money for military
training for Indonesia for more than two years.

But over the objections of some members of Congress, the Bush administration resumed the
training in February 2005 after the indictment of Mr. Wamang. The training had been
suspended in 1992 after Indonesian security forces massacred civilians in East Timor in
1991.

In November, the administration waived curbs on lethal arms sales, saying that Indonesia
was "a voice of moderation in the Islamic world" and that the F.B.I. had received renewed
cooperation in the case.

The preliminary Indonesian police report suggested that a motivation for the attack was a
threat by Freeport, which runs the world's largest gold mine in Papua, to cut its payments to
Indonesian soldiers. Freeport was giving military ofﬁcers such beneﬁts as airline tickets and
cash, company documents provided to The New York Times show.

In 1998 through 2004, the company gave individual ofﬁcers and units more than $20 million
in cash and beneﬁts, the documents show.

Mr. Spier, the two other teachers who were killed and Mrs. Spier, who was shot in the rib and
suffered shrapnel wounds to her back and a kidney, worked at the school run by Freeport for
the children of its employees. If the shootings were motivated by the soldiers wanting more
money from Freeport, Mrs. Spier, said she would seek to change laws on corporate behavior
abroad.

Freeport says that all of the payments were within American and Indonesian laws.

"If the Foreign Corrupt Practices Act needs to be changed, I want to change it," she said.

She said she expected to attend the trial in Jakarta, though a date is uncertain. If convicted,
the suspects could face the death penalty. "There's a death penalty here," she said. "They
knew what they were doing. They chose to kill. The consequences are there."




https://www.nytimes.com/2006/01/27/world/asia/a-widow-who-wont-let-indonesia-forget.html                           3/3
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 89 of 410




               Exhibit 13
           Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 90 of 410




User Name: Jonathon Jones
Date and Time: Wednesday, November 11, 2020 1:33:00 PM EST
Job Number: 129809084


Document (1)

 1. Papuan suspects in Freeport teacher killings may face death: police
  Client/Matter: -None-
  Search Terms: (Rickey and Lynn and Spier) and (Edwin and Burgon)
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                    Jonathon Jones
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 91 of 410



       Papuan suspects in Freeport teacher killings may face death: police
                                               Agence France Presse -- English
                                          January 16, 2006 Monday 11:51 AM GMT


Copyright 2006 Agence France Presse All Rights Reserved




Length: 476 words
Dateline: JAKARTA, Jan 16 2006

Body


 Eight suspects in the 2002 killing of two Americans in Indonesia's Papua may face the death penalty if
convicted, the national police chief said Monday as he denied military involvement in the attack.

The main suspect, Anthonius Wamang, and his seven accomplices face a "severe sentence which could include
the death sentence" for the August 2002 ambush attack, General Sutanto told a press briefing.

Wamang and 11 other alleged members of the separatist Free Papua Movement (OPM) were arrested Wednesday
in an operation involving the US Federal Bureau of Investigation (FBI). Four were released but the eight others,
including Wamang, have been officially named suspects.

A US grand jury indicted Wamang in 2004 for the attack, which also resulted in the death of one Indonesian.
Wamang was allegedly an OPM commander at the time of the attack, which took place on the road to a gold and
copper mine in Timika operated by US-owned Freeport-McMoRan.

Wamang's lawyer Aloy Renwarin said last Friday that Wamang had admitted to police that he and his group fired
30 shots at the vehicle carrying the American teachers, Rickey Lynn Spier and Leon Edwin Burgon.

But Wamang had also implicated the military in the attack, Renwarin said.

Sutanto denied Wamang's claim. "Based on the result of our investigations, we found nothing of that nature," he
said.

The police chief said all eight men would be charged with illegal possession of weapons and premeditated murder.

Sutanto earlier accompanied Patsy Spier, the widow of Rickey Lynn Spier, to a meeting with President Susilo
Bambang Yudhoyono. She told reporters that her visit to Indonesia was "at the request" of police here.

She said she and Yudhoyono discussed the "importance of a transparent and credible process of this case."

"I believe such a process should include our FBI investigators participating in the interviews. Pursuing this case is
in both our countries' interests," Spier told the same press briefing.

Renwarin has said FBI agents invited the suspects to a hotel in Timika to negotiate their surrender. He said the
suspects were promised a trip to the United States, where they would receive a fair trial.




                                                          Jonathon Jones
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 92 of 410
                                                                                                  Page 2 of 2
                       Papuan suspects in Freeport teacher killings may face death: police

The 2002 shooting soured ties between Washington and Jakarta due to suspicions that the military might have
been involved.

Papua-based rights groups in 2004 accused the United States of failing to say that Wamang had business ties with
Indonesian army officers, or that an initial probe by Indonesian police had concluded the military was involved.

The rights groups said the military had ordered the attack to ensure that Freeport would continue making large
cash payments for security arrangements in and around the mine.

OPM rebels have been fighting a sporadic and low-level guerrilla war since 1963 when Indonesia took over the
huge mountainous and undeveloped territory from Dutch colonisers.


Load-Date: January 17, 2006


  End of Document




                                                Jonathon Jones
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 93 of 410




               Exhibit 14
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 94 of 410




                                                  global witness




 PAYING FOR PROTECTION
 The Freeport mine and the
 Indonesian security forces




                         A report by Global Witness July 2005
             Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 95 of 410
2       Paying for Protection



Contents

Paying for Protection: an overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Soeharto’s Indonesia . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
Freeport in Papua . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
“False and irrelevant” versus “almost hysterical denial”:
Freeport and the investors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
    Box: The ambush of August 2002 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
The “Freeport Army” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
    Box: What Freeport McMoRan said ... and didn’t say . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
General Simbolon’s dinner money . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
    Box: Mahidin Simbolon in East Timor and Papua . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
Paying for what exactly? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
    From individuals to institutions? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
    Building better communities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
    Paying for police deployments? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
    Box: Transparency of corporate payments in Indonesia . . . . . . . . . . . . . . . . . . . . . . . . . 30
    Box: What Rio Tinto said ... and didn’t say . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
References . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35


Global Witness wishes to thank Yayasan HAK, a human rights organisation of Timor Leste, for its help
with parts of this report.

Cover photo: Beawiharta/Reuters/Corbis


    Global Witness investigates and exposes the role of natural resource exploitation in funding conflict and corruption.
    Using first-hand documentary evidence from field investigations and undercover operations, we name and shame those
    exploiting disorder and state failure. We lobby at the highest levels for a joined-up international approach to manage natural
    resources transparently and equitably. We have no political affiliation and are non-partisan everywhere we work. Global
    Witness was co-nominated for the 2003 Nobel Peace Prize for our work on conflict diamonds.




ISBN 0-9753582-8-6
This report is the copyright of Global Witness, and may not be reproduced in any form without the written permission of the organisation, except by those
who wish to use it to further the protection of human rights and the environment.
Printed on 100% unbleached recycled paper.
           Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 96 of 410
                                                                 The Freeport Mine and the Indonesian Security Forces           3



Paying for Protection: an overview
Global Witness has long been concerned by the lack of               has been indicted by a US court for his part in the killings.1
transparency in payments by oil and mining companies to             Wamang, who appears to be in hiding, has claimed both to
many governments around the world, because lack of                  be a Papuan rebel and a business partner of Indonesian
transparency can often hide corruption and other                    soldiers.2 Although the Indonesian authorities have blamed
governance problems.                                                the killings on Papuan rebels, the case remains unsolved and
                                                                    various observers, including Indonesian police officers and
There is a particular need for transparency in conflict             US officials, have voiced suspicions that members of the
regions, where state security forces may expect an                  security forces may have been involved (see box: The ambush
extractive company to pay for protection against rebels or          of August 2002, page 16).
disgruntled local communities. The rule of law is typically
weak or non-existent in conflict zones and in many cases,           Freeport, the investors and the
these same security forces may be corrupt or implicated in          Indonesian military
human rights abuses. As a result, suspicions may arise that         After the August 2002 killings, two New York City pension
a company is complicit in corruption or human rights                funds with shares in Freeport McMoRan called on the
abuses, or being extorted by parties to the conflict. Without       company to provide more information about its
full transparency there is no way for the public, including         relationship with the Indonesian military. It had been
the company’s own shareholders, to judge whether or not a           known for some time that Freeport made payments
company is behaving in a lawful and ethical way.                    towards the cost of military and police protection for the
                                                                    mine, but almost no information had been disclosed about
One prominent mining company which has faced                        these payments. The New York City pension funds cited a
controversy for its relationship with state security forces in      news report which suggested the August 2002 ambush was
a conflict zone is Freeport McMoRan Copper & Gold Inc.              part of an attempt by soldiers to extort more money from
This US company controls a gigantic mine in Indonesia               Freeport and said: “The characterisation of these payments
which contains the largest gold reserves and the second             as extortion raises the additional concern of whether such
largest copper reserves in the world. The Grasberg mine in          payments violate the Foreign Corrupt Practices Act.” 3
Indonesia’s eastern region of Papua, formerly known as
Irian Jaya, is run by a local subsidiary called PT Freeport
Indonesia which is 90.64% owned by Freeport McMoRan
and 9.36% owned by the Indonesian government. Freeport
Indonesia has a joint venture with Rio Tinto, the global
mining giant, which itself owned a minority shareholding
in Freeport McMoRan until 2004. Indonesians, observers
and company staff commonly refer to the US parent and
the local subsidiary interchangeably as “Freeport”.

Freeport’s mining operations have been guarded since the
1970s by the Indonesian military, which has been fighting
during this time to suppress a rebellion for Papuan
independence. The Indonesian military has a history of
atrocities against civilians and is known to have been
involved in corruption and illegal business activities, as
have the police. For this reason, there has long been
controversy over the close relationship between the mine
and the government security forces which guard it.

This controversy grew after 31st August 2002, when gunmen
ambushed a party of teachers working for Freeport Indonesia
and killed two Americans and an Indonesian, and wounded             Scouting for business opportunities, not just enemies.
another eleven people. A Papuan man, Anthonius Wamang,              Credit: Panos Pictures/Tim A. Hetherington
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 97 of 410
4     Paying for Protection


The pension funds voiced their concern that: “transnational   Except for two small payments in 2003, all this money
corporations operating in countries with repressive           appears to have gone to Simbolon himself, not to the
governments, ethnic conflict, weak rule of law, endemic       Indonesian government. It is troubling that money
corruption or poor labour or environmental standards          appears to have been paid directly to an individual public
face serious risks to their reputation and share value if     official and not to an institution of the government for
they are seen to be responsible for, or complicit in, human   which he worked, and a further source of concern is
rights violations.”4                                          Simbolon’s controversial military career (see below).
                                                              Freeport Indonesia also appears to have paid another
In a series of letters to US regulators, Freeport McMoRan     US$25,000 in total to third-party suppliers for costs
denied any suggestion of extortion or corrupt payments        incurred by Simbolon (for details of these payments, see
and dismissed aspects of the New York City pension funds’     pages 21–22).
position as “irrelevant and false”,5 while the latter
criticised the company’s “almost hysterical denial” of any    Indonesia is a developing country where official salaries
wrongdoing.6 Freeport McMoRan did not report to               are low by Western standards. In mid-2000, the basic pay
shareholders on its dealings with the Indonesian military,    for a major-general was said to be US$200 a month, though
as the pension funds had asked. The company did take a        an officer serving in Papua would also receive hardship
step towards transparency which it had not taken before,      allowances.9 In short, it appears that Freeport was paying
however, when it disclosed in early 2003 that its             Simbolon a monthly sum, allegedly for food alone, which
Indonesian subsidiary had paid US$4.7 million in 2001         was likely to be several times his official salary, as well as
and US$5.6 million in 2002 for “support costs for             the larger one-off payments.
government-provided security.” 7
                                                              Global Witness contacted Simbolon, who is now
Freeport McMoRan said these payments went towards the         Indonesia’s Army Inspector-General, and asked him to
cost of infrastructure, food, travel, administrative costs    comment on payments that Freeport Indonesia appears to
and community assistance programmes run by the                have made to him and other officers. He replied: “As far as
Indonesian military and police.8 Similar disclosures have     I know there’s been nothing like that from Freeport
been repeated annually since March 2003 in Freeport           [Indonesia]. There’s none.” He said that soldiers guarding
McMoRan’s public filings to the US Securities and             the Freeport mine received money for food, but the
Exchange Commission (SEC), which regulates the                money went “directly to the soldiers” and he had not
provision of information by companies to investors.           received any such payment.10

By disclosing these payments in its filings to the SEC,       Any payment to the Indonesian security forces by a private
Freeport McMoRan has accepted that they are material to       company should be the subject of extensive due diligence
investors – that is, investors need information about the     by the company concerned because the military and the
payments to form a true picture of the company’s              police have a bad reputation for corruption and human
management, financial position and business prospects.        rights abuses. For historical reasons, the security forces
The New York City pension funds were not satisfied,           have raised a large part of their operating costs not from
however, and continued to raise concerns in 2004 and          the state but from their own business interests: some of
2005 about the relationship with the military and the         these business interests are legal but others include
financial and reputational risks it might pose for the        extortion, prostitution and gambling, smuggling and
company.                                                      illegal logging of Indonesia’s rainforests.

Troubling new information                                     Mahidin Simbolon and East Timor
Global Witness can reveal that the pension funds were         With Simbolon the question of due diligence is
right to keep asking. The public disclosures by Freeport      particularly acute because of his military record. He is a
McMoRan to date have omitted troubling details of the         veteran of the Indonesian special forces, which had
relationship between its subsidiary and the Indonesian        been used by the Soeharto dictatorship (1966–1998) to
security forces. Most disturbingly, Global Witness has        crush dissent, and he held command positions in
learned that between May 2001 and March 2003, a series        Indonesian-occupied East Timor in the 1990s at a time
of payments totalling US$247,705 appear to have been          when torture of prisoners was routine, according to
made by Freeport Indonesia to an Indonesian general           human rights groups.11 His men also trained local
named Mahidin Simbolon.                                       militiamen in East Timor, including a militia leader
            Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 98 of 410
                                                                     The Freeport Mine and the Indonesian Security Forces        5


later convicted for crimes against humanity. In 1999 he                 Simbolon has said that he did not know about his men’s
was described as one of Indonesia’s “most experienced                   plans to kill Eluay.
officers in covert operations.”12
                                                                        Although Freeport McMoRan cannot be considered
In 1999, Simbolon was chief of staff in the Indonesian                  responsible for Simbolon’s activities and associations in
military command whose troops devastated East Timor that                East Timor, it can be said that he arrived in Papua with an
year, in alliance with the militias, in a failed attempt to stop        enormous question mark over his record. This makes it
the country becoming independent through a United                       even more troubling that Freeport Indonesia appears to
Nations referendum. The violence took place in full view of             have made large payments to him.
the international community and the world’s media and led
to at least 1,200 civilian deaths. East Timorese leaders                Unanswered questions
accused Simbolon at the time of being a prime mover in                  Global Witness has learned of numerous other payments
the violence. Press reports in the public domain have                   that Freeport Indonesia appears to have made to individual
alleged an association between Simbolon and Timorese                    military and police officers, rather than to government
militia leaders whose men committed murders and other                   institutions. These payments were typically between
violent crimes in 1999. Simbolon told Global Witness that               US$200 and US$3,000, though some were as large as
these reports were baseless and that he was acquainted with             US$60,000. Dozens of officers in Papua, from the rank of
these militia leaders, as he was with Timorese independence             general downwards, appear to have received payments
leaders, but he did not have a relationship with them (see box:         from Freeport Indonesia. After April 2003, Freeport
Mahidin Simbolon in East Timor and Papua, page 23).13                   Indonesia appears to have stopped making payments to
                                                                        individual soldiers and policemen, making payments only
Simbolon has not been charged by any law enforcement                    to institutions of the Indonesian government. Global
authority with any crime in relation to the events of 1999              Witness has asked Freeport McMoRan if there was any
in East Timor. However, Indonesia’s efforts to prosecute                form of audit, inspection or review after August 2002
military officers for these events have been widely                     which caused Freeport Indonesia to revise its system for
condemned as inadequate, and Indonesia has not co-                      making payments. The company declined to reply.
operated with parallel investigations in East Timor itself.
Simbolon has also not been charged in connection with                   Concerned by suggestions in the press that the company
the murder of Papua’s most prominent politician, Theys                  might have been the target of extortion by Indonesian
Eluay, in November 2001. Indonesian soldiers, including a               soldiers, the New York City pension funds have repeatedly
special forces colonel, were convicted for this murder.                 asked Freeport McMoRan to review its relationship with




The largest gold deposit in the world and plenty of copper too. Credit: Panos Pictures/Rob Huibers
           Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 99 of 410
6      Paying for Protection


the military. It is evident, from the fact that the pension       zones where they operate. This issue should be central to
funds have raised this issue with the company during each         the work of the future Special Representative of the UN
of the last three years, that they are not satisfied with its     Secretary General on Business and Human Rights, a post
answers to date.                                                  whose creation was under discussion at the UN at the time
                                                                  this report went to press.
Global Witness has asked Freeport McMoRan to explain
the legal basis of its payments to the military and police        Without transparency, there is no way for the people of
and to explain how they have been authorised, disbursed           conflict-afflicted regions to be sure that companies profiting
and accounted for, now and in the past. Global Witness            from their natural resources are not doing so at the expense
has also asked Freeport McMoRan to explain what audit             of human rights and good governance. It is also the only
and oversight measures have been in place to make sure            way for shareholders to be sure that a company is managing
that payments are not misappropriated or diverted for             its risks in a way which does not worsen the conflict or
purposes other than the legitimate security needs of the          create dangers to its own security and freedom to operate.
company, such as the financing of military operations
against the Papuan independence movement. The                     Transparency is unlikely to be achieved through purely
question of oversight is vital because without control over       voluntary commitments from companies themselves,
where the money ends up, the various labels used by               because of the risk that some companies will choose not to
Freeport McMoRan to describe its payments in its public           volunteer, or will make a rhetorical commitment to
declarations would appear to have little real meaning.            openness without providing full information, as Freeport
                                                                  McMoRan appears to have done.
Freeport McMoRan has been given ample opportunity to
respond to questions from Global Witness, but has provided        The extractive industries, their investors and the
only general answers which assert that the company has            governments of countries that regulate their activities
oversight and compliance measures in place, without               should therefore require full and audited disclosure of
describing these measures in any detail or demonstrating          payments by extractive companies to security forces in
how they work in practice (see box: What Freeport                 countries where there is armed conflict, or a risk of it.
McMoRan said … and didn’t say, page 19). In the light of the      Extractive companies should not make any payment at all
findings of this report, and given the company’s continuing       to an armed group in a conflict zone unless there is an
reluctance to fully explain its financial relationship with the   unambiguous legal requirement to do so.
Indonesian security forces, Global Witness believes that this
relationship should now be investigated by the US                 Extractive companies routinely claim that they are not
authorities with reference to the US Foreign Corrupt              complicit in the crimes which they see committed around
Practices Act and other relevant laws, and by the Indonesian      them in conflict zones. As a demonstration of the truth of
authorities with reference to Indonesian laws that regulate       that claim, and as a vital safeguard to protect themselves
payments by private companies to public officials.                from being dragged into complicity, companies should fully
                                                                  disclose all their payments to state security forces and allow
Time for transparency in conflict zones                           them to be independently audited.
The problems posed by extractive industry investment in
conflict zones are not limited to Indonesia. An                   Global Witness recommends that:
assessment in March 2005 listed 70 countries where
there is conflict or risk of conflict: at least 30 of these       1. The financial relationship between Freeport McMoRan,
countries have significant oil, gas or mining industries.14          Freeport Indonesia and the Indonesian military and
In all these countries, companies need to be fully                   police should be investigated by law enforcement
transparent about their payments to security forces and              authorities in the United States and Indonesia.
to make payments only where the law clearly requires it.
This also means that companies should not pay any                 2. All payments by extractive companies to state security
armed group which is not legally constituted, for example            forces in the world’s conflict zones should be publicly
rebel groups.                                                        declared in full and independently audited.

There is a wider issue about how companies can avoid              3. No extractive company should make any payment to
complicity, intended or unintended, in the human rights              any armed group in a conflict zone unless that payment
abuses and other crimes which may occur in conflict                  is explicitly required by law.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 100 of 410
                                                              The Freeport Mine and the Indonesian Security Forces         7



Soeharto’s Indonesia




Indonesia’s special forces, with their trademark red berets, served as enforcers for the Soeharto regime.
Credit: TEMPO/Arie Basuki




Many factors that shape the conditions of extractive             Systemic corruption within state institutions, including
investment in Indonesia’s conflict zones can be traced           the military and the police, is an enduring legacy of the
back to the era of President Soeharto, who ruled from            Soeharto era in Indonesia. Even in the Reformasi (reform)
1966 to 1998. The Soeharto era saw a high degree of              era that followed Soeharto’s fall from power, Indonesia has
corruption within the state and the use of massive               regularly ranked near the bottom of Transparency
violence as a political tool. Soeharto’s troops led the          International’s Corruption Perceptions Index, meaning
killing of several hundred thousand leftists in the 1960s        that the country is still seen as one of the most corrupt in
and committed atrocities in conflict regions, notably East       the world.
Timor, where as many as 250,000 people are thought to
have died during an Indonesian occupation that began in          The World Bank, accused of turning a blind eye to
1975 and ended in 1999, a year after the dictator’s fall.15      Soeharto’s corruption, has since made the fight against
Thousands more people have died in the regions of Papua          corruption a central theme of its work in Indonesia. The
and Aceh, where rebellions continue to this day.                 Bank noted in 2004 that: “the achievements of the past few
                                                                 years continue to be clouded by widespread concerns about
Soeharto tops Transparency International’s list of rulers        governance and corruption across Indonesian society. The
who have stolen from their own people, which estimates           high hopes that the Reformasi movement would break the
that he looted between US$15–35 billion of public money.16       hold of the vested interests and the corruption, collusion,
He was never prosecuted in Indonesia for any crime               and nepotism that characterized the later years of the
committed during his presidency and has lived out his            Soeharto era have not been realized. Few have been held to
retirement at his home in Jakarta.                               account for the theft of public resources.”17
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 101 of 410
8      Paying for Protection


The Soeharto regime treated resource-rich parts of             sovereignty in both regions have become intertwined with
Indonesia as sources of wealth to be exploited. Local          the business interests of the military and police. In
dissent was crushed by the military, whose tactics included    February 2005, an investigation by two campaigning
“manipulation of competing elites, blackmail, threats,         organisations revealed that soldiers and other state
extortion, kidnapping, counterfeiting, employment of           officials have been colluding in a massive racket that
hoodlums, incitement of violence and murder.”18                exports illegally-logged timber from Papua to China. The
                                                               report by the Environmental Investigation Agency and
The result of this approach was rebellion in Papua at the      Telapak found that “companies involved in timber theft in
eastern end of the Indonesian archipelago and Aceh at its      Papua are aided every step of the way by officials from the
western end. It was also applied, and failed, in East Timor,   military, police and forestry department, as long as the
which is now the independent state of Timor Leste.             requisite bribe is paid … The military are involved in every
                                                               aspect of illegal logging in Papua.”19
The military has played a less prominent role in
Indonesian domestic politics since the end of the Soeharto     Post-Soeharto governments have recognised that local
era and has refrained from interfering in the democratic       resentments about the exploitation of natural resources
process, but its record on human rights is still               are a part of the rebellions in Papua and Aceh, and have
problematic. Killings of civilians and other serious abuses    tried to resolve these conflicts by offering the two regions
continue to be reported from Papua and Aceh and few            more autonomy and a larger share of the revenues from
officers have been brought to account for crimes               natural resources. These efforts have struggled to date and
committed by troops. The Indonesian police, particularly       clashes between soldiers and local guerrillas continued in
the paramilitary Mobile Brigade (Brimob), also have a          Aceh even after its devastation in the December 2004
poor reputation on human rights.                               tsunami disaster.

The military’s weak accountability also applies to its         There is also sporadic violence in Papua, whose strategic
finances. The military historically raised most of its costs   importance in the eyes of the Indonesian military appears
from business activities, rather than from the national        to be growing. The military announced in March 2005 that
budget, and has its own commercial empire. Some money          it plans to reinforce its garrison in Papua by another
has come from legitimate companies owned by the                15,000 troops over the next four years.20
military but soldiers have also been involved in criminal
activities such as illegal logging, smuggling, drug trading    The single most valuable asset in Papua from a revenue
and extortion.                                                 perspective is the Freeport mine, which generated
                                                               US$2.347 billion in taxes and royalties for Indonesia
The same problem is found in the police, which was part of     between 1992 and 2003.21 A new natural gas project, called
the military until 1999, and both institutions have a          Tangguh LNG and run by the oil company BP, will also
serious problem with internal corruption. In order to make     become a major source of income some time after 2010.
the military’s finances more accountable to the public, the
Indonesian government now plans to take over some of its       Thus, a company in Freeport’s situation operates in Papua
businesses and put them under civilian control. There have     against a backdrop of political instability, corruption and
also been moves to transfer the primary responsibility for     violence that is often linked to control over natural
protecting vital national assets, including oil and mining     resource revenues. For this reason, the company’s own
sites, from the military to the police.                        activities and associations have been a cause for concern
                                                               for some of its own shareholders, as well as local Papuans
Papua and Aceh are rich in minerals and timber and the         and human rights groups. As this report will show, there
efforts of the security forces to uphold Indonesian            are indeed reasons for concern.
         Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 102 of 410
                                                             The Freeport Mine and the Indonesian Security Forces        9



Freeport in Papua
Freeport McMoRan Copper & Gold Inc, originally known            Papua, the Western executives of Freeport and the ethnic
as Freeport Sulphur, is a company based in the American         Malay culture of the Indonesian heartland.
city of New Orleans. As of December 2004, it directly
owned 81.28% of Freeport Indonesia, the subsidiary which        Exports of copper from the Freeport mine began in late
runs the mine in Papua, and indirectly owned another            1972.22 The area around the mine had little contact with
9.36% of Freeport Indonesia via a local company called          the outside world before the arrival of Freeport and from
Indocopper Investama. The remaining shares are owned            the early days there were tensions between the company
by the Indonesian government. Local people, foreign             and local people over such issues as land rights and what
observers and company officials commonly refer to the US        local people saw as the company’s failure to share its
parent company and its local subsidiary interchangeably         wealth of material goods with them, in line with local
as “Freeport”.                                                  custom. Freeport executive George Mealey has written
                                                                that: “when mining began in 1973, a series of protests [by
Rio Tinto, the global mining conglomerate, bought a             local people] made it clear that the company had a
shareholding in Freeport McMoRan in 1995. In March              problem on its hands.” Freeport agreed in 1974 to build
2004, when these shares amounted to an 11.9% stake, Rio         schools, clinics and other buildings, and to find homes
Tinto sold the shares back to Freeport McMoRan.                 and jobs for local people.23 Another view came from a
However, Rio Tinto still has a joint venture with Freeport      visitor to the mine in the mid-1970s who commented:
Indonesia which entitles it to a share of profits from the      “Freeport’s lack of policy in dealing with the local people
Grasberg mine.                                                  can only be summed up as: if we ignore them, perhaps
                                                                they’ll go away.”24
Freeport first explored the western half of New Guinea,
then a Dutch colony, in 1960. Indonesia took over the           The mine has been guarded since the early 1970s by
region two years later, annexed it in 1969 and later            Indonesian troops, whose often brutal behaviour
renamed it Irian Jaya, though the region has since been         exacerbated local resentment against the company. In 1977,
renamed Papua. The arrival of the company led to a three-       there was a revolt against Indonesian rule across Papua’s
way culture clash between the ethnic Melanesians of             central highlands. During this revolt, rebels cut the key




Freeport connected a remote region to the wider world, but not on local people’s terms.
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 103 of 410
10     Paying for Protection


pipeline carrying copper slurry from the Freeport mine.           Freeport McMoRan has argued that it had little choice but
The military retaliated with air raids on local communities       to deal with people close to the dictator, who dominated
and a human rights group cited a company employee as              the Indonesian economy at the time.29 After Soeharto’s
saying that troops at the mine had fired mortars at a nearby      fall, these dealings led to allegations of complicity in what
village and “any native who is seen is shot dead on the           Indonesians call KKN, which is short for korupsi, kolusi,
spot.”25 Freeport’s Mealey does not mention civilian deaths       nepotisme (corruption, collusion and nepotism). In
but he noted in his book that: “In the swift retaliation by       November 1998, Moffett was questioned for nine hours by
the Indonesian military, most of the 17 new buildings             Indonesian prosecutors in response to some of these
Freeport had constructed for the [local people] were              allegations. Moffett reportedly told the press: “There’s no
destroyed, and some of the squatter camps were burned.”26         KKN in Freeport Indonesia.”30 No charges were brought.

In 1989, Freeport began to dig the vast Grasberg copper           Freeport McMoRan declined to provide specific answers to
and gold deposit, which turned it from a modest producer          questions from Global Witness about these events or to a
of metals into the operator of one of the world’s most            request for comment on the Wall Street Journal article of
lucrative mines. The expansion created economic growth            1998 (see box: What Freeport McMoRan said … and didn’t
round the mine and made Freeport Indonesia the biggest            say, page 19).
corporate taxpayer in the country. It also attracted tens of
thousands of economic migrants who settled around the             While the Grasberg mine expanded, the conflict in Papua
town of Timika, creating a diverse and unruly community           continued. In October 1994, the killing of a Papuan
where rioting between rival ethnic groups has claimed             employee of Freeport by unknown gunmen led to a
dozens of lives since the 1990s.                                  military crackdown in the area. Over six months, as many
                                                                  as 37 Papuans were killed by troops or disappeared.31
The Soeharto regime made little effort to provide public          Freeport Indonesia’s private security guards were accused
services in the region, despite its fast-expanding                by human rights activists of complicity in killings, torture
population, and Freeport ended up paying for roads,               and other abuses during this period. Freeport says: “where
housing, health facilities and other public goods including       allegations of human rights abuses have arisen in our area
schools, business training for local people and                   of operations, we have supported every legitimate
programmes to eradicate malaria. These things would               investigation – none of which has found any wrongdoing
almost certainly not have existed if Freeport had not             on the part of the company or our personnel” (see box:
provided them. The company also spent large sums on               What Freeport McMoRan said ... and didn’t say, page 19).
facilities for its own staff and visitors, including a Sheraton
hotel in Timika and an exclusive, eco-friendly company            Freeport worked to improve its relations with local Papuan
town called Kuala Kencana. The expansion of the mine led          communities and was negotiating with community leaders
to environmental pollution, caused by Freeport’s practice         about the creation of a local development fund when riots
of dumping mine waste in rivers, which gave rise to               broke out in Timika in March 1996. While there seems to
growing criticism from local communities and non-                 have been a strong sense of grievance amongst local
governmental organisations both in Indonesia and abroad.          Papuans, it has also been suggested that the riots were
                                                                  fomented by the military so as to signal to Freeport that it
The huge wealth of Grasberg drew the attention of the             could not operate safely without military protection.32
ruling elite in Jakarta. From the early 1990s, according to       After the riots, Freeport agreed to make regular payments
a 1998 article in the Wall Street Journal, company                to the military and police. A spokesman for Freeport
officials found themselves under pressure to cut                  Indonesia told the press in 2003 that the company had in
Soeharto’s family and friends into business deals.                fact been making payments to the military since the 1970s
Freeport McMoRan helped Soeharto allies to buy shares             and the new agreement in 1996 merely made this
in the mine and some of its support services by                   arrangement more comprehensive.33
guaranteeing bank loans to them. Between 1991 and
1997, Freeport McMoRan guaranteed US$673 million in               For a long time, there was little public information on
such loans and provided at least US$61.6 million in               these payments. A 2000 report by an Australia-based
further financing which later had to be written off by the        academic called Lesley McCulloch, citing unnamed
company.27 During this period, Freeport McMoRan’s chief           Freeport employees as its sources, stated that the military
executive James Moffett played golf with Soeharto and             initially demanded US$100 million from the company in
became friends with members of his inner circle.28                1996 but settled for US$35 million for a new base and
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 104 of 410
                                                                The Freeport Mine and the Indonesian Security Forces   11


yearly payments of US$11 million thereafter. McCulloch
wrote that: “The [Grasberg mine] is viewed by the military
as a lucrative business venture from which they have
‘demanded’ – quite successfully – a ‘share’ of the profits.”
She added: “As a result the barracks, equipment and
vehicles in that area are much better than elsewhere, as
are the private bank balances of certain individuals who
allegedly siphon off up to one third of the total for
themselves and their subordinates.” 34

Freeport McMoRan has confirmed that it spent US$35
million over several years for “the construction of separate
housing and offices to accommodate government security
personnel.” 35 As for the annual payments, Freeport
McMoRan has disclosed a figure of US$4.7–5.9 million per
year for the years 2001–2003 in its filings to the Securities
and Exchange Commission in the United States (see
below).36 Global Witness asked Freeport McMoRan to
comment on McCulloch’s assertions. The company
declined to respond (see box: What Freeport McMoRan
said ... and didn’t say, page 19).

Despite a heavy military and police presence, there have
been unexplained violent attacks against Freeport
Indonesia staff. In October 2001, two employees were
wounded in a shooting incident. In May 2002, armed men
broke into company offices in the town of Kuala Kencana
and tried to shoot a security guard.37

In early 2002, there were discussions amongst Freeport
officials about increasing the transparency of the
company’s relationship with the Indonesian security
forces. The Reverend David Lowry, formerly the Vice-
President for Social and Community Relations at Freeport
McMoRan, told Global Witness in June 2005 that: “[the
discussion] was a good number of months prior to 31st
August. I believe it was in the springtime that it was first
being talked of.” Lowry says he was not personally
involved in administering the relationship with the
security forces.38

The date of 31st August 2002 is significant because it was
on this day that gunmen ambushed a party of teachers
working for Freeport Indonesia near the mine. Three
people were killed – Americans Rick Spier and Edwin
Burgon and Indonesian Bambang Riwanto – and 11 others
were wounded. These killings drew international attention
to Freeport’s dealings with the Indonesian security forces
and the investigation into the ambush has become an
important factor in the diplomatic relationship between
the United States and Indonesia (see box: The ambush of            Grasberg has been a magnet for wealth-seekers.
August 2002, page 16).                                             Credit: Panos Pictures/Rob Huibers
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 105 of 410
12     Paying for Protection



“False and irrelevant” versus “almost hysterical denial”:
Freeport and the investors
The ambush of August 2002 fuelled concerns amongst               US-UK initiative for oil and mining companies called the
some investors about the relationship between Freeport           Voluntary Principles on Security and Human Rights (see
and the Indonesian military. Two US pension funds with           Conclusion, page 30).42
shares in Freeport McMoRan – the New York City
Employees Retirement System and the New York City                In answer to the pension funds’ call for more information
Teachers Retirement System – drew up a proposal to be            on the relationship with the Indonesian military,
put to the vote at the company’s next annual general             Freeport’s lawyers answered: “The company issues an
meeting, which was to take place in May 2003.                    annual Economic, Social and Environmental Report and
                                                                 will issue a similar report in 2003.”43
The proposal voiced the pension funds’ concern that:
“transnational corporations operating in countries with          This report, also referred to as the Sustainable
repressive governments, ethnic conflict, weak rule of law,       Development Report, is a short and glossy annual
endemic corruption or poor labour or environmental               publication illustrated with photographs of smiling
standards face serious risks to their reputation and share       Papuans, which discusses Freeport’s “continuous effort to
value if they are seen to be responsible for, or complicit in,   stay on the path of sustainable development.”44 The 2001
human rights violations.”39 The proposal also said: “there       Economic, Social and Environmental Report did not
have been numerous reports of human rights abuses                mention payments for military and police protection but
against the indigenous population [of Papua] by the              it did say that Freeport had built “decent housing and
Indonesian military in connection with security                  support facilities” for the security forces. Judge McDonald
operations conducted on behalf of Freeport McMoRan”              was quoted in this report as saying that “security
and “company personnel have been among the victims of            personnel who live in poor conditions without recreation
violent attack.” It also noted that company personnel had        and without a sense of community with people in the
been accused in the past of human rights violations.40           local area would be more apt to violate their human
                                                                 rights and eventually to commit human rights abuses
The proposal called upon Freeport McMoRan to take two            against them.” She added that there had been virtually no
steps. The first was for tight internal controls to ensure       human rights abuses in Freeport’s contract area since
that any human rights abuses would be properly reported.         these actions were taken.45
The second was for the Board of Directors to report to
shareholders on the implementation of Freeport’s human           Freeport also sent the New York City pension funds,
rights policies overseas. This report “should include            represented by the City of New York Office of the
information concerning the human rights impact of the            Comptroller, the draft of a document which lies at the
company’s on-going security relationship with the                heart of any discussion about Freeport and the Indonesian
Indonesian military.”41                                          security forces. This was a declaration about Freeport’s
                                                                 security costs in Indonesia which contained details that
On 3rd January 2003, Freeport McMoRan’s lawyers wrote            had previously not been published by the company. As far
to the Securities and Exchange Commission (SEC), whose           as Global Witness is aware, the draft was first sent to the
task it is to ensure that companies publish certain              New York City pension funds on 27th January 2003.46 It
information so that investors can make informed                  then appeared in the prospectus for a debt offering by the
investment decisions about them. The letter said that            company in February 2003.47
Freeport did not plan to put the proposal of the New York
City pension funds to its other shareholders. It argued          In March 2003, the declaration was included in Freeport
that Freeport had already answered the concerns about            McMoRan’s 10-K filing for the previous year. This is a
human rights that were raised in the proposal by adopting        public document sent by companies each year to the SEC,
a strict human rights policy and spreading it amongst            to give investors an overview of their business and
company staff. It also noted that Freeport had appointed         financial condition. The 10-K filing for 2002 stated that
Judge Gabrielle Kirk McDonald, a former head of the              Freeport Indonesia had paid US$4.7 million in “support
International Criminal Tribunal for the former Yugoslavia,       costs for government-provided security” in 2001 and
as a special counsel on human rights, and signed up to a         US$5.6 million in 2002. These payments covered: “various
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 106 of 410
                                                                  The Freeport Mine and the Indonesian Security Forces         13


infrastructure and other costs, such as food and dining              another week or ten days. We got a request from
hall costs, housing, fuel, travel, vehicle repairs, allowances       shareholders asking us to discuss our human rights policy,
to cover incidental and administrative costs, and community          and we responded to the SEC asking to omit the shareholder
assistance programs conducted by the military/police.”               request from our proxy. They ruled in our favor, but in the
Freeport Indonesia paid another US$900,000 over these                exchange of letters the shareholders also requested more
two years for associated infrastructure.48                           information about our relationship with the Indonesian
                                                                     military.”49
No such declaration had appeared in Freeport McMoRan’s
10-K filings for either 2000 or 2001, so the filing for 2002         The New York City pension funds were not satisfied,
appeared to represent a significant increase in transparency.        however. On 27th February 2003, having seen the draft
A company spokesman told an industry publication,                    declaration by Freeport McMoRan, the Office of the
American Metal Market, that the information “was actually a          Comptroller wrote to the SEC again. The letter agreed
section of the Sustainable Development Report that we put            that Freeport had shown it was implementing its human
out every week [sic], and wasn’t due to be printed for at least      rights policy but argued that the company had not
                                                                     done enough to meet the request for more information
                                                                                       about the relationship with the
                                                                                       Indonesian military. As grounds for its
                                                                                       concern, the letter cited a report by the
                                                                                       United Nations Committee against
                                                                                       Torture and two reports by human
                                                                                       rights organisations, all alleging that
                                                                                       Indonesian troops had been responsible
                                                                                       for human rights abuses.50

                                                                     The shareholders’ letter noted several articles in the US
                                                                     press which reported suspicions of a link between the
                                                                     ambush of August 2002 and the Indonesian military (see
                                                                     page 16). In particular, the letter cited a New York Times
                                                                     article from 30th January 2003 entitled “US links
                                                                     Indonesian troops to death of two Americans”. This article
                                                                     reported that US officials believed the military to be
                                                                     involved in the ambush. It suggested the motive for the
                                                                     attack was related to payments made for security by
                                                                     Freeport Indonesia. The day after this article was published,
                                                                     the US Embassy in Jakarta issued a public denial of it.

                                                                     The shareholders’ letter noted: “The New York Times
                                                                     article further states that the company had received
                                                                     threats of retaliation from the military if more money was
                                                                     not forthcoming; “[e]xtortion, pure and simple,” the
                                                                     article states, quoting a Western intelligence analyst. The
                                                                     characterisation of these payments as extortion raises the
                                                                     additional concern of whether such payments violate the
                                                                     Foreign Corrupt Practices Act of 1977.”51

                                                                     Replying on 3rd March 2003, Freeport’s lawyers sent the
                                                                     SEC a strongly-worded critique of the New York City pension
                                                                     funds, describing legal precedents mentioned in their letter
                                                                     of 27th February as “misapplied”, their claims as “false and
                                                                     irrelevant” and their call for more information on Freeport’s
Shareholders raised concerns about “extortion” and the               dealings with the Indonesian military as “without merit”.
Foreign Corrupt Practices Act.                                       This letter added: “Not satisfied with repeating the
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 107 of 410
14     Paying for Protection




                                   Freeport’s declarations about its security payments in
                                   Indonesia leave many questions unanswered.


unfounded and generally discredited assertions of others, the    The Office of the Comptroller was also scathing about the
Proponent [i.e. the New York City pension funds] adds to the     declaration of Freeport’s security costs in Indonesia,
public speculation its “concern” that unsubstantiated reports    which the company had sent in confidence to the New
of “extortion” by the military could suggest that the            York City pension funds before publishing it in the 10-K
company may be engaged in violations of the US Foreign           filing of March 2003. “Now that the company has
Corrupt Practices Act (FCPA).”52                                 essentially put the document in the public domain, it is
                                                                 obvious to anyone who reads it that it ... is not responsive
Freeport’s lawyers went on to describe the company’s             to the proposal’s request for a review and a report by the
ethics and business conduct policy and stated that               Board of Directors. It does not deal at all with the
employees received regular training on these issues. They        allegations of human rights abuses by the Indonesian
added that company policy was annually certified and             military and what impact, if any, it has on the company.”55
reported on to the board, and that the company
“periodically reviews, in consultation with outside legal        The letter concluded: “The Funds believe that the
advisers and special FCPA counsel, its policies and              magnitude of the problems faced by the company as a
procedures for government-provided security support to           result of its ties to the Indonesian military (as evidenced
ensure that the company continues to meet the applicable         by this most recent tragic attack on the company’s
legal requirements. The company is confident that its            employees) makes the report take on such a significance
activities are not in violation of the FCPA.”53                  that the proposal can’t be deemed substantially
                                                                 implemented since the issue has not been addressed by
The Office of the Comptroller wrote back to the SEC the          the company to date.” 56
next day, 4th March 2003, that: “the company’s dismissal of
reports by reputable news and human rights organisations         The SEC, however, agreed with Freeport McMoRan. Its
and its almost hysterical denial of wrongdoing miss the          Division of Corporation Finance wrote to the company on
point. Without attributing any blame to the company, this        5th March 2003 that: “There appears to be some basis for
issue has generated enough media attention and raised            your view that Freeport McMoRan may exclude the
enough questions to be a legitimate and serious concern to       proposal.”80 The proposal was not put to the vote at the
those who own the company.”54                                    2003 annual general meeting two months later.
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 108 of 410
                                                                The Freeport Mine and the Indonesian Security Forces        15


Freeport McMoRan has gone on to make similar                       company’s payments to the military might be considered
declarations in all its 10-K filings since 2002. For the year      to violate the Foreign Corrupt Practices Act.
2003 it declared that: “Freeport Indonesia’s share of
support costs for the government-provided security,                In response, Freeport McMoRan has denied the allegations
involving over 2,300 Indonesian government security                of extortion and corruption, listed the various policies and
personnel currently located in the general area of our             processes it has put in place to prevent violations of the
operations, was US$5.9 million.” For the year 2004, the            FCPA and published more detailed information about its
equivalent figure was US$6.9 million.                              payments for government-provided security in Indonesia.
                                                                   These public declarations by Freeport McMoRan have
The company has also declared costs for Freeport                   been presented by the company’s lawyers, in their letters
Indonesia’s in-house security department, which has                to the SEC, as part of the evidence that the company has
several hundred unarmed personnel. According to the 10-            met the concerns raised by the shareholders.
K filings, the cost of running this department has almost
doubled from US$6.8 million in 2001 to US$12.3 million             The problem, as this report can reveal, is what Freeport
in 2004. Global Witness asked Freeport McMoRan whether             McMoRan has not disclosed.
or not any payments to the government security forces
came out of this budget, and whether or not any serving
military or police officers were employed by the Freeport
Indonesia security department. Freeport McMoRan
declined to reply to this question.

The New York City pension funds tabled a new proposal at
Freeport McMoRan’s annual general meeting in May 2004
which called on it to suspend payments to the Indonesian
military and police until the Indonesian government co-
operated fully with the investigation into the August 2002
murders. This time, the proposal was put to shareholders.
Freeport McMoRan chief executive Richard Adkerson told
the meeting that: “the management and Board believe
that the stockholder proposal mischaracterizes the
company’s relationships with Indonesian security
institutions and suggests actions that would undermine
the company’s relationship with the Indonesian
government and the security of the company’s
operations.” The proposal did not pass.57

The New York City pension funds tabled another proposal
for the next annual general meeting in May 2005. This
returned to the theme of the 2003 resolution, calling on
Freeport McMoRan to review its policy on payments to the
Indonesian security forces and report to shareholders on
this review by September 2005. Once again, this proposal
was not passed by shareholders.58

In summary, the deaths of three company employees in
August 2002 led some shareholders in Freeport McMoRan
to become concerned enough about the company’s
relationship with the Indonesian military to raise the
issue in three consecutive years. These shareholders cited
press reports which alleged that the killings might be
linked to “extortion” of Freeport by soldiers and raised           Freeport McMoRan Chairman James R. Moffett in 1998.
their concerns, in the light of these reports, that the            Credit: TEMPO/Robin Ong
            Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 109 of 410
16      Paying for Protection




     The ambush of August 2002
     On 31st August 2002, a party of teachers from the               report as “First Lieutenant Markus”, later named in the
     Freeport company town of Tembagapura were driving               local press as Captain Margus Arifin, and a team of special
     home from a picnic in the rainforest when they were             forces soldiers. The police did not allege that these soldiers
     ambushed by gunmen. Three people were killed in the             carried out the ambush but speculated that they planned to
     shooting: Americans Rick Spier and Edwin Burgon and             kill Murib and frame him as one of the ambushers.
     Bambang Riwanto, an Indonesian. Eleven other people
     were wounded before the retreat of the gunmen, who              The police chief in Papua, I. Made Pastika, left to head the
     were described by survivors as Papuans dressed in               successful investigation into the Bali terrorist bombings of
     assorted military clothing.                                     October 2002. His deputy, who had publicly accused
                                                                     soldiers of staging the ambush, was moved to a desk job in
     The question of who planned and carried out the ambush          Jakarta. Elsham, the human rights group, was sued by the
     has affected US-Indonesian diplomatic relations and fed a       military for defamation and its office in Jakarta was
     long-running controversy about the relationship between         ransacked by unidentified thugs. Decky Murib went on the
     Freeport and the Indonesian security forces. Observers          run and later retracted his testimony, saying he had been put
     quickly noted that the gunmen had been able to carry out        up to it by Elsham.4 A joint military-police investigation found
     the ambush even though its site was close to two army           no evidence to support Murib’s claims. A senior official was
     posts. The military blamed the rebel Free Papua                 reported as saying Captain Arifin had been in another part of
     Movement (OPM).1 A Papuan human rights group named              Indonesia at the time.5 The police themselves later backed
     the Institute for Human Rights Study and Advocacy               away from their initial conclusion, declaring that OPM rebels,
     (Elsham) said local OPM commander Kelly Kwalik had              not the Indonesian military, were to blame for the ambush.
     threatened earlier in August to attack Freeport, but called
     off his threat at the urging of Papuan civil society groups.    A series of international press articles reported, however,
     Elsham blamed the military.2                                    that US officials suspected the Indonesian military to be
                                                                     involved in the ambush. In November 2002, a “source close
     Then a preliminary report of the Indonesian police              to the US Embassy” in Jakarta told Australia’s Sydney
     investigation into the ambush was leaked in draft form to       Morning Herald that: “[US officials] know the killing of the
     the media. This document, since entered into the records        two Americans was initiated by Kopassus but they sit on the
     of the US Congress, has been an enduring source of              information because it hurts their larger interests.”6 In the
     controversy because it stated: “There is a strong               same month the Washington Post alleged that senior
     possibility that the Tembagapura case was perpetrated by        Indonesian officers had prior knowledge of the attack,
     the members of the Indonesian National Army. However, it        though the newspaper later retracted this allegation.7
                                            3
     still needs to be investigated further.”
                                                                     In January 2003, the New York Times reported a “senior
     The police report noted that the supply-starved OPM             Administration official” as saying: “There is no question that
     rarely used so much ammunition in its attacks and noted         there was military involvement. There is no question it was
     the jealousy of soldiers at the higher pay of Freeport staff.   premeditated.” This story also quoted a “Western
     It also referred to the corpse of a Papuan man found near       intelligence analyst” as saying he believed that the motive
     the scene. Soldiers claimed to have shot this man               for the ambush was “extortion, pure and simple”.8 The US
     because he was one of the ambushers, but an autopsy             Embassy in Jakarta denied this story and said the US
     found that he had been killed a day earlier than the            government had “not come to any conclusions” on the
     soldiers claimed and that he had a serious medical              case.9 The denial did not stop the New York Times from
     condition (swollen testicles caused by elephantiasis) which     repeating its assertions a week later.10
     meant he could not have taken part in the ambush. The
     police suggested his corpse had been planted at the scene.      In March 2003, Matthew P. Daley, the Deputy Assistant
                                                                     Secretary at the State Department’s Bureau of East Asian
     The core of the police report was the testimony of a            and Pacific Affairs, told the US Senate that: “while the
     Papuan informer called Decky Murib, who worked with the         preponderance of evidence appears to indicate that
     Kopassus special forces. Murib alleged he had been in the       elements of the Indonesian Army were responsible for the
     same area that day with a Kopassus officer identified in the    crime, we cannot make any definitive judgments until the
             Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 110 of 410
                                                                       The Freeport Mine and the Indonesian Security Forces                 17




investigative process is complete.” In June 2005, Global                  In February 2005, US Secretary of State Condoleeza Rice
Witness contacted Daley, who is no longer with the US                     determined that Indonesia had co-operated fully enough
government, and asked what his current view was. He                       with the FBI for curbs on US military training to be lifted. In
said: “The main change from two years ago is that we did                  May 2005 Rice’s deputy, Robert Zoellick, told reporters
have an FBI investigation ... We’ve had meaningful co-                    during a visit to Indonesia that: “the original suspicion was
                                                            11
operation with the FBI and it remains an open case.”                      TNI [the Indonesian military] but the investigation ... doesn’t
                                                                          point in the direction of TNI. Instead it points – Wamang
The Federal Bureau of Investigation had begun its                         was on Australian TV for goodness sakes ... I mean and I
investigation in January 2003 but a perceived failure to co-              don’t think he’s connected to TNI for anything anybody
operate by the Indonesian side prompted the US                            can tell.”17
Congress to maintain curbs on US military aid to
Indonesia.    Congressman       Joel    Hefley   brought         an       In itself, the fact that Wamang is Papuan does not prove or
amendment to this effect in June 2003 which noted that:                   disprove the possibility that members of the Indonesian
“Not surprisingly, the Indonesian military has exonerated                 security forces were involved in the ambush. As events in
itself. American investigative teams, including the FBI, have             East Timor have shown, the latter have used local
not been able to complete their investigations mainly due                 paramilitaries in the past to carry out “deniable” covert
to the Indonesian military’s refusal to co-operate and its                operations. It is not always clear, however, what degree of
tampering of evidence.”12                                                 control the military and police leaderships have over their
                                                                          subordinates in the field. It is also possible that Wamang is
In March 2004, the Associated Press reported that US                      telling the truth, had no connection to the Indonesian
officials believed the ambush to have been ordered by local               security forces at the time of the ambush and took part in
Indonesian military commanders. The report quoted a                       it for reasons unrelated to them. The truth is unlikely to be
“senior US official familiar with the investigation” as saying:           established unless Wamang receives a fair and open trial.
“It’s no longer a question of who did it. It’s only a question
of how high up this went within the chain of command.”13                  Nearly three years after the fatal ambush of August 2002, it
The report added: “Privately, US officials say little doubt               is still not clear who planned the killings, who carried them
remains about who was responsible for the attack.” The                    out and why. Until these questions are resolved, another
                                                       14
US Embassy in Jakarta apparently denied this story.                       vital question cannot be answered: have the Indonesian
                                                                          military and police actually provided security for Freeport,
The next big development was in June 2004 when a US                       or insecurity?
Grand Jury indicted a Papuan named Anthonius Wamang
“and others, known and unknown to
the Grand Jury” for the murders of
Rick Spier and Edwin Burgon and the
attempted murders of eight other
Americans.15 Wamang has not been
arrested and his location remains
unknown but he has given an interview
to an Australian news channel in which
he described himself as a member of
the OPM rebel group. He admitted
taking part in the ambush because he
thought      the    passengers         were
Indonesian soldiers, who often use
Freeport vehicles, and said that in
taking part in the attack, he had defied
the orders of OPM leader Kelly Kwalik.
In   the   same    interview,   Wamang
admitted that he had done business
with Indonesian soldiers and used the
money to buy ammunition.16                    Police on guard after the ambush of August 2002. Credit: AP/Charles Manuel Komaling
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 111 of 410
18    Paying for Protection



The “Freeport Army”
Global Witness asked Freeport McMoRan whether the             “someone with good intentions.” This lack of clarity
payments for security were actually required by               is mystifying.
Indonesian law or the terms of its contract. The company
replied: “At the [Indonesian] government’s request, we        The reaction in Indonesia to the disclosures by Freeport
provide financial support to ensure that the Indonesian       McMoRan in March 2003 showed that, far from being seen
government’s security personnel (military and police)         as the fulfilment of a legal or contractual obligation, the
have the necessary and appropriate resources to provide       payments were controversial. Indonesian reformists saw
security for our operations.”                                 them as evidence that their nation’s armed forces, known
                                                              as the TNI (an abbreviation of the Indonesian words for
Freeport McMoRan also said: “Pursuant to the                  “Indonesian National Army”) were at risk of falling under
[Indonesian] government’s declaration that our company’s      the influence of a private company. The Jakarta Post, a
mining operations are a Vital National Object, the            liberal newspaper, remarked that: “for US$5.6 million a
Indonesian military and police provide security for our       year, soldiers deployed around Freeport may as well call
mining operations in a remote and logistically challenging    themselves the Freeport Army ... Because this practice is
area. Security is essential to the continuing safety of our   condoned, you are just one step away from turning this
workforce and their families and for the protection of our    affair into a racket. This makes TNI not all that different
facilities. There is no alternative to our reliance on the    from the preman [thugs] who run most of the protection
Indonesian military and police in this regard.”               rackets in the country. Worse still, it raises the question
                                                              about where TNI loyalty lies: with the people and the
Rio Tinto has put things differently in a statement on its    state, or with the financiers?”61
website which states that: “The [Indonesian] government
looks to Freeport to provide logistical and infrastructure    A similar point was made by the late Munir Said Thalib,
support and supplemental funding for its security             one of Indonesia’s most famous human rights activists,
services. Rio Tinto believes such payments are legally        who was quoted as saying that senior officers appeared
required and legitimate.”59 Global Witness asked Rio Tinto    unable to control what their subordinates were doing.
to identify the law that this “legal requirement” is based    “The TNI has degraded into a bunch of paramilitar[ies]
on. The company declined to reply to this question.           paid to protect Freeport’s interest.”62 Munir was murdered
                                                              in September 2004. An official fact-finding team
The Indonesian military offered yet another view of these     reportedly concluded in June 2005 that Indonesia’s state
payments after they were publicly declared by Freeport        intelligence agency “is believed to have been involved in a
McMoRan in March 2003. The armed forces commander,            conspiracy to murder” him.63 There is no evidence of a
General Endriartono Sutarto, was asked by local reporters     link with Papua.
whether the payments from Freeport Indonesia would
continue. Sutarto reportedly replied: “I don’t know, just     The response of the Indonesian military leadership to the
ask Freeport. We don’t compel Freeport to do that [make       news from Freeport was extensively covered in the local
payments]. It’s up to Freeport whether to carry on or         media in March 2003. The media coverage portrays a
not ... We can’t give more money to those [soldiers] who      common theme in the military’s response: the payments
are serving there, so if someone with good intentions         were limited to small amounts for limited purposes and
wants to help, why not?”60 This report suggests that the      went straight to soldiers serving in Papua, not to military
military regarded these payments as a voluntary gesture of    leaders. It is clear that senior officers were sensitive about
goodwill from Freeport. Global Witness wrote to General       the suggestion that the Indonesian armed forces might be
Sutarto in June 2005 and asked him to confirm that these      in the pay of a foreign company.
had been his views at the time. The general has not yet
replied to this letter.                                       The initial reaction of the TNI commander, General
                                                              Endriartono Sutarto, as quoted by Indonesia’s official
In short, Freeport McMoRan says the payments are              Antara news agency on 14th March 2003, was to say: “If
“requested” by the Indonesian government. Rio Tinto           the report is true, we will seek clarification on it because
says they are “legally required”. The Indonesian military     as far as I know, our troops receive only pocket money and
commander has reportedly said they are “help” from            food allowances.”64 On 20th March 2003, as noted earlier,
       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 112 of 410
                                                               The Freeport Mine and the Indonesian Security Forces        19




What Freeport McMoRan said ...
In June 2005, Global Witness asked Freeport McMoRan 73 detailed questions about its relationship with the Indonesian
security forces. The company replied as follows:




... and didn’t say.
Global Witness is disappointed and concerned that Freeport McMoRan declined to answer in a substantive way almost all of
the questions put to it. Amongst other issues, the company did not explain:


•   Who its payments for military and police protection are actually paid to.


•   Why payments appear to have been made to individuals, not just to government institutions.


•   How the company knows that its payments have not been misappropriated by the recipients.


•   How the company knows that its payments have not been used to pay for military operations against the Papuan
    independence movement.


•   How the company has made sure that its payments do not benefit people suspected of involvement or complicity in
    human rights abuses.
              Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 113 of 410
20       Paying for Protection


Sutarto told reporters the military had never ordered            The comment about “the shooting of foreigners” almost
Freeport to make the payments and it was up to the               certainly refers to press reports suggesting military
company whether or not it wanted to continue them.               involvement in the killings of the three teachers in August
According to several media reports, Sutarto said the             2002, since there had been no other shootings of foreigners
payments were for accommodation, repair of equipment             in Timika for several years previously. Global Witness wrote
and “uang saku” (pocket money) for soldiers whose pay            to Ryacudu and asked him to comment on these
was not enough to meet their daily needs in Papua.               quotations. The general has not yet replied to this letter.
According to Antara, Sutarto added: “As such, the
allegations that the TNI has received security fees from         Indonesian journalists also raised questions about the
Freeport Indonesia ... have obviously missed the mark.”65        payments with Major-General Mahidin Simbolon, the
                                                                 Indonesian military commander in Papua. Two
Sutarto was asked by journalists to confirm the total            newspapers quoted Simbolon as saying that his men
amount of money paid to the military by Freeport. One            received 125,000 rupiah [roughly US$13] a month each,
media outlet quoted him as replying: “Ask Freeport,              the same figure as that cited by Ryacudu.
because we’ve never seen the money. That money goes
directly to the soldiers and we’ve never stipulated an           One of these newspapers reported that journalists asked
amount of money.”66 Global Witness wrote to Sutarto and          Simbolon to confirm the figure of 50 billion rupiah, which
asked him to confirm that these had been his views in            was roughly equivalent to the US$5.6 million which
March 2003. The general has not yet replied.                     Freeport McMoRan had disclosed in the United States. The
                                                                 newspaper quoted Simbolon as replying: “If I got that
Also in March 2003 the army chief of staff, General              money, I would divide it up amongst you journalists. I
Ryamizard Ryacudu, had been quoted by another local              would also build a hotel as accommodation for the
newspaper as saying: “As far as I know, my soldiers only         soldiers. You’ve seen yourselves the condition of my men’s
receive 125,000 rupiah [then about US$13] a month.               housing. If there were that much money, how could I have
Maybe their food is free too. That’s it. I don’t know about      the heart not to use it to build housing for my soldiers?”69
this question of money. I’ve never been given a single           Simbolon also told Global Witness in June 2005 that
cent.”67 Ryacudu was also quoted as saying: “There are           Freeport Indonesia made payments for food to soldiers
various rumours being thrown around by groups which              guarding the mine, but that he himself had not received
are clearly enemies of the state, such as [rumours about]        any money from the company.70
the shooting of foreigners at Timika. The latest is that TNI
is said to have received a very large sum of money from          It does not appear that Sutarto or Ryacudu received
Freeport in Timika. This is slander and vulgar rumour            payments from Freeport and there is no reason to believe
which is being spread to discredit the TNI, so as to form an     that their comments to the press in March 2003 were not
opinion at home and especially abroad that TNI is fatally        an accurate account of what they believed at that time.
at fault.”68                                                     Mahidin Simbolon is another story altogether.




Fuelling the “Freeport Army”. The company says it paid for soldiers’ food and lodging, but where did the money actually go?
Credit: Koran Tempo/Budi Yanto
             Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 114 of 410
                                                               The Freeport Mine and the Indonesian Security Forces         21



General Simbolon’s dinner money
                                                                  Simbolon served in Indonesian-occupied East Timor
                                                                  several times. In the mid-1990s, men under his
                                                                  command were training local militiamen there to
                                                                  combat supporters of independence. In 1999, he was
                                                                  serving as chief of staff of the Indonesian military
                                                                  command which ran the troops in East Timor. During
                                                                  1999, troops and militiamen carried out a campaign of
                                                                  mass killings and terror in an attempt to stop East Timor
                                                                  seceding from Indonesia. The campaign failed, but not
                                                                  before it had cost at least 1,200 Timorese lives and left
                                                                  much of the country in ruins.

                                                                  Timorese leaders accused Simbolon of being a prime mover
                                                                  in this campaign of violence but, unlike some other
                                                                  Indonesian officers named by these leaders, Simbolon has
                                                                  not been indicted in any country in relation to the events of
                                                                  1999. He told Global Witness in June 2005 that he did know
                                                                  militia leaders, but also knew independence figures like
                                                                  Xanana Gusmao, whom he captured in the early 1990s and
                                                                  who is now president of East Timor, now called Timor Leste.

                                                                  In January 2001, Simbolon arrived in Papua to head the
                                                                  Indonesian military command there. There is no reason to
                                                                  hold Freeport responsible for anything Simbolon might
                                                                  have done prior to his association with the company, but
                                                                  the information in the public domain in 2001 was sufficient
                                                                  to make clear that he was a controversial officer with a
                                                                  gigantic question mark over his associations and activities
                                                                  in East Timor, and that a company entering into any kind of
                                                                  relationship with him should exercise extreme caution.

                                                                  Global Witness has learned, however, of a series of
                                                                  payments between May 2001 and March 2003, totalling
                                                                  US$247,705, that appear to have been made by Freeport
                                                                  Indonesia to Simbolon. The payments are as follows:

                                                                  • A payment worth US$47,568 in May 2001, described by
                                                                    Freeport Indonesia as being for an army hospital in
Major-General Mahidin Simbolon.                                     Jayapura;
Credit: TEMPO/Bagus Indahono


                                                                  • A payment worth US$64,655 in May 2002, described as
Major-General Mahidin Simbolon was a veteran of the                 being for a military project;
Kopassus special forces, who served as enforcers for the
Soeharto regime. Members of Kopassus have long been               • A payment worth US$10,000 in July 2002, described as
associated with murder, torture and other abuses of                 being for an anniversary party for the Trikora military
civilians in Indonesia’s conflict zones. Global Witness does        command;
not suggest that Simbolon personally committed such
abuses (see box: Mahidin Simbolon in East Timor and               • A payment worth US$67,682 in December 2002,
Papua, page 23).                                                    described as being for a humanitarian project;
               Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 115 of 410
22        Paying for Protection


• Monthly payments worth a total of US$57,800 between          “directly to the soldiers” and he had not received any
  June 2001 and March 2003. The July 2001 payment was          such payment.
  described as being for security services and those for
  January to March 2003 were described as being for            Global Witness also wrote to the Indonesian armed
  administrative costs. All the other monthly payments         forces commander, General Sutarto, and asked him to
  were described as being for food costs.                      comment on payments to Simbolon and other officers
                                                               named in this report. At the time this report went to
With the exception of two monthly payments in 2003, it         press, General Sutarto had not replied.
appears that the recipient of these payments was not the
Indonesian government but Mahidin Simbolon himself.            Indonesia is a developing country where average living
Freeport Indonesia appears to have paid another                standards and salaries are much lower than the
US$25,000 to third parties for costs incurred by the           industrialised world. The basic pay for a major-general was
general and Mrs Simbolon, including US$7,000 for hotel         roughly US$200 a month in mid-2000, though for an officer
costs and more than US$16,000 in other costs, much of          serving in Papua this figure would be boosted by hardship
which appears to have been for travel.                         allowances.71 Thus, Simbolon appears to have received a
                                                               monthly payment from Freeport Indonesia, allegedly for
Global Witness wrote to Freeport McMoRan noting that           food alone, which was likely to be much greater than his
payments appear to have been made to Simbolon by               basic pay from his own government, and he appears to have
Freeport Indonesia, and asked the US company to                received even larger sums for other purposes.
explain. The company declined to answer this question.
Global Witness also contacted Simbolon, who is now             Freeport Indonesia has made many payments to Indonesian
Indonesia’s Army Inspector-General, and asked him to           government institutions over the years, such as the Trikora
comment on payments that appear to have been made              military command. Why then, in a country notorious for
to him. He replied: “As far as I know there’s been             corruption, does it appear that the company paid nearly
nothing like that from Freeport [Indonesia]. There’s           a quarter of a million dollars to a senior public official
none.” Simbolon said soldiers guarding the Freeport            rather than to the government institution he worked for,
mine received money for food, but the money went               particularly an official with such a controversial record?




Simbolon and other officers often stayed at the Timika Sheraton. Freeport appears to have picked up the bills.
Credit: Philip Game
       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 116 of 410
                                                                 The Freeport Mine and the Indonesian Security Forces               23




Mahidin Simbolon in East Timor and Papua
Mahidin Simbolon graduated from Indonesia’s military                deploy against supporters of independence and a
academy in 1974.1 He spent much of his career with                  forerunner of the militias that terrorised East Timor during
Kopassus, the Indonesian special forces, including several          1999. The Indonesian military has frequently recruited
stints in East Timor where, in 1992, he took part in the            such militia groups from the local population in conflict
capture of Timorese guerrilla leader Jose Alexandre                 zones, though it typically depicts them as volunteers who
“Xanana” Gusmao.2 The latter survived a long jail sentence          have come forward to defend their communities, rather
to become President of an independent East Timor, now               than as paid auxiliaries. Unlike some other Timorese militia
known as Timor Leste.                                               groups, Gada Paksi was not a combat unit and not
                                                                    routinely trusted with guns.
Indonesian rule in East Timor was characterised by the use
of terror tactics against supporters of independence,               Global Witness has obtained a copy of a routine Indonesian
including mass killings, torture, rape and the deployment           military report on Gada Paksi’s activities in the week of
of local paramilitaries against other Timorese. Officers from       19–24th February, 1996. The report describes the
Kopassus and military intelligence played a prominent role          employment status of the group’s 399 members and
in the occupation. Between 1995 and 1997, Simbolon                  recommends more effort by the military in finding them
headed the local military command in East Timor, Korem              work opportunities. The report is addressed to a Kopassus
164. Amnesty International noted that: “torture and ill-            major by a Kopassus captain. Its letterhead makes clear
treatment of political detainees in East Timor is routine,” in      that the officers are serving with the Korem 164, which was
a report published in January 1996 which cited allegations          then under the command of Simbolon. There is also a list of
of prisoners being tortured by military intelligence                Gada Paksi members. The first name on the list is “Eurico
personnel of the Korem 164.3 The Amnesty report did not             Quterres”. This appears to be Eurico Guterres, a street thug
mention Simbolon in this context.                                   who is known to have led Gada Paksi and later became
                                                                    internationally notorious as a militia leader (see below).
The Korem 164 also oversaw the training of a local
paramilitary group called Gada Paksi. Ostensibly a job-             In 1998, after Simbolon had left East Timor, President
creation scheme for young Timorese men, Gada Paksi                  Soeharto fell from power. His successor, B.J. Habibie,
was actually a source of street muscle for the military to          unexpectedly offered the East Timorese a referendum on
                                                                    whether they wanted to remain part of Indonesia or
                                                                    become independent. The Indonesian military and their
                                                                    local allies set out to ensure the Timorese voted the right
                                                                    way. They used the militias to terrorise the population into
                                                                    voting for continued union with Indonesia, even as United
                                                                    Nations staff in the territory were preparing for the ballot.


                                                                    The military organised and led the militia, provided them
                                                                    with weapons, finance, transport and training and
                                                                    deployed troops to join or support militia raids. The police
                                                                    were also involved in militia activity, or allowed it to
                                                                    proceed unhindered. Despite months of killings and terror,
                                                                    the referendum took place on 30th August 1999 and the
                                                                    result was a huge majority for independence from
                                                                    Indonesia. The military and militias took revenge by laying
                                                                    waste to the towns and forcing hundreds of thousands of
                                                                    people into temporary exile in neighbouring West Timor. In
                                                                    total, at least 1,200 civilians are thought to have been
                                                                    killed in these events by soldiers and militiamen.4
Street thug Eurico Guterres became a Timorese
militia commander. His men left a trail of bodies                   During 1999, Simbolon was a Brigadier-General based in
behind them in 1999. Credit: TEMPO/Robin Ong                        Bali. He served as chief of staff of the Udayana Military
            Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 117 of 410
24      Paying for Protection




     Regional Command, which had its headquarters in Bali but
     also commanded the troops in East Timor. The head of this
     command was Simbolon’s immediate superior, Major-
     General Adam Damiri. Global Witness has copies of orders
     signed by Simbolon in Damiri’s name. These orders
     establish that Simbolon was in the Indonesian military chain
     of command from Bali to East Timor but they do not prove
     any direct connection to the militias or personally implicate
     him in human rights abuses. These documents were
     provided to Global Witness by Yayasan HAK, a human
     rights organisation in East Timor.


     By this time, a swaggering manner and bloodthirsty
     speeches had made Eurico Guterres into the public face
     of the Timorese militias. Another militia leader to attract
     notoriety was Cancio de Carvalho, who told foreign
     journalists in early 1999 that his men had killed several
     civilians, including a pregnant woman.5 The name of
     Cancio’s militia was Mati Hidup Demi Integrasi, or Live or
     Die for Integration, abbreviated to Mahidi. According to
     the Sydney Morning Herald newspaper, Australian
     intelligence intercepted a phone call on 14th February          Order signed by Simbolon in 1999 for the movement
     1999 between Eurico Guterres and a soldier from                 of soldiers to East Timor prior to the August referendum
     Kopassus. Guterres mentioned that a member of Mahidi            on independence. It shows his position in the military
     had been hurt. The soldier replied: “We know that               chain of command. Credit: Courtesy of Yayasan HAK
     Simbolon is concerned that one of his crew is injured.” 6
                                                                     Another Timorese leader who made similar comments at
     Asked by Global Witness to comment on his links with            this time was Jose Ramos-Horta, who had jointly won the
     Timorese militia leaders, specifically de Carvalho and          Nobel Peace Prize three years earlier and is now the
     Guterres, Simbolon said: “There’s no relationship but I         foreign minister of Timor Leste. He was quoted by the
     know them, yes. I know the Timorese. I know Xanana too:         press on 5th August 1999 as naming Makarim, Damiri,
     it was me who caught him and he’s still alive, isn’t he?”       Simbolon and another officer and saying: “These four are
     Asked about the report in the Sydney Morning Herald             the ones most directly responsible for the killings in East
     which suggested that the militia’s name was a homage to         Timor by the army and militias.”9
     him, Simbolon responded by asking what the basis of this
     report was and said: “That’s just talk without foundation,      Zacky Anwar Makarim was a senior intelligence officer
     without proof … They were called Mahidi, Mati Hidup Demi        who, like Simbolon, had served in East Timor and knew
     Integrasi. It has nothing to do with my name, Mahidin.” 7       Gusmao personally. The Far Eastern Economic Review
                                                                     reported in September 1999 that: “Diplomats shake their
     On 6th August 1999, as violence mounted in East Timor in        heads when they note that [Makarim] and Brigadier-
     the run-up to the UN referendum, independence leader            General Mahidin Simbolon, two of the men most intimately
     Gusmao told Portuguese television: “The international           involved in East Timor in recent months, are also the
     community must know better that there are Indonesian            army’s most experienced officers in covert operations.”
     military people who do not want the [referendum] process.       The magazine added: “Predictably, it wasn’t long before
     All the plans they have made since the beginning of the         Gusmao and Western diplomatic sources were blaming
     violence were to prevent the process and they will              Zacky, Simbolon – another special forces-trained intelligence
     continue to prevent it. Zacky Anwar [Makarim] … Adam            officer and the current chief of staff of the regional
     Damiri and Simbolon, who are in Bali ... they must be           command covering East Timor – and at least five local
     removed from their posts.” Gusmao also named another            commanders ... for a campaign of terror that has triggered
     six lower-ranking officers, all of whom were serving in East    an international outcry and come close to undermining the
     Timor at the time.8                                             August 30th referendum.”10
         Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 118 of 410
                                                                   The Freeport Mine and the Indonesian Security Forces                25




After the referendum, Indonesian troops and the militias              The US government said on 11th August 2004, after
began attacking people and property in East Timor.                    Indonesia’s appeal court had finally overturned the last
After     intense      diplomatic    pressure   and   front-page      guilty verdicts, that: “We are dismayed by this decision,
coverage in the world press, the Indonesian government                and we are profoundly disappointed with the performance
allowed a multinational force to move into East Timor,                and record of the Indonesian ad hoc tribunal ... We think
bringing an end to the violence. By this time, the                    that the overall process was seriously flawed and
Indonesian army had deported hundreds of thousands                    lacked credibility.”13
of civilians to neighbouring West Timor, where they
languished for some time in refugee camps controlled by               A team of legal experts appointed by the UN Secretary-
the militias. Jane’s Intelligence Review reported in                  General Kofi Annan concluded that: “There was little
November 2000 that Simbolon “has been identified by                   commitment to an effective prosecution process, which
Western intelligence sources as the main link between                 was marred by numerous lacunae in the conduct of
the Indonesian Army and the East Timorese militias.”11                investigations,   protection   of   witnesses   and   victims,
                                                                      presentation of relevant evidence, lack of professionalism
Not a single Indonesian military officer has been                     and ethics and rigorous pursuit of truth and accountability
convicted by an Indonesian court for crimes in East                   of those responsible.” The panel recommended that
Timor in 1999. Damiri was convicted for failing to                    Indonesia should prosecute soldiers and militiamen within
prevent human rights abuses by his men, but the                       six months, under international supervision or, alternatively,
conviction was overturned on appeal. Neither Simbolon                 the cases should be referred to the International Criminal
or Makarim were charged with any crime in Indonesia.                  Court in the Hague.
The only prominent Timorese militia leader to be
convicted in Indonesia was Eurico Guterres and his                    Damiri and Makarim were separately indicted for crimes
sentence was cut on appeal from ten years to five.                    against humanity by the UN Serious Crimes Unit in Dili, in a
Guterres went to Timika near the Freeport mine in                     joint indictment with the East Timorese authorities: these
2003, while his case was still on appeal, and                         crimes included murder, deportation or forcible transfer of
announced plans for a militia to fight the Papuan                     population and persecution.14 Indonesia has refused to
independence movement. These plans were reportedly                    hand any military officer over for prosecution in East
                               12
blocked by the police.                                                Timor.15 Simbolon has not been indicted in East Timor.




East Timor’s Mahidi militia in 1999. Mahidin Simbolon says: “It has nothing to do with my name.”
Credit: Panos Pictures/Jan Banning
            Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 119 of 410
26       Paying for Protection




     An independent expert’s report, commissioned by the Office          other soldiers. However, he was not charged or
     of the UN High Commissioner for Human Rights, named 12              prosecuted in connection with this case. Simbolon was
     serving or former senior officers of the Indonesian army            quoted in March 2002 as saying: “These troops are
     whom it said were “responsible for devising and co-                 certainly under my command, but if some Kopassus
     ordinating the overall policy that called for the mobilisation of   members were involved in Theys’ murder, that is not my
     the militias and the use of violence against civilians.” The        responsibility.” 19
     report stated that these officers: “were very likely involved in
     such planning, and should at a minimum be the subject of            Global Witness asked Simbolon in June 2005 how it was
     further criminal investigations.” The 12 names include              possible that soldiers under his command could have
     Simbolon as well as Damiri and Makarim. The report argued           planned and carried out the assassination of Eluay without
     that these officers not only had command responsibility for         his knowing. Simbolon replied by likening the relationship
     crimes committed by soldiers in East Timor but also had             between himself and his subordinates to that of a father to
     individual responsibility, defined as committing, ordering,         his children: “What if you have a child and it does something
     inducing, aiding or otherwise contributing to the commission        beyond its father’s knowledge, how about that?”20
                        16
     of a serious crime.
                                                                         Simbolon remained in command in Papua as controversy
     This report was not in the public domain at the time when           spread in the wake of the August 2002 ambush. Six months
     Simbolon moved to Papua. However, there was sufficient              later, in February 2003, the military decided to transfer him out
     other evidence in the public domain in early 2001, at the           of Papua and he left in March. This transfer was described as a
     time when Simbolon appears to have started receiving                routine reshuffle but the Associated Press quoted an unnamed
     payments from Freeport Indonesia, to raise serious                  senior military official as saying the general was being replaced
     concerns about his activities and associations with events          because of “ongoing problems in Papua.”21 However,
     in East Timor two years earlier.                                    Simbolon later became Inspector-General of the Army, one of
                                                                         the highest-ranking posts in the army headquarters: as of June
     Simbolon in Papua                                                   2005, he was serving in this position.
     Simbolon’s posting to Papua began in January 2001. At
     this time, the most prominent politician in Papua was
     Theys Eluay, who headed a mass movement for
     independence through non-violent means called the
     Presidium of the Papuan Council. Eluay was kidnapped on
     10th November 2001, on his way home from a ceremony
     at a Kopassus base, and suffocated to death by his
     attackers. His driver disappeared.


     The   murder     of     such   a   prominent   politician   sent
     shockwaves through Papua and drew international
     attention. Simbolon reportedly said that: “Theys died with
     no indications of having been beaten, shot or murdered
     but because of illness, namely heart complications.” Asked
     if Kopassus was involved in his death, Simbolon reportedly
     added: “That would be the same as fouling one’s own
     nest”. Other observers suggested that Eluay had fallen
     victim to a feud amongst Papuans.17


     Then an Indonesian police investigation revealed that the
     murderers were indeed members of Kopassus. Colonel
     Hartomo, the commander of the Kopassus taskforce in
     Papua, and three lower-ranking soldiers were convicted
     and given jail terms of up to three and a half years for their
     parts in the murder.18 As the senior military officer in            Papuan leader Theys Eluay, murdered by soldiers in
     Papua, Simbolon was in command of Hartomo and the                   2001. Credit: TEMPO/Rully Kesuma
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 120 of 410
                                                                The Freeport Mine and the Indonesian Security Forces         27



Paying for what exactly?
Global Witness has asked Freeport McMoRan to explain how           payments to the units which make up the garrison of its
payments to the security forces have been authorised and           concession area. This garrison has typically consisted of
disbursed, how these payments are accounted for and what           one or more infantry battalions, a special forces team
audit and oversight measures have been in place to make            from Kopassus and assorted other units, sometimes
sure money is not misappropriated or diverted for purposes         including armoured and engineer troops, plus personnel
other than the company’s legitimate security needs, such as        from the navy and air force. There is also a force of
the financing of military operations against the Papuan            Brimob paramilitary police, who are armed with
independence movement. The company did not provide                 automatic weapons and often deployed in the front lines of
specific replies to any of these questions, other than to say      Indonesia’s conflict zones, and the regular police.
that its board and management “thoroughly review and
appropriately address on a continuous basis” its support to        Besides the direct payments, Freeport Indonesia also
the military and police “to ensure maintenance of proper           appears to have paid third parties for costs incurred by the
controls and compliance with applicable laws” (see box:            security forces, such as air fares, vehicle maintenance and
What Freeport McMoRan said ... and didn’t say, page 19).           hotel bills and the costs of running a barracks built by the
                                                                   company for the military. These payments would appear to
Freeport McMoRan has also declined to answer the most              be consistent with Freeport McMoRan’s declarations in its
obvious question about these payments: where does the              10-K filings to the US Securities and Exchange
money actually go? Global Witness has learned that some            Commission that Freeport Indonesia pays for food and
of it appears to have gone to military and police units or         dining hall costs, housing and travel for the military and
headquarters and some to third parties, such as hotels and         police. Freeport Indonesia also appears to have paid third
catering companies, to pay costs incurred by the military          parties for travel and lodging costs incurred by some
and police. Many senior officers appear to have received           officers’ wives and families and picked up the tab for a wide
significant sums, though not as much as appears to have            range of miscellaneous expenses like the cost of military
gone to Simbolon. Freeport Indonesia also appears to have          ceremonies and parties, assorted equipment and supplies.
made payments in kind for supplies, including petrol, and
has provided the military and police with all-terrain              Until mid-2003, many separate payments appear to have
vehicles and air transport.                                        been made to the military and police. Some of these
                                                                   payments were worth up to US$60,000 each, though most
Payments appear to have gone to Indonesian military                of them were between US$200 and US$3,000. Some
commands across Papua, not just to the troops round the            payments appear to have been made to government
mine. Some payments appear to have gone to the Military            institutions such as the Trikora Command or a particular
Regional Command, which is based nearly 500 kilometres             army unit. Others appear to have been made to individual
away in the town of Jayapura. This command is in charge of         officers in the military or police. In any given year until
all troops in Papua and therefore, military operations             mid-2003, numerous officers from the rank of general
against the Papuan independence movement. Its official             down to sergeant appear to have received such payments.
designation is Kodam XVII/Trikora. The next level down the         After mid-2003, Freeport Indonesia appears to have stopped
military hierarchy in Papua which appears to have received         making payments to individual officers (see below).
payments is a Military Resort Command (Korem 171),
based in the town of Sorong about 800 kilometres                   From 2000 onwards, a growing number of payments appear
northwest of the mine. This command covers a swathe of             to have been made to individual officers, not to government
western Papua, including Freeport’s concession area. The           institutions. In February 2000, for example, a certain army
immediate area round the mine is covered by a subordinate          major appears to have received two payments, one of
command, the Military District Command (Kodim 1710),               US$13,054 and the other US$1,714, the first payment
which also appears to have received payments. The police           described by Freeport Indonesia as being for food costs and
have a similar command structure, though they appear to            the second as a security service fee. In the same month,
have received less money than the army.                            security service fees also appear to have been paid to the
                                                                   Trikora Command (US$2,285), the district military
As well as these three levels of the military command              commander (US$1,344) and the resort military command at
structure, Freeport Indonesia also appears to have made            Sorong (US$1,143).
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 121 of 410
28     Paying for Protection


Payments were increasingly described by Freeport as food       January 2003 he appears to have received two payments
costs rather than as security service fees. In February        totalling just under US$17,000, one for cost of living and one
2002, for example, a payment of US$12,213 appears to           for administrative support. In February 2003, he appears to
have been made to Colonel Togap Gultom, the district           have received a monthly support payment of US$14,300.
commander in Timika, while an aide to Simbolon appears
to have received US$1,712 for the same month. It appears       In March and April 2003, as Freeport McMoRan was
that in this and other cases, monthly payments took place      making its disclosures to the Securities and Exchange
that were continued for a year or more and were                Commission in the United States, the arrangements
supplemented by occasional one-off payments.                   appear to have changed again. It appears that payments
                                                               to officers were made indirectly via their local military
Officers of lower rank appear to have received smaller         headquarters, rather than directly to them. Payments
payments, though there seem to have been some                  appear to have been directed to Simbolon via the
exceptions. In the year to March 2002 for example,             provincial military command, for example, and payments
Freeport Indonesia appears to have made payments,              to Gultom appear to have been directed to him via the
totalling US$46,000 and described mostly as food costs, to     district military command. The same thing also appears to
Captain Margus Arifin. This would be a relatively large        have happened with payments to Colonel Saragih.
amount, larger than the total sums that appear to have
been received by some more senior officers.                    It appears that payments made after April 2003 did not go
                                                               to individual officers. At this point, Freeport Indonesia
Another officer who appears to have made extensive             appears to have been paying about US$16,000 a month for
use of Freeport’s support was Colonel Mangasa Saragih,         an infantry battalion; another US$16,000 a month to the
who served as Assistant for Intelligence at the Trikora        military district command; US$13–15,000 a month for a
command and later as head of the military region at            Brimob police battalion, nearly US$19,000 a month to the
Sorong. From his arrival in Sorong until the end of            local police and another US$22,000 a month to a security
2002, Saragih appears to have received payments from           task force guarding the company.
Freeport Indonesia of US$40,000 for food costs and
US$4,400 for security fees. Payments also appear to            This pattern raises questions. Why do so many payments
have been made on his behalf to third parties,                 appear to have been made to individuals in the military
including travel costs of more than US$4,000 and hotel         and police, rather than to government institutions, and
bills of nearly US$18,000 for the colonel and people           why does the system for making these payments appear to
travelling with him, including Mrs Saragih. Global             have changed in mid-2003? Global Witness asked Freeport
Witness contacted Saragih, who is now head of                  McMoRan whether or not, after August 2002, there was
military security at the Freeport mine, with the               any audit, inspection or other form of review which
intention of seeking comment from him. Saragih told            caused Freeport Indonesia to change its manner of
Global Witness to contact him via military headquarters        making payments for security. The company did not reply
in Jakarta.72                                                  to this question.

As noted earlier, Global Witness had in fact written to        Building better communities
Indonesia’s armed forces commander, General Endriartono        Freeport McMoRan has declared to the US Securities and
Sutarto, with questions that included a request for            Exchange Commission that Freeport Indonesia’s security
comment on payments that appear to have been made to           budget includes payments for community development
Colonel Saragih and all the other officers named in this       programmes, without providing a breakdown of these
report. There has been no reply to this letter.                payments or further explaining them. It is public knowledge
                                                               that the TNI runs community development programmes in
From individuals to institutions?                              order to foster its image as a people’s military, working for
In early 2003, Freeport Indonesia appears to have started to   the good of Indonesian society. What is not clear is what
change its arrangements for paying the security forces.        these payments have to do with Freeport McMoRan’s stated
Payments appear to have been increasingly described as cost    commitment to “provide a safe and secure working
of living or support payments, rather than as food costs or    environment for our 18,000 employees and contract
security fees. An example is Colonel Gultom, the military      workers” (see box: What Freeport McMoRan said ... and
district commander. It appears that Gultom had received        didn’t say, page 19). Global Witness asked the company to
money from the company in 2002 for food costs but in           clarify this issue but the company declined to do so.
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 122 of 410
                                                                 The Freeport Mine and the Indonesian Security Forces           29


Global Witness has learned that
between April 1999 and December
2002, Freeport Indonesia appears to
have paid US$342,000 to the military
for community programmes. This
includes the US$68,000 that appears
to have been paid directly to
Simbolon in November 2002 and
noted earlier in this report, for what
was described as a humanitarian
project. The rest of the money appears
to have been paid to staff officers at
the Trikora command. Similar
payments appear to have been made
to the police. Global Witness asked
Freeport McMoRan to provide
evidence that the military and police
had spent this money on actual
community projects around the mine.
The company declined to do so.         Riot police on guard in Papua. Credit: TEMPO/Rully Kesuma

Paying for police deployments?                                       There was more trouble at Timika in 2003 when the
Freeport Indonesia appears to have paid on occasion for              Indonesian government decided to revive a long-defunct
police reinforcements to fly into Timika to control the              policy that would split the province of Papua into three
periodic bouts of rioting between rival ethnic groups in             separate provinces. This redrawing of administrative
the town, which have claimed dozens of lives in the last             boundaries, intended to create a new province of Central
decade. In September 1999, Freeport appears to have                  Irian Jaya which included the Freeport area, was seen by
paid US$45,725 to an air transport company for a charter             the independence movement as an attempt to set Papuans
flight to transport Brimob paramilitary police. There was            against each other. Local leaders who had worked with the
rioting in Timika on the last day of September and the               Indonesians spoke out for the new province while Tom
first day of October 1999 between ethnic Papuans and                 Beanal, the Papuan independence leader, was against it.75
migrants from other parts of Indonesia, in which 14
people were reportedly killed.73 Global Witness does not             In August 2003, riots broke out in Timika between
suggest that Freeport Indonesia was in any way                       supporters and opponents of the new province in which
responsible for these riots, only that the company                   seven people died. The police reportedly announced on
appears to have helped to pay the cost to the Indonesian             28th August 2003 that they were sending two companies of
authorities of coping with them.                                     Brimob riot police to contain the riots and search for five
                                                                     people, including employees of the Interior Ministry and
Freeport was reportedly reluctant to be associated with              the State Intelligence Agency, who had come from outside
military airlifts, however. During a Papuan rebel raid on            Papua and were suspected of stirring up the riots.76 Global
the highland town of Ilaga in October 2001, Simbolon                 Witness has learned that Freeport appears to have paid the
reportedly complained that Freeport would not let its own            cost of bringing these policemen to Timika.
helicopters be used to ferry reinforcements, though
Freeport pilots were willing to escort the army’s own                In short, Freeport appears to have helped to pay for the
helicopter. To explain this reluctance, Simbolon referred to         police to cope with a riot which seems to have had no direct
an incident five years earlier.74 In this incident, the              impact on the company itself and was suspected by the
Indonesian military had controversially used a helicopter            police themselves to have been fomented by people working
with Red Cross markings to launch a bloody surprise                  for other Indonesian government agencies. Although there
attack on Papuan rebels holding local and foreign hostages.          is no suggestion that Freeport was involved in the riots, this
It should be noted that Freeport Indonesia has also                  incident suggests the difficulty of drawing a clear dividing
provided air transport for humanitarian purposes, such as            line between the company’s legitimate security needs and
the airlift of supplies to regions hit by natural disasters.         the wider priorities of the security forces in Papua.
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 123 of 410
30     Paying for Protection



Conclusion
                                                                  Transparency of corporate
Freeport McMoRan disclosed very little information about
                                                                  payments in Indonesia
its subsidiary’s financial dealings with the Indonesian
security forces prior to the fatal ambush of August 2002,         A first step that Indonesia could take to address the
though company officials are said to have discussed the           resentments created by the oil and mining industries in its
possibility of doing so. Since the ambush and following           conflict regions is to implement the principles of the
the concern from some shareholders which it aroused, the          Extractive Industries Transparency Initiative. The EITI is a
company has disclosed more information. However, the              global initiative, launched by the British government in
company has not revealed details which raise troubling            June 2003 and now involving numerous countries
questions about the relationship with the security forces.        (including Nigeria, Azerbaijan, Timor Leste and others) and
                                                                  leading   multinational   companies    which   operate    in
Freeport McMoRan had a close relationship with President          Indonesia, including BP and ExxonMobil. It promotes the
Soeharto during his time in power and its financial               public disclosure of revenue flows from extractive
dealings with Soeharto’s officials had come under public          companies to governments, with audit and oversight
scrutiny in the late 1990s, after the dictator’s fall. Freeport   mechanisms, so citizens can be confident that these
McMoRan was not charged with any offence but there is             revenues are not being misappropriated.
no doubt the company knew that any payments made by
its subsidiary to public officials in Indonesia might attract     Indonesia could draw on the EITI to create its own reform
suspicions of corruption or extortion. There is also no           programme for disclosing revenue flows from industry to
doubt that Freeport McMoRan was aware of the appalling            the central government and flows from the government

human rights record of the Indonesian military, which has         back to the regions that produce the resources. This might
                                                                  help to allay the resentment in Aceh and Papua that local
included numerous killings by soldiers near the
mine, the most extensively documented of which were in
1994–95.

Given this background, it is reasonable to expect that
Freeport McMoRan and its subsidiary would have taken
extensive steps to avoid any measures that might lead to
the company being accused of complicity in corruption or
human rights abuses. Why, then, does it appear that large
sums were paid not to institutions of the Indonesian
government but to individual military and police officers?
Given the clear risk that payments might be
misappropriated or diverted for other purposes, such as
the financing of counter-insurgency operations, what
steps did Freeport take to ensure that money was actually
used for the purposes declared to the public? And why
does it appear that Freeport Indonesia stopped making
payments to individual officers in mid-2003?

Beyond these questions which apply to the Indonesian
military and police in general, there is a specific question
that applies to Mahidin Simbolon because of the nature of
his military record and the scrutiny that had already been
given to it by the international press and human rights
groups at the time when he came to Papua. This was an
officer who was the military commander of East Timor at
a time when torture by soldiers was prevalent, who is             Outsiders are taking Papua’s resources, leaving little
known to have been chief of staff of the regional military        for local people. Transparency would help.
command whose troops committed crimes against
       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 124 of 410
                                                                 The Freeport Mine and the Indonesian Security Forces               31




people have benefited little from resource extraction, a            arrangements between the project and local communities,
resentment which has fuelled the conflicts in both places.          with soldiers only being sent in if a security problem arises
                                                                    which cannot be contained by project staff and the police.
However, Indonesia’s joining EITI would not resolve the             BP says the police presence in the wider Bintuni Bay area,
specific concerns raised by this report. By EITI standards          where the project is located, will expand from 34
Freeport McMoRan is already relatively transparent, in that         policemen to about 90 as building goes on, and the eight
it does disclose the total value of tax and other payments          or nine soldiers already based in the nearby town of Babo
to the Indonesian government, and has disclosed the total           will not be reinforced.2 If these plans are carried out, the
value of payments to the security forces. The problem, as           security presence around Tangguh LNG would be very
this report has shown, is finding out what the disclosures          much smaller than that round the Freeport mine.
actually mean.
                                                                    As of mid-2005, construction work on Tangguh LNG had
Indonesia is planning to make the finances of the military          not yet started, so BP’s security arrangements remain
and police more transparent and accountable to the                  untested. Some observers worry that the military might
public. This reform would be highly welcome, as armies              overrule these arrangements or even engineer unrest at
and police forces in a democracy should not have access             the project site, in order to justify basing a garrison there
to off-budget sources of funds which are not subject to             and asking the company for security payments.
civilian control. Reform may take time, however. In the
meantime, Indonesia could pass a law, regulation or                 The military presence in the wider area around Tangguh
decree requiring that all payments by companies to the              LNG is likely to increase: the army announced in March
military and police should be fully disclosed and                   2005 that it plans to base another 15,000 soldiers in
independently audited.                                              Papua over the next four years, and 5,000 of these troops
                                                                    will be based in Sorong, which is about 300 kilometres
Recent events are showing that extractive companies in              from the project. An army spokesman said in March 2005
Indonesia’s conflict zones can be more transparent in               that the deployment “is not a cheap project and it will have
their dealings with the security forces, and can move               to be carried out in accordance with our budget.”3
away from the old model of having large military or police
garrisons at project sites. BP, the oil company, has                Even if BP can avoid the military becoming entangled in
agreed with the Indonesian authorities on a set of                  the project, the Indonesian police also have a reputation
security arrangements for its Tangguh LNG gas project in            for corruption and human rights abuses which means the
western Papua, which should be more transparent and                 absence of soldiers does not mean an absence of risk.
restrict the role of the military and police in providing day-      Human rights campaigners have noted that the Indonesian
to-day security.                                                    police chief in Papua with whom BP signed a security
                                                                    agreement in April 2004, Timbul Silaen, was the police
BP has agreed with the government that no soldiers will             chief in East Timor in 1999 and has been indicted there for
be based at the Tangguh LNG site and only a small                   crimes against humanity.4
number of police. BP has said it will make some
payments for the security forces’ transport and living              What BP’s experience does seem to suggest, at least in
costs: these will be in line with government expenditure            theory, is that in an Indonesia which is becoming more
tables and paid to Badan Pelaksana Migas, the agency                open and democratic, there is no reason to stick with old
which regulates the oil and gas industry, not directly to           security practices which have caused great suspicion and
the security forces. BP has pledged to publish all such             done   little   good   for   companies’   own   reputations.
           1
payments. BP should also agree that all these payments              Indonesia’s military and police should receive their funding
be independently audited and the results of the audit               from their own government through the national budget,
disclosed to the public in full, to show that money is not          not from private enterprise, because this is the only way to
being misused. BP is setting a new standard and must                ensure that their finances are accountable to the
expect to be tested against it.                                     Indonesian public. Until that change has taken place,
                                                                    private companies that make payments to the Indonesian
The security of the Tangguh LNG site will initially be the          security forces should be required by law or regulation to
responsibility of the Indonesian police and rest largely on         publish in full what they pay.
         Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 125 of 410
32    Paying for Protection


humanity in East Timor, whose immediate superior at          The time has now come for the law enforcement authorities
that time has been indicted for crimes against humanity,     in the United States and Indonesia to investigate the
and who is alleged by several sources to have associated     relationship between Freeport McMoRan, its subsidiary and
with Timorese militia leaders, although he himself denies    the Indonesian military and police. In the case of payments
that this association was more than an acquaintance.         that appear to have been made to Mahidin Simbolon and
                                                             other officers, rather than to institutions of the Indonesian
It is true that Simbolon had not been charged with any       state, the investigation should examine these payments in
offence. It is also true, however, that Indonesia’s          the light of the US Foreign Corrupt Practices Act and
attempts to prosecute military personnel for crimes          Indonesian laws that regulate payments to public officials.
against humanity in East Timor cannot be regarded as
credible because they have not led to the conviction of      Transparency in conflict zones: a global
any military officer and have been condemned as flawed       concern
by, amongst others, the United States and a panel of         The problems posed by extractive investment in conflict
legal experts appointed by the United Nations. Given         zones are not limited to Indonesia. An assessment in
this background, why does it appear that large payments      March 2005 listed 70 countries where there is conflict or
were made by Freeport Indonesia not just to individual       risk of conflict: at least 30 of these countries have
public officials, but to an official with such a troubling   significant oil, gas or mining industries.77 A number of
track record?                                                multinational companies have faced criticisms over their
                                                             relationships with security forces or other armed groups.
The financial relationship between Freeport and the
Indonesian military became a particular concern to some      The most recent was AngloGold Ashanti. This South
shareholders because of the fatal ambush of 31st August      African company, controlled by the global mining
2002 which claimed the lives of two Americans and one        conglomerate Anglo American, admitted that it had
Indonesian. Suspicions of involvement in the ambush by       “messed up” in the Democratic Republic of Congo after
Indonesian security personnel remain unproven but            Human Rights Watch published a report in June 2005
cannot be automatically dismissed, given the military’s      revealing that the company had made payments to, and
history of using paramilitaries for deniable covert          provided transport and logistical support for, a rebel group
operations against civilians and the widespread              which has committed massacres and other serious
involvement of military and police personnel in              violations of human rights. AngloGold Ashanti at first
corruption and illegal business activity. These suspicions   denied any financial support to the rebels, but later
need to be thoroughly and objectively investigated by the    admitted that it had paid about US$9,000, most of it
US and Indonesian authorities.                               “under protest and duress”.78 The company’s chief
                                                             executive, Bobby Godsell, said in June 2005 that: “If it
This issue is material to investors in Freeport McMoRan      comes to the judgement that our people can only stay
because, without knowing the truth, it is impossible for     there by payment of bribes, then we will withdraw. Going
investors to form a complete picture of the relationship     forward, we will not give financial support.”79
between the company and the Indonesian government, to
understand the true position of its subsidiary in Papua or   People living in regions where armed conflict is taking
to assess how well or badly the company has mitigated its    place have a right to be assured that companies
security risks. Furthermore, Indonesian citizens in Papua    operating in their territory are not inadvertently
and elsewhere have a right to know about any dealings        exacerbating the conflict through their actions. Investors
their public officials may have had with a private foreign   are increasingly concerned that companies manage their
company, and to be sure that all such dealings were within   risks properly, both to avoid reputational damage and to
the law.                                                     avoid worsening the local situation in a way which may
                                                             afflict the company’s own operations. Neighbouring
Global Witness has offered Freeport McMoRan the              countries and the international community also have an
opportunity to comment on the issues raised by this          interest in seeing that conflicts are quickly resolved
report. The company has replied in general terms, in a       because it is they who may have to cope with the
way that leaves unanswered almost all the specific           consequences: if natural resource extraction is a factor
questions raised by Global Witness. Rio Tinto has also       in the conflict then it too needs to be addressed if the
declined to explain in more detail its role in the           conflict is to be solved. Full transparency from
security relationship.                                       companies about their dealings with parties to the
          Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 126 of 410
                                                               The Freeport Mine and the Indonesian Security Forces              33


conflict is one way to start meeting the concerns of all
these groups.                                                        What Rio Tinto said ...
Failure to be transparent, and to install proper safeguards,         Global Witness asked Rio Tinto 75 detailed questions
may encourage a culture of graft and rent-seeking around             about the relationship between Freeport and the
companies that might well prefer not to pay bribes. A                Indonesian security forces and Rio Tinto’s role in this
company can become complicit in a crime, in regions                  relationship. Rio Tinto was a minority shareholder in
where the rule of law is absent, by virtue of what it knew           Freeport McMoRan until 2004, with a seat on its
or should have known, not just what it did or did not do.            board, and is also a joint-venture partner of Freeport
The question of complicity by business in human rights               Indonesia. Here is the reply:
abuses will be central to the work of the new UN
Secretary-General’s Special Representative on Business
and Human Rights (a post in discussion as of mid-2005):
full transparency by companies will not in itself solve the
problem of complicity, but it is an essential component of
any solution.

The question of payments by extractive companies in
conflict zones around the world is covered by an initiative
called the Voluntary Principles on Security and Human
Rights, launched in 2001 and sponsored by the US and
British governments. Freeport McMoRan and Rio Tinto
have repeatedly cited their endorsement of the Voluntary
Principles in various public documents, including their
responses to Global Witness on issues raised in this
report. Other extractive companies which have endorsed
the initiative and operate in Indonesia include BP and
ExxonMobil.

The Voluntary Principles set guidelines for extractive
companies on managing the human rights impacts of their
operations but these guidelines are actually quite weak and
unspecific on the questions raised by this report. They
state that companies should “consult regularly” with host
governments and local communities about their security
arrangements, explain their policies on ethical conduct
and human rights and “express their desire” that state               ... and didn’t say.
security forces do their job in a way consistent with these
policies. Companies should also “encourage” governments              However, Rio Tinto did not explain:
to publish details of their security arrangements, “subject
to any overriding safety and security concerns,” and are             •   Whether or not the company has been responsible
expected to “recognize a commitment to act in a manner                   for a share of Freeport Indonesia’s payments for
consistent with the laws of the countries within which they              military and police protection.
are present”. Companies should “use their influence” to
promote the principle that “individuals credibly implicated          •   The role of Rio Tinto executives, if any, in deciding
in human rights abuses should not provide security                       and overseeing these payments.
services for companies.”
                                                                     •   Why the company has stated that the payments are
Thus, it seems that a company can endorse the Voluntary                  “legally required” when comments by Indonesia’s
Principles, and draw the reputational benefits, without                  military commander appear to suggest otherwise.
providing any information to the public about any
payments that it makes to armed parties to a conflict.
         Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 127 of 410
34    Paying for Protection


There is no provision for independent oversight of such   Even if the Voluntary Principles were amended to ensure
payments and there appears to be no formal mechanism      that companies did disclose a meaningful level of detail
for ensuring that companies which endorse the Voluntary   about their payments, there is still an inherent problem
Principles actually apply them.                           with non-binding processes: governments or companies
                                                          which do not wish to be bound by them can simply
                                                          decline to take part, or can take part on a rhetorical level
                                                          without being compelled to implement them. And since
                                                          voluntary agreements do not have legal force, companies
                                                          can also claim to support the principle of transparency
                                                          while pointing to the laws of countries where they operate
                                                          – in relation to commercial confidentiality or national
                                                          security, for example – as a reason not to actually publish
                                                          more information.

                                                          It is clear that corporate payments in conflict zones are
                                                          material to investors, meaning that investors cannot form a
                                                          true picture of a company without knowing what the
                                                          company is paying to whom, for what purpose and under
                                                          what oversight. It is equally clear that people living in those
                                                          conflict zones should be able to find out about these
                                                          payments. To get around the problems of the voluntary
                                                          approach, and to ensure that all extractive companies in
                                                          conflict zones are under equal obligation to disclose their
                                                          payments related to security, there may be no alternative
                                                          but to require such reporting by law in countries where
                                                          those companies are based and where they operate, or
                                                          through binding rules with a global reach, like
                                                          international accounting standards.

                                                          In conflict regions where the law is weak and people may
                                                          be murdered, raped or tortured on a regular basis, there is
Poor people in regions like Papua have a right to know    no excuse for companies to conceal any aspect of their
that companies are spreading wealth, not conflict.        payments to any party to the conflict.
                  Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 128 of 410
                                                                                                       The Freeport Mine and the Indonesian Security Forces                                             35



References
1
     United States District Court for the District of Columbia. 16th June 2004. Grand Jury                62
                                                                                                               Koran Tempo. Freeport Hires TNI.
     indictment of Anthonius Wamang.                                                                      63
                                                                                                               Jakarta Post. 23rd June 2005. BIN involved in killing Munir: team.
2
     ABC Foreign Correspondent. 1st September 2004. West Papua – ambushed. (Transcript).                  64
                                                                                                               Antara News Agency. 14th March 2003 TNI to ask clarification from Freeport Indonesia.
3
     Shareholder proposal by New York City Employees Retirement System and New York City                  65
                                                                                                               Antara News Agency. 20th March 2003. Investors not obliged to pay “security fees” to
     Teachers Retirement System for annual general meeting of May 2003.                                        Indonesian military, commander says.
4
     Ibid.                                                                                                66
                                                                                                               Detikcom. 20th March 2003. Panglima: TNI tak perintahkan Freeport beri dana keamanan.
5
     Jones, Walker, Waechter, Poitevent, Carrere and Denegre LLP. 3rd March 2003. Letter to the           67
                                                                                                               Sinar Harapan. 18th March 2003. KSAD: Pasukan TNI tidak ditarik dari PT Freeport.
     US Securities and Exchange Commission.                                                               68
                                                                                                               Ibid.
6
     The City of New York. Office of the Comptroller. 4th March 2003. Letter to the US Securities         69
                                                                                                               Sinar Harapan. 3rd March 2003. Pangdam Trikora: Freeport agar terbuka soal dana kepada
     and Exchange Commission.                                                                                  TNI.
7
     Freeport McMoRan Copper & Gold Inc. 10-K filing to the Securities and Exchange                       70
                                                                                                               Global Witness telephone interview with Simbolon. 26th June 2005.
     Commission for the fiscal year ended 31st December 2002.                                             71
                                                                                                               International Crisis Group. Indonesia: Keeping the military under control. Jakarta/Brussels,
8
     Ibid.                                                                                                     5th September 2000. Page 16.
9
     International Crisis Group. Indonesia: Keeping the military under control. Jakarta/Brussels,         72
                                                                                                               Global Witness telephone interview with Saragih. June 2005.
     5th September 2000. Page 16.                                                                         73
                                                                                                               Agence France Presse. 1st October 1999. Irian Jaya clashes leave 14 dead.
10
     Global Witness telephone interview with Simbolon. 26th June 2005.                                    74
                                                                                                               Jakarta Post. 1st October 2001. Military moves to retake Ilaga from separatists.
11
     Amnesty International. The September and October 1995 riots: arbitrary detention and                 75
                                                                                                               International Crisis Group. Dividing Papua: How Not to Do It. Jakarta/Brussels, 9th April
     torture. London, January 1996.                                                                            2004. Page 12.
12
     Far Eastern Economic Review. 2nd September 1999. East Timor is about to vote: so is                  76
                                                                                                               Kompas. 28th August 2003. Pemekaran wilayah di provinsi Papua ditunda.
     Indonesia’s military letting go?                                                                     77
                                                                                                               International Crisis Group. 1st March 2005. Crisiswatch No 19.
13
     Global Witness telephone interview with Simbolon. 26th June 2005.                                    78
                                                                                                               Human Rights Watch. The Curse of Gold. New York, 2nd June 2005.
14
     International Crisis Group. 1st March 2005. Crisiswatch No 19.                                       79
                                                                                                               Mail and Guardian. 2nd June 2005. Anglo “messed up” in the DRC.
15
     CIA World Factbook. East Timor.                                                                      80
                                                                                                               Securities and Exchange Commission. 5th March 2003. Response of the Office of Chief
16
     Transparency International. 25th March 2004. Plundering politicians and bribing                           Counsel Division of Corporation Finance.
     multinationals undermine economic development, says TI.
     World Bank. Indonesia Country Assistance Strategy 2004-2007.
                                                                                                          References for box: The ambush of August 2002
17

18
     International Crisis Group. 20th December 2004. Indonesia: rethinking internal security
     strategy. Page 2.
                                                                                                          1
                                                                                                               Jakarta Post. 5th September 2002. TNI spokesman names leader of Freeport attack.
19
     Environmental Investigation Agency/Telapak. The last frontier: illegal logging in Papua and
                                                                                                          2
                                                                                                               Institute for Human Rights Study and Advocacy (Elsham). What’s wrong with Freeport’s
     China’s massive timber theft. London/Jakarta, February 2005. Page 7.                                      security policy? Elsham, 21st October 2002.
20
     Jakarta Post. 19th March 2005. Army to station an extra division in Papua.
                                                                                                          3
                                                                                                               Congressman Joel Hefley of Colorado. Extensions of Remarks. 16th March 2004. Prevent
21
     Freeport McMoRan Copper & Gold Inc. 2003 annual report. Page 12.                                          Indonesia from receiving IMET funding in fiscal year 2004.
22
     George A. Mealey. Grasberg. Mining the richest and most remote deposit of copper and gold in
                                                                                                          4
                                                                                                               Jakarta Post. 2nd April 2004. Key witness in Freeport changes story.
     the world in the mountains of Irian Jaya, Indonesia. Freeport McMoran Copper & Gold Inc,
                                                                                                          5
                                                                                                               Suara Pembaruan. 10th January 2003. Tim Gabungan TNI dan Polri: anggota TNI tidak
     1996. Page 299.                                                                                           terlibat penembakan di Timika.
23
     Ibid. Page 304
                                                                                                          6
                                                                                                               Sydney Morning Herald. 2nd November 2002. Kopassus accused of Freeport ambush.
24
     Robin Osborne. Indonesia’s secret war: the guerrilla struggle in Irian Jaya. Sydney, 1985. Page
                                                                                                          7
                                                                                                               Washington Post. 27th February 2003. Involvement of Indonesian military. Post Corrects Nov.
     120.                                                                                                      3 Report on Freeport Mine Ambush.
25
     Tapol. West Papua: the obliteration of a people. Tapol. 1983. Pages 38-40.
                                                                                                          8
                                                                                                               New York Times. 30th January 2003. US links Indonesian troops to deaths of two Americans.
26
     George A. Mealey. Grasberg. Mining the richest and most remote deposit of copper and gold in
                                                                                                          9
                                                                                                               US Embassy Jakarta. Press release. 31st January 2003.
     the world in the mountains of Irian Jaya, Indonesia. Freeport McMoran Copper & Gold Inc,
                                                                                                          10
                                                                                                               New York Times. 5th February 2003. Soldier strangled Papua separatist.
     1996. Page 306.
                                                                                                          11
                                                                                                               Global Witness telephone interview with Daley. June 2005
27
     Freeport McMoRan Copper & Gold. 2003 annual report. Page 48. Note 2.
                                                                                                          12
                                                                                                               Congressman Joel Hefley of Colorado. 15th July 2003. Statement of the Honorable Joel Hefley.
28
     Wall Street Journal. 29th September 1998. Hand in glove: how Suharto’s circle, mining firm,               Amendment to HR 1950.
     did so well together.
                                                                                                          13
                                                                                                               Associated Press. 4th March 2004. Indonesian officials suspected in attack.
29
     Denise Leith. The politics of power: Freeport in Suharto’s Indonesia. University of Hawaii
                                                                                                          14
                                                                                                               Global Witness telephone interview with Slobodan Lekic of AP. June 2005.
     Press, 2003. Page 68.
                                                                                                          15
                                                                                                               United States District Court for the District of Columbia. Grand Jury indictment of Anthonius
30
     Agence France Presse. 5th November 1998. US miner chairman denies allegations of                          Wamang. 16th June 2004.
     corruption in Freeport Indonesia.
                                                                                                          16
                                                                                                               ABC Foreign Correspondent. 1st September 2004. West Papua – ambushed. Transcript.
31
     International Crisis Group. Resources and conflict in Papua. Jakarta/Brussels, 13th September
                                                                                                          17
                                                                                                               US State Department. Press roundtable in Indonesia. 7th May 2005.
     2002. Page 19.
32
     Ibid. Page 19. Also Denise Leith. The politics of power: Freeport in Suharto’s Indonesia.            References for box: Mahidin Simbolon in East Timor and
     University of Hawaii Press, 2003. Page 243.
33
     Jakarta Post. 16th March 2003. Freeport confirms allowances for military, police in Papua.
                                                                                                          Papua
34
     Lesley McCulloch. Trifungsi: the role of the Indonesian military in business. Paper delivered        1
                                                                                                               Tempo Magazine. 28th November 1997. Will Maj-Gen Prabowo become chief of the army
     to the International Conference on Soldiers in Business. Jakarta, 17-19 October 2000.                     strategic command reserve? Translated by FBIS news service.
35
     Freeport McMoRan Copper & Gold Inc. Provision of Security. From web version of 2002                  2
                                                                                                               Tapol. 16th June 1999. The dismissal and indictment of TNI officers for human rights
     Working Towards Sustainable Development report at www.fcx.com.                                            violations in East Timor.
36
     Freeport McMoRan Copper & Gold Inc. 10-K filing to the Securities and Exchange                       3
                                                                                                               Amnesty International. January 1996. The September and October 1995 riots: arbitrary
     Commission for the year ending 31st December 2002.                                                        detention and torture.
37
     This event was reported via the Internet and confirmed at the time by a source close to              4
                                                                                                               Unpublished report by independent expert commissioned by Office of the United Nations High
     Freeport.                                                                                                 Commissioner for Human Rights. East Timor 1999. Crimes Against Humanity. Page 40.
38
     Global Witness telephone interviews with Reverend Lowry. June 2005.                                  5
                                                                                                               Australian Broadcasting Corporation. 15th March 1999. Four Corners. A Licence to Kill.
39
     Shareholder proposal by New York City Employees Retirement System and New York City                       Transcript.
     Teachers Retirement System.                                                                          6
                                                                                                               Sydney Morning Herald. 14 March 2002. Silence over a crime against humanity.
40
     Ibid.                                                                                                7
                                                                                                               Global Witness telephone interview with Simbolon. 26th June 2005.
41
     Ibid.                                                                                                8
                                                                                                               Radiotelevisao Portuguesa. 6th August 1999. Interview with Xanana Gusmao.
42
     Jones, Walker, Waechter, Poitevent, Carrere and Denegre LLP. 3rd January 2003. Letter to US          9
                                                                                                               Agence France Presse. 5th August 1999. E. Timorese seeks international arrest warrants for
     Securities and Exchange Commission.                                                                       Indonesia generals. NB. This report wrongly identifies Simbolon as a colonel. He was in fact a
43
     Ibid.                                                                                                     brigadier-general.
44
     Freeport McMoRan Copper & Gold Inc. Working towards sustainable development. 2001                    10
                                                                                                               Far Eastern Economic Review. 2nd September 1999. East Timor is about to vote: so is
     Economic, Social and Environmental Report. Page 1.                                                        Indonesia's military letting go?
45
     Ibid. Page 8.                                                                                        11
                                                                                                               Jane's Intelligence Review. 1st November 2000. East Timor: can it stand alone?
46
     Jones, Walker, Waechter, Poitevent, Carrere and Denegre LLP. 3rd March 2003. Letter to the           12
                                                                                                               Media Indonesia. 4th December 2003. Aparat hentikan kegiatan Guterres di Timika.
     US Securities and Exchange Commission. Page 2.                                                       13
                                                                                                               US State Department. 9th August 2004. Daily Press Briefing. Transcript.
47
     Freeport McMoRan Copper & Gold Inc. 6th February 2003. Offering Memorandum for 7%                    14
                                                                                                               District Court of Dili before the Special Panel for Serious Crimes. 24th February 2003.
     convertible senior notes due 2011. Security Matters.                                                      Indictment against Wiranto, Zacky Anwar Makarim, Kiki Syahnakri, Adam Rachmat Damiri,
48
     Freeport McMoRan Copper & Gold Inc. 10-K filing to the Securities and Exchange                            Suhartono Suratman, Mohammad Noer Muis, Yayat Sudrajat and Abilio Jose Osorio Soares.
     Commission for the fiscal year ended 31st December 2002.                                             15
                                                                                                               Human Rights Watch. 7th August 2004. Indonesia: courts sanction impunity for East Timor
49
     American Metal Market. 18th March 2003. Freeport admits paying military for protection.                   abuses.
50
     The City of New York. Office of the Comptroller. 27th February 2003. Letter to the US                16
                                                                                                               Unpublished report by independent expert commissioned by Office of the United Nations High
     Securities and Exchange Commission.                                                                       Commissioner for Human Rights. East Timor 1999: Crimes against humanity. Page 252.
51
     Ibid.                                                                                                17
                                                                                                               Detikcom. 12th November 2001. Indonesia: Police, military differ over cause of Papuan
52
     Jones, Walker, Waechter, Poitevent, Carrere and Denegre LLP. Letter to the US Securities and              figure's death. Translated by FBIS news service.
     Exchange Commission. 3rd March 2003.                                                                 18
                                                                                                               ABC Radio Australia news. 21st April 2003. Soldiers jailed for murder of Papuan activist.
53
     Ibid.                                                                                                19
                                                                                                               Tempo Interactive. 30th March 2002. Trikora Military Chief Denies Any Responsibility in Theys
54
     The City of New York. Office of the Comptroller. 4th March 2003. Letter to the US Securities              Murder.
     and Exchange Commission.                                                                             20
                                                                                                               Global Witness telephone interview with Simbolon. 26th June 2005.
55
     Ibid.                                                                                                21
                                                                                                               Laksamana.net. 4th February 2003. Papua military chief loses job after murders.
56
     Ibid.
57
     Freeport McMoRan Copper & Gold Inc. Report on the Annual Meeting of Stockholders of                  References for box: Transparency of corporate
     Freeport-McMoRan Copper & Gold Inc, held on 6th May 2004. At www.fcx.com.
58
     Freeport McMoRan Copper & Gold Inc. Report on the annual meeting of stockholders of                  payments in Indonesia
     Freeport-McMoRan Copper & Gold Inc. held on 5th May 2005. At www.fcx.com.                            1
                                                                                                               Letter from BP to Global Witness. 25th February 2005.
59
     Rio Tinto. 1st December 2004. Grasberg. Statement at www.riotinto.com/media                          2
                                                                                                               Ibid.
60
     Detikcom. 20th March 2003. Panglima: TNI tak perintahkan Freeport beri dana keamanan.                3
                                                                                                               Jakarta Post. 19th March 2005. Army to station extra division in Papua.
61
     Jakarta Post. 20 March 2003. TNI’s Credibility.                                                      4
                                                                                                               Tapol. 20th June 2005. BP denounced for security pact with East Timor crimes suspect.
       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 129 of 410




global witness
Global Witness Publishing Inc.
8th floor, 1120 19th Street NW
Washington DC 20036
e-mail: oil@globalwitness.org
http://www.globalwitness.org
ISBN 0-9753582-8-6
©Global Witness Publishing Inc. 2005.
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 130 of 410




               Exhibit 15
       Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 131 of 410




Papua, Indonesia: Issues for Congress

name redacted
Specialist in Asian Affairs

January 19, 2006




                                                      Congressional Research Service
                                                                            7-....
                                                                       www.crs.gov
                                                                            RL33260
CRS Report for Congress
Prepared for Members and Committees of Congress
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 132 of 410
                                                                 Papua, Indonesia: Issues for Congress




Summary
The ongoing investigation into the killing of two American citizens, current human rights
conditions, and reports of an Indonesian military build-up in Papua have led to increased
Congressional attention to Indonesia’s eastern-most territory. Papua, for the purposes of this
report, refers to the resource rich western half of the island of New Guinea and not the nation or
people of Papua New Guinea which is situated on the eastern half of the Island. While the people
of Papua have been subject to human rights abuses while under Indonesian rule, the ongoing
expansion of democracy and civil society in Indonesia and the leadership of President Yudhoyono
hold out the possibility that the human rights situation in Papua may improve. Some view the
current improvement in the bilateral relationship between the United States and Indonesia as
providing an enhanced opportunity for the United States to continue to support the expansion of
democracy, the rule of law, civil society, and human rights while developing closer military-to-
military relations with a valuable partner in the war against terror and a key geopolitical actor in
the Southeast Asian region. Such policies, by fostering a more democratic and open society, may
also contribute to an improved human rights situation in Papua. Others, including some Members
of Congress, contend that Indonesia’s failure thus far to bring to trial those responsible for the
Timika incident and other human rights abuses, suggests that the Indonesian military (TNI)
remains, at least in part, outside government control and that the United States should continue to
suspend some kinds of military assistance. The recent arrest of Anthonius Wamang, who is
thought to have carried out the attack which killed two Americans near Timika in 2002, may
resolve what has been a key obstacle to improved military-to-military ties between Indonesia and
the United States. It also has the potential to raise further questions concerning the incident. This
report will be updated as circumstances warrant.




Congressional Research Service
    Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 133 of 410
                                                                                           Papua, Indonesia: Issues for Congress




Contents
U.S. Interest in Papua..................................................................................................................1
   Timika ..................................................................................................................................3
   Congressional Involvement ...................................................................................................4
Background to the Present Conflict ............................................................................................. 4
The Human Rights Situation in Papua .........................................................................................6
Key Actors in Papua....................................................................................................................7
   Freeport ................................................................................................................................7
   The Government of Indonesia ...............................................................................................9
   The Indonesian Military ...................................................................................................... 11
   Papuan Resistance and Political Organization...................................................................... 11
Options and Implications for Congress ...................................................................................... 13



Figures
Figure 1. Map of Papua...............................................................................................................2



Appendixes
Appendix. Related Legislation .................................................................................................. 15



Contacts
Author Contact Information ...................................................................................................... 19




Congressional Research Service
      Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 134 of 410
                                                                              Papua, Indonesia: Issues for Congress




P      apua, Indonesia refers to the western half of the island of New Guinea and encompasses the
       Indonesian provinces of West Irian Jaya, or Irian Jaya Barat, and Papua. Some also refer to
       this region of Indonesia as West Papua. Papua has a population of approximately two
million and an estimated area of 422,000 square kilometers, which represents about 21% of the
land mass, and 1% of the population of Indonesia. About 1.2 million of the estimated two million
inhabitants of Papua are indigenous Melanesian people from about 250 different tribes which are
distinct from the Malay people of Indonesia. Most of the rest of the people have transmigrated to
Papua from elsewhere in Indonesia. The province is rich in mineral resources and timber.1


U.S. Interest in Papua
Congress’ attention to Papua has largely focused on the 2002 attack against Americans near
Timika and the human rights situation of the indigenous Melanesian people of Papua. Congress
has also expressed interest in the reported military buildup in Papua. These interests have evolved
against a backdrop of greatly improved relations between the United States and Indonesia in
2005. An expanded separatist movement in Papua also could lead to greater violence.

Papuan issues tend to be subsumed into overall U.S. relations with and policy toward Indonesia.
In 2005 there was considerable change in U.S. relations with Indonesia. The February 2005
decision by the Bush Administration to allow Indonesia to participate in International Military
Education and Training (IMET) was followed by a May 2005 decision to restart non-lethal
foreign military sales (FMS) to Indonesia and a November 2005 decision to waive foreign
military financing (FMF) restrictions due to U.S. national security concerns.2 In this way, past
concerns over human rights in Indonesia, including those in Papua, which had limited the extent
of the military-to-military relationship have apparently not been given as much weight by policy
makers as they have previously due to Indonesia’s democratic development and American
security concerns.3 To many, this foreign policy issue has involved a congressional-executive
dispute where democratic development in Indonesia and American security concerns have shifted
the locus of policy determinants in favor of the executive branch which currently is seeking to
develop closer ties with Indonesia. There is concern among some that the message that the United
States is still concerned with the human rights situation in Indonesia needs to continue to be
conveyed to Indonesia so that Jakarta does not view this shift in America’s position as a signal
that America is now less concerned with human rights issues. As the peace process in Aceh has
progressed, increased attention has been focused on the human rights situation in Papua.




1
    “A People Under the Jackboot,” The West Australian, September 18, 2004.
2
  State Department, Office of the Spokesman, Washington, DC, “Taken Question at Daily Press Briefing,” January 4,
2006. Eric John, “U.S. and RI: A Strategic Partnership,” The Jakarta Post, January 3, 2006.
3
  For further information see CRS Report RL32394, Indonesia: Domestic Politics, Strategic Dynamics, and American
Interests, by (name redacted), CRS Report RL31672,Terrorism in Southeast Asia, by (name redacted) et al., CRS Report
RS21874, Indonesian Elections, by (name redacted) and CRS Report RS22136,East Timor: Potential Issues for
Congress, by (name redacted) and (name redacted).




Congressional Research Service                                                                                    1
      Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 135 of 410
                                                                              Papua, Indonesia: Issues for Congress



                                             Figure 1. Map of Papua




       Source: Map Resources. Adapted by CRS, 1/31/06.

In testimony before Congress in March 2005, Ambassador Marie Hutala stated that “the
democratic transition underway in Indonesia ... represents an important opportunity for the U.S.”
She added “our first priority is to encourage continued Indonesian progress on democracy, human
rights, and justice.” 4 The Department of State’s Country Report on Human Rights Practices for
Indonesia makes the following observations, among others, on Indonesia and Papua.

       •    The [Indonesian] government’s human rights record remained poor; although
            there were improvements in a few areas, serious problems remained.... Security
            force members murdered, tortured, raped, beat, and arbitrarily detained civilians
            and members of separatist movements, especially in Aceh and to a lesser extent
            in Papua.
       •    The government restricted the foreign press from traveling to conflict areas in
            Aceh, Papua, Sulawesi, and Maluku.
       •    The country made substantial progress in strengthening its democracy.
       •    The government issued a decree authorizing the establishment of a 40-member
            Papuan Peoples Council. 5
Many observers hope that the human rights situation will improve with the further development
of democracy, the rule of law, and civil society in Indonesia.6

4
    “Indonesia’s Democratic transition Offers Critical Opportunities,” State Department Press Release, March 11, 2005.
5
    Department of State, Country Report on Human Rights Practices for Indonesia, February 28, 2005.




Congressional Research Service                                                                                           2
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 136 of 410
                                                                           Papua, Indonesia: Issues for Congress




In his statement before the Senate Foreign Relations Subcommittee on East Asia and Pacific
Affairs, Deputy Assistant Secretary of State Eric G. John stated that “... Papua has suffered from
separatist conflict and serious human rights abuses. The Indonesian government has not fully
implemented the 2001 Special Autonomy Law that was designed to address political and
economic grievances.” John also pointed out that President Yudhoyono had “vowed to peacefully
resolve the longstanding conflict in Papua” and pledged to “fully implement Special Autonomy.”7


Timika
In August 2002, two Americans and an Indonesian working for the PT Freeport mine, a
subsidiary of the New Orleans based Freeport McMoRan Cooper and Gold Inc., were killed in an
ambush near Timika, Papua. The incident occurred on a road with military checkpoints leading to
the Freeport mine and reportedly took place over at least a 30-minute period.8 To date,
circumstances surrounding the Timika attack remain unclear. The two Americans killed were
teachers at the International School at Tembagapura near Timika in Papua. They, and their family
and friends, came under attack while on a picnic outing. Indonesian police indicated at one point
early in the investigation that elements from the Indonesian military may have been involved in
the attack. Some of those who believe that elements of the military may have played a role
believe that it could have been done in an effort to discredit the Free Papua Movement (OPM)
which seeks independence for Papua. Some pro-Papuan independence supporters believe
Anthonius Wamang, who is believed to be an OPM operational commander and has been indicted
for the attack in the United States, may have been an informer to the Indonesian Military (TNI).9
The OPM denied involvement with the attack and stated that Wamang “has worked closely with
the Indonesian military for the past four years in the sandalwood business and also as part of a
pro-Indonesian militia.”10

Wamang was arrested in Papua on January 12, 2006. Details of the 2002 incident should come to
light as Wamang’s interrogation proceeds, though some are concerned his testimony will be
“coerced or twisted in such a way as to exonerate the military.”11 Wamang has reportedly stated
that he carried out the attack but that three men in Indonesian military uniforms joined in the
attack. It has been reported that “Indonesian soldiers and disgruntled Papuans have acted together
against Freeport, at one point orchestrating riots to extract greater benefits from its huge
operations.... Wamang’s statements now suggest that this same loose coalition may also have been
responsible for the killing of the teachers.”12 It also remains unclear whether Indonesia will
extradite Wamang to the United States. It has also been reported that Wamang and his group



(...continued)
6
  Slobodan Lekic, “US Envoy Urges Indonesia on Ambush Probe,” The Associated Press, May 7, 2005.
7
  Eric John, “U.S.-Indonesia Relations,” Congressional testimony, September 15, 2005.
8
  Nethy Dharma Somba, “12 Arrested in Papua for Killing of Teachers in ‘02,” The Jakarta Post, January 13, 2006.
9
  Slobodan Lekic, “Widow of American killed in Papua Ambush Urges US to Keep Ban on Indonesian Army,”
Associated Press, January 28, 2005.
10
   “West Papua Rebels Accused US of Cover-up Over Ambush Killings,” Agence France Presse, July 2, 2005.
11
   Ellen Nakashima and Alan Sipress, “Indonesian Arrested in 2002 Slaying of American teachers,” The Washington
Post, January 12, 2006.
12
   Raymond Bonner, “Indonesian Man Links Military to Shooting of US Teachers,” The New York Times, January 14,
2006.




Congressional Research Service                                                                                     3
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 137 of 410
                                                                             Papua, Indonesia: Issues for Congress




turned themselves in believing that they were to be taken by the FBI to the United States and not
into Indonesian custody.13


Congressional Involvement
In 2005, confusion in Indonesia arose over the U.S. position on Papua because of proposed
Congressional legislation.14 Indonesian reports on proposed Congressional legislation led many in
Indonesia to believe that the proposed legislation had already become law and that the United
States government as a whole was advocating the independence of Papua. The Indonesian House
of Representatives reportedly warned the Indonesian government to take all possible measures to
discourage legislation in the United States Congress on Papua.15 These fears in the minds of
Indonesians are made more understandable given Indonesia’s colonial past and the history of East
Timor. The former Indonesian province of East Timor held a vote on autonomy or independence
in 1999 which resulted in the independence of East Timor. The Indonesian House of
Representatives (DPR) Inter-Parliamentary Cooperation Board sought clarification on U.S. policy
on Papua. The United States Embassy responded to the controversy by reaffirming U.S. support
for the territorial integrity of Indonesia. It has also been reported that approximately 40 U.S.
Members of Congress sent a letter to the United Nations calling for support for a vote in Papua on
independence for Papua.16 Thirty Five Members of Congress reportedly sent a letter to Indonesian
President Yudhoyono calling on him to lift travel restrictions to allow international journalists and
human rights advocates to travel to Papua.17 Vice President Jusuf Kalla has criticized those
Members of Congress for meddling in the country’s internal affairs stating “what if we were to
ask the Indonesian Parliament ‘how about Guantanamo’?”18


Background to the Present Conflict
Papuans are a Melanesian people like the people of Papua New Guinea (PNG) which is situated
on the eastern half of the island of New Guinea. Papua’s tribal groups are thought to speak some
15% of the world’s languages.19 The indigenous Melanesian people20 of Papua have a culture
dating back, by some estimates, 40,000 years. This background differs significantly from the
Malay character of the rest of the Indonesian archipelago. The Spanish were the first Europeans
to discover the islands in 1546. The Dutch laid claim to Papua in 1828, and by 1910 they had an
agreement with Britain and Germany (who controlled the southeast and northeastern parts of New
Guinea, respectively) which recognized Dutch control over the western half of New Guinea. Like
Indonesia, Papua was a Dutch colonial possession. Unlike Indonesia, it did not become a part of

13
   Nethy Dharma Somba, “12 Arrested in Papua for Killing of Teachers in ‘02,” The Jakarta Post, January 13, 2006.
14
   “Indonesian Parliament to Clarify Status of Irian to US Congress,” BBC News, August 2, 2005. For text of relevant
legislation see Appendix below.
15
   Tony Hotland, “House urges Govt to Lobby U.S. Over Papua Issue,” The Jakarta Post, September 3, 2005.
16
   Michael Casey, “Indonesia’s President Vows to Solve Papua Conflict. Rejects International Help,” Associated Press,
August 16, 2005.
17
   “US Lawmakers Chide Indonesia on West Papua,” Reuters, September 16, 2005.
18
   “Indonesian Vice President Criticizes U.S. Lawmakers for Meddling in Domestic Affairs,” Associated Press, August
10, 2005.
19
   “West Papua’s Cultural Identity,” BBC News, http://www.bbc.co.uk/worldservice.
20
   Other Melanesian states include Papua New Guinea, Vanuatu, The Solomon Islands, New Caledonia and Fiji.




Congressional Research Service                                                                                         4
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 138 of 410
                                                                          Papua, Indonesia: Issues for Congress




newly independent Indonesia at the time of Indonesia’s independence in 1949. The Dutch argued
that its ethnic and cultural difference justified Dutch control until a later date. Under former
President Sukarno, Indonesia began mounting military pressure on Dutch West Papua in 1961.

As outlined in a report by the Council on Foreign Relations, in 1962 the United States pressured
the Dutch to turn over control of West Papua to the United Nations (U.N.). Under the American-
brokered New York Agreement of 1962 Indonesia was to “make arrangements with the assistance
and participation of the United Nations” to give Papuans an opportunity to determine whether
they wished to become part of Indonesia or not. Indonesia assumed control over Papua in 1963.
In the “Act of Free Choice,” carried out in 1969, selected delegates decided to join Indonesia.21

The Act of Free Choice is generally not considered to have been representative of the will of all
Papuans. A broad-based referendum on Indonesian control over West Papua was not held.
Instead, a group of 1,025 local officials voted in favor of merging with Indonesia.22 The U.N. is
generally considered to have failed in its mission to give the people of Papua an opportunity for
self determination. 23 To some, “while Western colonial policy was coming to an end—a new
chapter of Asiatic colonial policy was opening.”24 The pro-independence Free Papua Movement
(OPM) emerged as these events were unfolding. It has been estimated by human rights advocate
groups that 100,000 Papuans have died as the result of Indonesian control in Papua, though others
have more recently challenged the scale of this figure.25

Declassified documents released in July 2004 indicate that the United States supported
Indonesia’s take over of Papua in the lead up to the 1969 Act of Free Choice even as it was
understood that such a move was likely unpopular with Papuans. The documents reportedly
indicate that the United States estimated that between 85% and 90% of Papuans were opposed to
Indonesian rule and that as a result the Indonesians were incapable of winning an open
referendum at the time of Papua’s transition from Dutch colonial rule. Such steps were evidently
considered necessary to maintain the support of Suharto’s Indonesia during the Cold War. A
similar view was taken towards East Timor. 26

Central to the conflict in Papua is its vast natural wealth, most of which stems from resource
extraction industry, particularly mining and logging. Fisheries resources are another potentially
valuable resource. Economic activity in built-up areas is dominated by Malay migrants from
elsewhere in Indonesia. Traditionally, only a small percentage of the wealth generated by the
natural resources of Papua has remained in the province. Papua is one of Indonesia’s poorest
provinces despite its extensive natural resource wealth. Under the Special Autonomy Law for
Papua of 2001, 70% of oil and gas royalties and 80% of mining, forestry and fisheries royalties
are supposed to go to the province.

21
   Council on Foreign Relations, Indonesia Commission: Peace and Progress in Papua, New York, 2003, p.25.
22
   For further information see Larry Niksch, “Papua-Irian Jaya,” CRS Memorandum, 4/16/02.
23
   John Saltford, The United Nations and the Indonesian Take Over of West Papua, (London: Routledge, 2003).
24
   Herb Thompson’s review of Saltford’s work in the Journal of Contemporary Asia, Vol. 34, No. 1, 2004.
25
   Don McFeteridge, “Indonesia and Papua - A View From the Birds Head,” September 9, 2005, United States -
Indonesia Society, Washington.
26
   National Security Archives, “Indonesia’s 1969 Takeover of West Papua Not by “Free Choice”: Secret Files Show
U.S. Support for Indonesia, Human Rights Abuses by Indonesian Military,” Edited by Brad Simpson, Posted July 9,
2004 http://www.gwu.edu/~nsarchiv. See also Jim Lobe, “US Sacrificed Papua to Court Suharto,”
http://www.atimes.com “US ‘Concern’ Over West Papua,” The Australian, and Alan Sipress, “Declassified US Papers
Spark Indonesian Rebuke,” Washington Post, July 18, 2004.




Congressional Research Service                                                                                    5
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 139 of 410
                                                                           Papua, Indonesia: Issues for Congress




The Human Rights Situation in Papua
While noting that Indonesia generally “made substantial progress in strengthening its
democracy,” the United States Department of State Country Report on Human Rights Practices of
2004, which was released in February 2005, describes the human rights situation in Indonesia as
“poor; although there were improvements in a few areas.” It states that “security force members
murdered, tortured, raped, beat, and arbitrarily detained civilians and members of separatist
movements, especially in Aceh and to a lesser extent in Papua.”27

With the conflict in Aceh appearing to be coming to an end through an ongoing peace process,
there seems to be increased attention on the human rights situation in Papua. Indonesian President
Susilo Bambang Yudhoyono has called for a political settlement within the framework of special
autonomy within the unitary Republic of Indonesia. The OPM has continued to press for
independence, while the Indonesian government has yet to fully implement previous autonomy
measures and is going forward with a move to divide the province. 28 There have been reports that
funds allocated for the implementation of the Special Autonomy law have been used to finance
military operations in Papua.29

In August 2005, The Centre for Peace and Conflict Studies at the University of Sydney in New
South Wales, Australia, published a report, Genocide in West Papua, which assesses the treatment
of Papuans by the TNI. The report details

         a series of concerns which, if not acted upon, may pose serious threats to the survival of the
         indigenous people of the Indonesian province of Papua. It covers the threats posed by the
         Indonesian military to the province’s stability, the recent increase in large scale military
         campaigns which are decimating highland tribal communities, the HIV/AIDS explosion and
         persistent Papuan underdevelopment in the face of rapid and threatening demographic
         transition in which the Papuans face becoming a minority in their own land.30

The report also states that “a culture of impunity exists in Indonesia which sees its highest
manifestation currently in Papua ... military operations have led to thousands of deaths in
Papua ... the Republic’s armed forces act as a law unto themselves.”31 The report cites eyewitness
accounts of Indonesian “military involvement in acts of arson, theft, rape, and torture.”32
Indonesian military spokesman General Bibit Santoso reportedly dismissed the report’s findings
and stated that there were no militias in Papua and added that the government had banned Muslim
militants from operating in Papua.33 The Australian Democrat Party Foreign Affairs Spokesman



27
   United States Department of State, Country Report on Human Rights Practices 2004, “Indonesia,” Released by the
Bureau of Democracy, Human Rights, and Labor, February 28, 2005.
28
   “Indonesia Risk: Security Risk,” The Economist, September 22, 2005.
29
   Carmel Budiardjo, “Can Susilo be Taken at His Word on Papua?” The Jakarta Post, August 22, 2005.
30
   Centre for Peace and Conflict, University of Sydney, New South Wales, Australia.
31
   John Wing and Peter King, Genocide in West Papua? The Role of the Indonesian State Apparatus and a Current
Needs Assessment of the Papuan People, (Sydney: University of Sydney, August 2005).
32
   Samantha Hawley, “Indonesian Military Accused of Calculated Violence in Papua,” Australian Broadcast
Corporation, August 18, 2005.
33
   “RI Condemns Report by Aussie Researchers on Genocide in Papua,” The Jakarta Post, August 19, 2005.




Congressional Research Service                                                                                      6
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 140 of 410
                                                                         Papua, Indonesia: Issues for Congress




Senator Natasha Stott Despoja spoke at the launch of the Genocide in West Papua report and
stated that “the situation in West Papua requires much more than words.”34

Other groups have similarly found evidence of repression. A report by the U.S. East-West Center
on the conflict in Papua has found that the Indonesian government’s approach to Papua has
ranged from “the overtly repressive to the occasionally accommodative” and observed that “the
cycles of repression and alienation simply consolidate Papuan identity and support for
independence.”35 Human Rights Watch (HRW) has described the TNI’s actions in Papua as
responding to the OPM with “disproportionate force” adding that “unarmed civilians continue to
be among those injured or killed in military reprisals. Arbitrary detention, torture, disappearances,
and arson are widespread in this vast and isolated region of Indonesia.” HRW has also pointed to
the influx of non-Melanesian Indonesians, who remain largely in the towns and are mostly Malay
Muslims as opposed to the more rural and Christian native Melanesian Papuans and who present
a “volatile mix susceptible to manipulation by unscrupulous political leaders.”36 While the 2004
report Indonesian Human Rights Abuses in West Papua, by the Allard K. Lowenstein
International Human Rights Clinic at Yale University Law School did “not offer a definitive
conclusion about whether genocide has occurred [in Papua] it finds in the available evidence a
strong indication that the Indonesia government has committed genocide against the West
Papuans.” It goes on to state that even if the violence committed against Papuans were not
committed with the intent to destroy the Papuans as a group “many of these acts clearly constitute
crime against humanity.”37 An international dimension to the conflict arose in January 2006 when
a group of 43 Papuans fled to Australia in an outrigger canoe and asked for political asylum. 38
Papuan activists called for increased support from the Pacific Islands Forum in January 2006.39


Key Actors in Papua

Freeport
The American Freeport-McMoRan Cooper and Gold Company operates the world’s largest gold
and second largest copper mine in Papua, at Grasburg near Timika, through its 91% ownership in
its subsidiary PT Freeport Indonesia. The government of Indonesia owns the remaining 9% of the
subsidiary.40 While Freeport has been a major contributor of wealth to Indonesia—providing an
estimated $33 billion in direct and indirect benefits over the period 1992 to 200441—its impact is
reportedly less positive at the local level. Direct benefits to Indonesia reportedly total $2.6 billion

34
   “Genocide in West Papua?” Australian Democrats Press Release, http://www.democrats.org.au.
35
   Richard Chauvel and Ikrar Nusa Bhakti, The Papuan Conflict: Jakarta’s Perceptions and Policies, (Washington:
East-West Center, Policy Studies 5, 2004).
36
   Human Rights Watch Asia, “Overview of Human Rights Issues in Indonesia.”
37
   Allard K. Lowenstein International Human Rights Clinic paper prepared for the Indonesian Human Rights Network,
“Indonesia Human Rights Abuses in West Papua: Application of the Law of Genocide to the History of Indonesian
Control,” Yale University Law School, April 2004.
38
   A. Sukarsono, “Jakarta Warns Australia not to Give Papuans Asylum,” Reuters, January 20, 2006.
39
   “Papua: Calls for Pacific Forum Support of Freedom Plight,” ABC (Australia) Radio, January 24, 2006.
40
   “Freeport-McMoRan Copper & Gold Inc.” Hoover’s Company in Depth Records,” September 28, 2005.
41
   Jane Perlez and Raymond Bonner, “The Cost of Gold, The Hidden Payroll, Below a Mountain of Wealth, A River of
Waste,” The New York Times, December 27, 2006.




Congressional Research Service                                                                                  7
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 141 of 410
                                                                         Papua, Indonesia: Issues for Congress




from 1992 to 2004. Freeport reported that it paid Indonesia in excess of $1 billion in taxes,
royalties and dividends in 2005. Freeport has also stated that it has spent approximately $200
million on a Freeport Partnership Fund for Community Development since 1996.42 It is at the
local level that the environmental impact and social dislocating impact of the mine’s operations
are felt. The mine will generate an estimated 6 billion tons of waste before completion of
operations. Much of the waste has made its way into ground water, rivers, and low lying wet
lands rendering them, according to one study, unsuitable for aquatic life. Freeport has been
accused in the past by tribal groups and Western activists of environmental degradation, abetting
the military’s presence in Papua, and not sharing enough wealth with local people. 43 In 1995, the
Overseas Private Investment Corporation withdrew Freeport’s political risk insurance apparently
over environmental concerns.44

In its defense, Freeport reportedly has undertaken initiatives to seek to address the negative
impact of the mine. Freeport has an avowed commitment to “promoting sustainable
development” and reportedly spent $72.7 million in 2004 on environmental management and
social development to “minimize and mitigate negative environmental impacts and to maximize
positive economic and social development.” Freeport has stated that it does not use cyanide or
mercury in its processes in Papua. Freeport also has developed local infrastructure including
“roads, port and airport facilities, utility and communications systems, schools, hospitals and
community facilities.” Twenty-five percent of its employees are Papuans and the mine has an
apprentice program to increase the percentage of Papuans working at its facilities. Business Week
has reported that “the mining giant’s gutsy human rights audit may set a standard for
multinationals.”45 Speaker of the House of Representatives Agung Laksono reportedly supported
Freeport’s continuing operation in response to calls in early 2006 to revoke its license to operate
due to environmental damage created by the mine. 46

The New York Times has reported that the New Orleans-based Freeport McMoRan mining
company has had a financial relationship with the TNI for some time. After disturbances at the
mine in 1996 Freeport reportedly began spending on military infrastructure and set up an
Emergency Planning Department to handle the mine’s relationship with the military which
“began making direct monthly payments to Indonesian military commanders.” Freeport
reportedly gave military and police officers and units close to $20 million between 1998 and
2004. These payments are thought to be in addition to tens of millions spent by Freeport on
military infrastructure.47 Such payments have been reported in the past.48 Payments were also
reportedly made to the police. Two theories for attacks against Freeport are that they were either
part of a “turf war” between the military and the police for access to Freeport payments or that the
military was reacting to potential reductions in Freeport payments. 49 Indonesian Attorney General
Abdul Rahman Saleh has stated he would look into allegations that Freeport made payments to

42
   Freeport letter to the New York Times dated January 11, 2006.
43
   Michael Shari, “A Pit of Trouble,” Business Week, August 7, 2000.
44
   “Sen. Breaux Wants more Info on Freeport-McMoRan Res Issues,” Dow Jones News Service, December 7, 1995 and
Daniel Pruzen, “Environmentalist Vow to Keep Pressure on Freeport,” American Metal Market, December 12, 1995.
45
   “Freeport’s Hard Look at Itself,” Business Week, October 24, 2005.
46
   “DPR Wants Freeport to Continue Operations,” Koran Tempo, January 7, 2006.
47
   “Recklessness in Indonesia,” The New York Times, January 9, 2005.
48
   “US Firm Pays Indonesia Army,” BBC News, March 14, 2003.
49
   Jane Perlez and Raymond Bonner, “The Cost of Gold, The Hidden Payroll, Below a Mountain of Wealth, A River of
Waste,” The New York Times, December 27, 2006.




Congressional Research Service                                                                                 8
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 142 of 410
                                                                            Papua, Indonesia: Issues for Congress




the military, which the Indonesian government has reportedly stated are illegal. Freeport has said
that it has broken no laws by providing support to troops based near the mine. 50 The State
Ministry for the Environment was reportedly planning to send a team to inspect the
environmental management of PT Freeport’s operation in January 2006.51


The Government of Indonesia
President Susilo Bambang Yudhoyono has ruled out independence for Papua but has at times
appeared open to some degree of autonomy for the province. He is also opposed to the
internationalization of the conflict and views it as an internal affair for Indonesia.52
Communications and Information Minister Sofyan Djalil stated before a working group of the
DPD, or Regional Representatives Council, that the government of Indonesia viewed Papua as a
different situation from Aceh and as such would not involve the international community in the
settlement of the dispute there. 53 President Yudhoyono has stated that “the government wishes to
solve the issue in Papua in a peaceful, just, and dignified manner by emphasizing dialogue and
persuasive approach.” He added that “we decline foreign interference in settling this issue.”54 TNI
Commander General Endriartono Sutarto is reported as suspecting that there is an international
conspiracy to separate Papua from Indonesia.55

Insight into President Susilo Bambang Yudhoyono’s perspective on the human rights situation in
Papua may be gleaned from his call for further investigation and inquiry into the death of human
rights activist Munir Thalib, who was poisoned on a Garuda Flight from Indonesia to Amsterdam.
The president ordered a new investigation after the trial of Pollycarpus Budihari Priyanto not only
found Priyanto guilty of poisoning Munir but also concluded that the motive was to prevent
Munir from criticizing the military and government’s role in human rights abuses. In sentencing
Priyanto, the court made a connection between him and former Deputy Chief of State Intelligence
Muchdi Purwopranjono.56 By ordering a further investigation Yudhoyono appears to be making a
stand on human rights in Indonesia.

A measure of openness in government led to moves towards autonomy for Papua in the reformasi
period following the end of President Suharto’s authoritarian rule. This led President Habibie in
1999 to enact laws to allow Papua to keep an increased share of locally generated wealth. The
Indonesian Peoples Legislative Council (DPR) also passed legislation granting Special Autonomy
for Papua which called for the establishment of a Papua People’s Council and reaffirmed
customary law. 57 This period of openness to local autonomy lost momentum and its provisions
were never fully implemented. Subsequently in January 2003, then-President Megawati moved to


50
   “Indonesia to Probe Claim US Mining Co Paid for Security,” Dowjones Newswire, January 11, 2006.
51
   “Freeport Soon to be Inspected,” Koran Tempo, January 25, 2006.
52
   Michael Casey, “Indonesia’s President Vows to Solve Papua Conflict, Rejects International Help,” Associated Press,
August 16, 2005.
53
   “Papua Settlement Won’t Involve Foreign Parties,” Bisnis Indonesia, September 30, 2005.
54
   Michael Casey, “Indonesia’s President Vows to Solve Papua Conflict, Rejects International Help,” Associated Press,
August 16, 2005.
55
   “TNI Commander Suspects Conspiracy to Separate Papua from RI,” LKBN Antara, September 8, 2005.
56
   “SBY Re-examines In-flight Murder,” The Australian, December 23, 2005.
57
   Council on Foreign Relations, Indonesia Commission: Peace and Progress in Papua, New York, 2003, p. 43.




Congressional Research Service                                                                                      9
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 143 of 410
                                                                          Papua, Indonesia: Issues for Congress




divide the province into three provinces, an action viewed by many Papuans as designed to
undermine and divide their cause.

In early 2005, the government of President Susilo Bambang Yudhoyono apparently supported
plans to divide the province further. In February 2005, Papuan Governor Jap Salossa announced
plans to divide Papua into five provinces after courts ruled that previous plans to divide Papua
into three provinces contradicted the 2001 Special Autonomy Law. In its ruling, the
Constitutional Court did allow the division of Papua into two provinces, Papua and West Irian
Jaya Provinces.58 Approval of the then yet to be established Papuan People’s Council, which was
to be made up of representative traditional leaders, religious leaders, and women, was viewed as
important. The Indonesian government reportedly accepted the governor’s plan to divide the
province into five separate provinces by 2009 despite the constitutional court’s earlier ruling.59
This move is in apparent contradiction to the president’s reported commitment to implement the
special autonomy law and peacefully resolve the conflict. Under the Special Autonomy Law, the
Papuan People’s Council was to be established and consulted on major governmental decisions
related to the province. Despite this, plans to divide the province progressed while the assembly
was yet to be formed. A degree of development of the local economy, transport, and
communications infrastructure has been achieved since Papua has come under Indonesian rule.

The Papuan People’s Council (MRP) was finally established by the Indonesian government in
October of 2005. The election process to the 42 member Council has been opposed by Papuan
groups. Secretary of the Papuan Presidium Council Willy Mandowen reportedly stated that
Papuans do not consider the new body to be representative of the Papuan People. Tom Beanal,
Chair of the Papuan Customary Council, which represents numerous tribes, also opposed the
legitimacy of the new body. 60 Beanal stated that officials of the Nationhood Unity Office chose
pro-Indonesian leaders to represent constituencies without open elections. “There was no
election, and suddenly an MPR [Peoples Council of Papua] member representing the area has
been chosen.”61

Election to the Papuan People’s Council was not open to the public in Papua and was reportedly
open only to “select groups chosen by the government” which also excluded the Catholic
Church.62 Officials of the Council Secretariat were also appointed by the governor of Papua rather
than by the new council members.63Other reporting in the Jakarta Post was more positive on the
formation of the new body.64

Rodd McGibbon’s inquiry into Jakarta’s relations with Papua, written for the East-West center,
describes Papua’s control under the strong “New Order” regime of former President Suharto,
traces unilateral autonomy measures towards Papua during the reform period which followed, and
also points to Indonesia’s “back sliding” on promises made under the special autonomy law
enacted during the reform period. His analysis posits a correlation between the level of power at

58
   Christine Tjandraningsih, “Indonesia Plans to Divide Papua into 5 Provinces,” Kyodo News, February 8, 2005.
59
   “Governor Wants to Split Papua into Five Provinces,” PACNEWS, February 10, 2005.
60
   “Papuans ‘Forming Own Assembly’ to Counter Indonesian Body,” BBC News, November 7, 2005.
61
   Nethy Dharma Somba, “MRP Members Election Opposed,” The Jakata Post, October 28, 2005.
62
   “New Papuan Peoples Council Sworn in,” PACNEWS, November2, 2005.
63
   Nethy Dharma Somba, “MRP Members Election Opposed,” The Jakarta Post, October 28, 2005.
64
   Nethy Dharma Somba, “New Council Expected to Bring Justice to Papua,” The Jakarta Post, November 2, 2005.
Carmel Budiardjo, “Can Susilo be Taken at His Word on Papua,” The Jakarta Post, August 22, 2005.




Congressional Research Service                                                                                   10
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 144 of 410
                                                                         Papua, Indonesia: Issues for Congress




the center relative to the fissiparous tendencies pulling at the Indonesian state. He also attributes
the unilateral nature of the special autonomy law which emanated from Jakarta as a reason why
the center was able to move away from its provisions. For this reason, he states, “autonomy
arrangements that are not linked to a broad bargaining process with separatist leaders and
elements of civil society are unlikely to constitute a sustainable policy framework.”65 The
apparent success of the Aceh peace process may yield lessons for resolution of the Papua conflict.


The Indonesian Military
It has been reported that Indonesia has plans to deploy up to 15,000 additional troops to Papua
over the period 2005-09. Others believe these estimates may be greatly exaggerated while some
Indonesian government officials have described these reported troop build-ups as troop rotations
that will not increase overall troop levels. The forces are thought to be part of a new division with
its headquarters reportedly based at Sorong. Currently there are reportedly four battalions of
troops in Papua with existing plans to deploy an additional three battalions. Brigadier General
Hotma Ngaraja reportedly stated that the ideal number of troops for Papua would be nine
battalions or one division.66 The troops for the buildup are reportedly to be recruited from
Kodams, Territorial Commands, in non-Melanesian parts of Indonesia. A local member of the
Indonesia Regional Representatives Council (DPD), Ferdinanda Ibo Yatipay, has stated that the
arrival of troops in Papua is making Papuans concerned.67 There have been assertions by some
human rights advocates that East Timor-style militias are being established in Papua.68 Some
believe that the military has been involved in illegal logging in Papua.69

There is increasing discussion in Indonesia of a more traditional or territorial defense-focused
role for the military as opposed to a role focused on the domestic affairs of the nation. This is one
justification for increased deployments to Papua. Army Chief General Djoko Santoso stated
before the DPR’s Commission I, which handles security issues, that increasing threats to
Indonesia from domestic and overseas elements were leading to the need to establish military
battalions in border areas. The dispute between Indonesia and Malaysia over Ambalat and the
maritime boundary which will determine who will be able to exploit undersea oil and gas
resources there, is being cited by some Indonesian military officials as a reason why Indonesia
needs to establish its presence on Pulau Mapia in Supiori District, Papua.70


Papuan Resistance and Political Organization
Conflict between Indonesian soldiers and pro-Papuan independence groups in the mid-1990s led
to various violent incidents, many related to the raising of the Papuan flag. A short-lived dialogue
between then Indonesian President Habibie and the Forum for Reconciliation of Irian Jaya

65
   Rodd McGibbon, “Secessionist Challenges in Aceh and Papua: Is Special Autonomy the Solution? East-West Center
Policy Study 10, 2004.
66
   “Indonesia Army to Boost Presence in Irian Jaya, BBC News, August 25, 2005.
67
   Nethy Dharma Somba, “Papuan Troop deployment Worries Locals DPD Member,” The Jakarta Post, August 2005.
68
   John Wing and Peter King, Genocide in West Papua? The Role of the Indonesian State Apparatus and a current
Needs Assessment of the Papuan People, (Sydney: University of Sydney, August 2005), p.13.
69
   M. Kearney, “Military Turns its Sights on Papua,” The Courier Mail, August 27, 2005.
70
   “Indonesian Military to Open Post on Irian Jaya’s Pulau Mapia,” BBC News, May 30, 2005. “Indons to Build Up
Papua Force,” Hobart Mercury, March 19, 2005.




Congressional Research Service                                                                                11
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 145 of 410
                                                                         Papua, Indonesia: Issues for Congress




Society followed in 1998. Following this, a Papuan Peoples Congress came together in May and
June of 2000. This Congress led to the creation of the Papuan Presidium Council.71 The Papuan
Presidium Council (PDP) was elected by an estimated 25,000 Papuans representing 253 tribes in
Jayapura on June 5, 2000. The PDP has sought to advance the cause of independence in a non-
violent fashion. Despite this, its former Chairman, Theys Eluay, was killed on November 11,
2001. In April 2003, seven Indonesian Kopassus soldiers were convicted of killing Chairman
Eluay. They received prison sentences of up to 42 months.72 There is also a Papuan Traditional
Council which is a pan-tribal council. In addition, more extreme groups such as the Organisasi
Papua Merdeka (OPM) exist. It has been estimated that the OPM has 620 guerillas who are
poorly armed with an assortment of an estimated 150 weapons ranging from modern M-16 rifles
to old Mausers.73 The Liberation Army of Free Papua is the OPM’s military wing. “There are
reports that some OPM groups have covert symbiotic relationships with TNI [Indonesian
military] units.”74

Papuan groups continue to oppose Indonesian control over Papua. The Free West Papua
Movement, or Organisasi Papua Merdeka (OPM), emerged in opposition to Indonesian control
over Papua. Many Papuans have a sense of identity that is different from the main Malay, and
predominately Muslim, identity of the rest of the Indonesian archipelago, and many favor
autonomy or independence from Indonesia.75 In May 2005, the Papuan’s People’s Civil Rights
Coalition reportedly protested the United Nation’s 1969 decision to transfer control over Papua to
Indonesia.76 Coordinator of the Jayapura-based Institute for Human Rights Study and Advocacy
(ELSHAM) John Rumbiak has reportedly stated that “The Government in Jakarta has allowed the
military to prevail in Papua, to take the security approach which has denied ordinary people their
rights and enriched military officers who are making big money for themselves through dealings
with mining, logging and oil and gas interests.”77

In addition to its goal of independence78 the OPM has issued statements articulating more
immediate goals which include the following:

     •   Withdrawal of Indonesian military forces from Papua,
     •   Review the “Act of Free Choice,”
     •   Release all political prisoners without condition,
     •   Limit the number of transmigrants entering into Papua,
     •   Dismantle any militia or jihad networks in Papua.79


71
   Rodd McGibbon, Secessionist Challenges in Aceh and Papua: Is Special Autonomy the Solution? East-West Center,
Policy Study 10, 2004.
72
   Council on Foreign Relations, Indonesia Commission: Peace and Progress in Papua, New York, 2003, p. 9.
73
   Bureau of Democracy, Human Rights, and Labor, Department of State, “Indonesia: Country Report on Human
Rights Practices, 2004, February 28, 2005.
74
   Council on Foreign Relations, Indonesia Commission: Peace and Progress in Papua, New York, 2003, p. 66.
75
   “When Jacob Rumbiak was 11,” Port Philip Leader, April 4, 2005.
76
   “Papuan Protestors Reject Integration,” Jakarta Post, May 3, 2005.
77
   “A People Under the Jackboot,” The West Australian, September 18, 2004.
78
   “Indonesia Risk,” The Economist Intelligence Unit, September 22, 2005.
79
   “OPM in Push for Indon Pullout,” PNG Courier, December 6, 2004.




Congressional Research Service                                                                                12
     Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 146 of 410
                                                                        Papua, Indonesia: Issues for Congress




Other groups are also active in seeking to promote the rights of Papuans. In May 2005, the Papua
People’s Civil Rights Coalition protested the U.N.’s decision to turn administrative control over
to Indonesia and declared their rejection of the Act of Free Choice. 80 Flag raising continues to be
an act of defiance that leads to clashes with Indonesian authorities as it did in Jayapura in May of
2005.81 Police reportedly prohibit the flying of the Papuan Morning Star flag even though the
Special Autonomy Law allows Papuans to fly a flag symbolizing Papuan cultural identity. 82 The
Papua-based Institute for Human Rights Study and Advocacy has also been critical of the U.S.
military-to-military ties with Indonesia.83 In August 2005, 10,000 Papuans reportedly
demonstrated at the Papua Provincial Assembly in Jayapura to demand a review of the Special
Autonomy Law by the central government. 84 A pro-independence rally for Papua was held in Port
Moresby, Papua New Guinea, to coincide with the Pacific Islands Forum meeting on October 27,
2005.85 Papua activists called on the Pacific Islands Forum to take up Papua’s case and admit
Papuans as observers to the Forum, but they were barred from the meeting.86


Options and Implications for Congress
In a statement on the FY2006 Foreign Operations Conference report, Senator Leahy stated that
the conference agreement requires a report on the status of the FBI investigation into the August
2002 attack as well as on the humanitarian and human rights situation in Papua. Senator Leahy
also stated “... one West Papuan individual has been indicted in the U.S. ... and responsibility for
this heinous crime does not stop there.”87

H.R. 3057 as enacted into P.L. 109-102 on November 14, 2005, did not include the language on
Papua which was included in an earlier draft of the legislation. Language in sec. 1115 of the
Foreign Relations Authorization, H.R. 2601, which passed the House and was placed on the
calendar in the Senate (see below) also created concern in Indonesia. The text of the proposed
legislation noted with grave concern human rights violations by the TNI “particularly in areas of
communal and separatist conflict” and made a number of findings related to Papua and would, if
passed, require reports on special autonomy for Papua and on the Act of Free Choice. Such
proposed legislative language created much concern in Indonesia and was interpreted by many
there as enacted law and U.S. policy. The conference report, H.Rept. 109-265, while noting that
the Papua language proposed by the Senate (Sec. 6109) was not included in the conference
agreement, does direct the Secretary of State to submit a report on Papua as required by the
Senate provision. The following text is drawn from H.R. 3057 the Foreign Operations, Export
Financing and Related Programs Appropriations Act, 2006 as enrolled as agreed to or passed by
both the House and Senate, the earlier public print, which included section 6109, relevant

80
   “Papuan Protesters Reject Integration,” The Jakarta Post, May 3, 2005.
81
   Indonesian Police, Demonstrators Clash in Papua Province,” Oster Dow Jones, May 10, 2005.
82
   Bureau of Democracy, Human Rights, and Labor, Department of State, “Indonesia: Country Report on Human
Rights Practices, 2004, February 28, 2005.
83
   “Free West Papua,” Australian Associated Press, March 8, 2005.
84
   Nethy Dharma Somba, “Ten Thousand Papuans Criticize Special Autonomy Implementation,” The Jakarta Post,
August 13, 2005.
85
   “Hundreds Rally in Papua New Guinea in Support of West Papua,” BBC News, October 27, 2005.
86
   “West Papuans Seek Support from Pacific Islands Forum,” Australian Associated Press, October 28, 2005.
87
   Statement of Senator Patrick Leahy on Fiscal Year 2006 Foreign Operations Conference Report, States News
Service, November 10, 2005.




Congressional Research Service                                                                                13
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 147 of 410
                                                                Papua, Indonesia: Issues for Congress




language from the conference report, and Section 1115 of H.R. 2601 as placed on the calendar in
the Senate. It should be noted that efforts to revisit the Act of Free Choice are viewed by many in
Indonesia as a challenge to their sovereignty over Papua and are thus viewed as a provocative
intrusion by the United States into what they view as an internal domestic issue.

Some analysts and practitioners would argue that America’s policy toward Papua should be
balanced against larger policy concerns related to Indonesia such as the need to support
Indonesia’s emerging democracy and the need to continue to cultivate Indonesia as a partner in
the war against terror in Southeast Asia and for other geopolitical considerations. Others would
argue that the United States must do all it can to curb human rights abuses by the Indonesian
military, while others would argue that these two approaches can be blended.




Congressional Research Service                                                                     14
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 148 of 410
                                                                 Papua, Indonesia: Issues for Congress




Appendix. Related Legislation
H.R. 3057, the Foreign Operations, Export Financing and Related Programs Appropriations
Act, 2006 as Enrolled as agreed to or passed by both the House and Senate.

INDONESIA

    1. SEC. 599F. (a) Funds appropriated by this Act under the heading `Foreign Military
       Financing Program’ may be made available for assistance for Indonesia, and licenses may
       be issued for the export of lethal defense articles for the Indonesian Armed Forces, only if
       the Secretary of State certifies to the appropriate congressional committees that—

            (1) the Indonesian Government is prosecuting and punishing, in a manner
            proportional to the crime, members of the Armed Forces who have been credibly
            alleged to have committed gross violations of human rights;

            (2) at the direction of the President of Indonesia, the Armed Forces are cooperating
            with civilian judicial authorities and with international efforts to resolve cases of
            gross violations of human rights in East Timor and elsewhere; and

            (3) at the direction of the President of Indonesia, the Government of Indonesia is
            implementing reforms to improve civilian control of the military.

        (b) The Secretary of State may waive subsection (a) if the Secretary determines and
        reports to the Committees on Appropriations that to do so is in the national security
        interests of the United States.

REPORT ON INDONESIAN COOPERATION

    SEC. 599G. Not later than 90 days after enactment of this Act, the Secretary of State shall
    submit a report to the Committees on Appropriations that describes—

            (1) the status of the investigation of the murders of two United States citizens and one
            Indonesian citizen that occurred on August 31, 2002 in Timika, Indonesia, the status
            of any individuals indicted within the United States or Indonesia for crimes relating
            to those murders, and the status of judicial proceedings relating to those murders;

            (2) the efforts by the Government of Indonesia to arrest individuals indicted for
            crimes relating to those murders and any other actions taken by the Government of
            Indonesia, including the Indonesian judiciary, police and Armed Forces, to bring the
            individuals responsible for those murders to justice; and

            (3) the cooperation provided by the Government of Indonesia, including the
            Indonesian judiciary, police and Armed Forces, to requests related to those murders
            made by the Secretary of State or the Director of the Federal Bureau of Investigation.

H.R. 3057 Public Print from July 2005. [This section was not included in the Act though it is
referenced in the conference report, see below.]




Congressional Research Service                                                                      15
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 149 of 410
                                                                  Papua, Indonesia: Issues for Congress




WEST PAPUA REPORT

    1. SEC. 6109. Not later than 90 days after enactment of this Act, the Secretary of State shall
       submit a report to the Committee on Appropriations, describing—

            (1) the approximate number of Indonesian troops in West Papua including trends in
            the number and deployment of security forces, the approximate number of armed
            separatists, and progress toward a political settlement of the conflict there including
            initiatives from Papuan civil society such as the ‘land of peace’ proposal;

            (2) current humanitarian and human rights conditions in West Papua, including
            access for international and domestic humanitarian and human rights groups and the
            media;

            (3) the extent to which international funding for reconstruction in Aceh is being
            contracted or subcontracted to firms controlled by or affiliated with the Indonesian
            military, and the involvement of Acehnese local and provincial government and civil
            society in planning and decision-making in reconstruction efforts;

            (4) human rights conditions in Aceh, the approximate number of Indonesian troops in
            Aceh including trends in the number and deployment of security forces, and efforts by
            the United States Government to promote a political settlement of the conflict; and

            (5) activities of militia, including jihadist-oriented militia, and the extent to which
            members of Indonesia’s security forces support these militia.

Conference Report, H.Rept. 109-265 language

The conference agreement does not include a provision proposed by the Senate (section 6109)
regarding a ‘West Papua Report’ requiring the Secretary of State to submit a report regarding
Indonesian troops, and current humanitarian and human rights conditions, in the Papua region of
Indonesia. The House did not address this matter. The conferees direct the Secretary of State to
submit, within 90 days of enactment of the Act, the report required by the Senate provision.

H.R. 2601 (Foreign Relations Authorization, FY2006-FY2007 as passed by the House and
placed on calendar in the Senate):

SEC. 1115. DEVELOPMENTS IN AND POLICY TOWARD INDONESIA.

    1. (a) Statement of Congress Relating to Recent Developments, Human Rights, and Reform-
       Congress—

            (1) recognizes the remarkable progress in democratization and decentralization made
            by Indonesia in recent years and commends the people of Indonesia on the pace and
            scale of those continuing reforms;

            (2) reaffirms—

                 (A) its deep condolences to the people of Indonesia for the profound losses
                 inflicted by the December 26, 2004, earthquake and tsunami; and



Congressional Research Service                                                                        16
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 150 of 410
                                                                  Papua, Indonesia: Issues for Congress




                 (B) its commitment to generous United States support for relief and long term
                 reconstruction efforts in affected areas;

            (3) expresses its hope that in the aftermath of the tsunami tragedy the Government of
            Indonesia and other parties will succeed in reaching and implementing a peaceful,
            negotiated settlement of the long-standing conflict in Aceh;

            (4) commends the Government of Indonesia for allowing broad international access
            to Aceh after the December 2004 tsunami, and urges that international
            nongovernmental organizations and media be allowed unfettered access throughout
            Indonesia, including in Papua and Aceh;

            (5) notes with grave concern that—

                 (A) reform of the Indonesian security forces has not kept pace with democratic
                 political reform, and that the Indonesian military is subject to inadequate civilian
                 control and oversight, lacks budgetary transparency, and continues to emphasize
                 an internal security role within Indonesia;

                 (B) members of the Indonesian security forces continue to commit many serious
                 human rights violations, including killings, torture, rape, and arbitrary detention,
                 particularly in areas of communal and separatist conflict; and

                 (C) the Government of Indonesia largely fails to hold soldiers and police
                 accountable for extrajudicial killings and other serious human rights abuses, both
                 past and present, including atrocities committed in East Timor prior to its
                 independence from Indonesia;

            (6) condemns the intimidation and harassment of human rights and civil society
            organizations by members of the Indonesian security forces and military-backed
            militia groups, and urges a complete investigation of the fatal poisoning of prominent
            human rights activist Munir in September 2004; and

            (7) urges the Government of Indonesia and the Indonesian military to continue to
            provide full, active, and unfettered cooperation to the Federal Bureau of Investigation
            of the Department of Justice in its investigation of the August 31, 2002, attack near
            Timika, Papua, which killed three people (including two Americans, Rick Spier and
            Ted Burgon) and injured 12 others, and to pursue the indictment, apprehension, and
            prosecution of all parties responsible for that attack.

    (b) Findings Relating to Papua- Congress finds the following:

            (1) Papua, a resource-rich province whose indigenous inhabitants are predominantly
            Melanesian, was formerly a colony of the Netherlands.

            (2) While Indonesia has claimed Papua as part of its territory since its independence
            in the late 1940s, Papua remained under Dutch administrative control until 1962.

            (3) On August 15, 1962, Indonesia and the Netherlands signed an agreement at the
            United Nations in New York (commonly referred to as the `New York Agreement’)
            which transferred administration of Papua first to a United Nations Temporary


Congressional Research Service                                                                      17
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 151 of 410
                                                                   Papua, Indonesia: Issues for Congress




            Executive Authority (UNTEA), and then to Indonesia in 1963, pending an `act of free
            choice ... to permit the inhabitants to decide whether they wish to remain with
            Indonesia’.

            (4) In the New York Agreement, Indonesia formally recognized ‘the eligibility of all
            adults [in Papua] ... to participate in [an] act of self-determination to be carried out in
            accordance with international practice’, and pledged ‘to give the people of the
            territory the opportunity to exercise freedom of choice ... before the end of 1969’.

            (5) In July and August 1969, Indonesia conducted an `Act of Free Choice’, in which
            1,025 selected Papuan elders voted unanimously to join Indonesia, in circumstances
            that were subject to both overt and covert forms of manipulation.

            (6) In the intervening years, indigenous Papuans have suffered extensive human
            rights abuses, natural resource exploitation, environmental degradation, and
            commercial dominance by immigrant communities, and some individuals and groups
            estimate that more than 100,000 Papuans have been killed during Indonesian rule,
            primarily during the Sukarno and Suharto administrations.

            (7) While the United States supports the territorial integrity of Indonesia, Indonesia’s
            historical reliance on force for the maintenance of control has been
            counterproductive, and long-standing abuses by security forces have galvanized
            independence sentiments among many Papuans.

            (8) While the Indonesian parliament passed a Special Autonomy Law for Papua in
            October 2001 that was intended to allocate greater revenue and decision making
            authority to the Papuan provincial government, the promise of special autonomy has
            not been effectively realized and has been undermined in its implementation, such as
            by conflicting legal directives further subdividing the province in apparent
            contravention of the law and without the consent of appropriate provincial
            authorities.

            (9) Rather than demilitarizing its approach, Indonesia has reportedly sent thousands
            of additional troops to Papua, and military operations in the central highlands since
            the fall of 2004 have displaced thousands of civilians into very vulnerable
            circumstances, contributing further to mistrust of the central government by many
            indigenous Papuans.

            (10) According to the 2004 Annual Country Report on Human Rights Practices of the
            Department of State, in Indonesia `security force members murdered, tortured, raped,
            beat, and arbitrarily detained civilians and members of separatist movements’ and
            ‘police frequently and arbitrarily detained persons without warrants, charges, or court
            proceedings’ in Papua.

    (c) Reporting Requirements-

            (1) REPORT ON SPECIAL AUTONOMY- Not later than 180 days after the date of
            the enactment of this Act and one year thereafter, the Secretary of State shall submit
            to the appropriate congressional committees a report detailing implementation of
            special autonomy for Papua and Aceh. Such reports shall include—



Congressional Research Service                                                                       18
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 152 of 410
                                                                  Papua, Indonesia: Issues for Congress




                       (A) an assessment of the extent to which each province has enjoyed an
                       increase in revenue allocations and decision making authority;

                       (B) a description of access by international press and non-governmental
                       organizations to each province;

                       (C) an assessment of the role played by local civil society in governance and
                       decision making;

                       (D) a description of force levels and conduct of Indonesian security forces in
                       each province; and

                       (E) a description of United States efforts to promote respect for human rights
                       in each province.

             (2) REPORT ON THE 1969 ACT OF FREE CHOICE- Not later than 180 days after
             the date of the enactment of this Act, the Secretary of State shall submit to the
             appropriate congressional committees a report analyzing the 1969 Act of Free
             Choice.



Author Contact Information

(name redacted)
Specialist in Asian Affairs
[redacted]@crs.loc.gov, 7-....




Congressional Research Service                                                                      19
   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 153 of 410




EveryCRSReport.com

The Congressional Research Service (CRS) is a federal legislave branch agency, housed inside the
Library of Congress, charged with providing the United States Congress non-parsan advice on
issues that may come before Congress.

EveryCRSReport.com republishes CRS reports that are available to all Congressional sta$. The
reports are not classi%ed, and Members of Congress rounely make individual reports available to
the public.

Prior to our republicaon, we redacted names, phone numbers and email addresses of analysts
who produced the reports. We also added this page to the report. We have not intenonally made
any other changes to any report published on EveryCRSReport.com.

CRS reports, as a work of the United States government, are not subject to copyright protecon in
the United States. Any CRS report may be reproduced and distributed in its enrety without
permission from CRS. However, as a CRS report may include copyrighted images or material from a
third party, you may need to obtain permission of the copyright holder if you wish to copy or
otherwise use copyrighted material.

Informaon in a CRS report should not be relied upon for purposes other than public
understanding of informaon that has been provided by CRS to members of Congress in
connecon with CRS' instuonal role.

EveryCRSReport.com is not a government website and is not a/liated with CRS. We do not claim
copyright on any CRS report we have republished.
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 154 of 410




               Exhibit 16
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 155 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 156 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 157 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 158 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 159 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 160 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 161 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 162 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 163 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 164 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 165 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 166 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 167 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 168 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 169 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 170 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 171 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 172 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 173 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 174 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 175 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 176 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 177 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 178 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 179 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 180 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 181 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 182 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 183 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 184 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 185 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 186 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 187 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 188 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 189 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 190 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 191 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 192 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 193 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 194 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 195 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 196 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 197 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 198 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 199 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 200 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 201 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 202 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 203 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 204 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 205 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 206 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 207 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 208 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 209 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 210 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 211 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 212 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 213 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 214 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 215 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 216 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 217 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 218 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 219 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 220 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 221 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 222 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 223 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 224 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 225 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 226 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 227 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 228 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 229 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 230 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 231 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 232 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 233 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 234 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 235 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 236 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 237 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 238 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 239 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 240 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 241 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 242 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 243 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 244 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 245 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 246 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 247 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 248 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 249 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 250 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 251 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 252 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 253 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 254 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 255 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 256 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 257 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 258 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 259 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 260 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 261 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 262 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 263 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 264 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 265 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 266 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 267 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 268 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 269 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 270 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 271 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 272 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 273 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 274 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 275 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 276 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 277 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 278 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 279 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 280 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 281 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 282 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 283 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 284 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 285 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 286 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 287 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 288 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 289 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 290 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 291 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 292 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 293 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 294 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 295 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 296 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 297 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 298 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 299 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 300 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 301 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 302 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 303 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 304 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 305 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 306 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 307 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 308 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 309 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 310 of 410
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 311 of 410




               Exhibit 17
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 312 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 313 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 314 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 315 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 316 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 317 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 318 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 319 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 320 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 321 of 410
            http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 322 of 410
                                               http://wikileaks.org/plusd/cables/06JAKARTA59_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 323 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 324 of 410




               Exhibit 18
           http://wikileaks.org/plusd/cables/06JAKARTA2530_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 325 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2530_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 326 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2530_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 327 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2530_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 328 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA2530_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 329 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 330 of 410




               Exhibit 19
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 331 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 332 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 333 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 334 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 335 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 336 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 337 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 338 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 339 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 340 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA2917_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 341 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 342 of 410




               Exhibit 20
           http://wikileaks.org/plusd/cables/06JAKARTA7909_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 343 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA7909_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 344 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA7909_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 345 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 346 of 410




               Exhibit 21
           http://wikileaks.org/plusd/cables/06JAKARTA8117_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 347 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA8117_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 348 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA8117_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 349 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 350 of 410




               Exhibit 22
           http://wikileaks.org/plusd/cables/06JAKARTA8383_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 351 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA8383_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 352 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA8383_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 353 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 354 of 410




               Exhibit 23
           http://wikileaks.org/plusd/cables/06JAKARTA8687_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 355 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA8687_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 356 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA8687_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 357 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 358 of 410




               Exhibit 24
           http://wikileaks.org/plusd/cables/06JAKARTA7556_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 359 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA7556_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 360 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA7556_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 361 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA7556_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 362 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 363 of 410




               Exhibit 25
           http://wikileaks.org/plusd/cables/06JAKARTA11342_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 364 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA11342_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 365 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA11342_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 366 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 367 of 410




               Exhibit 26
           http://wikileaks.org/plusd/cables/06JAKARTA11845_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 368 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA11845_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 369 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA11845_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 370 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 371 of 410




               Exhibit 27
           http://wikileaks.org/plusd/cables/06JAKARTA12161_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 372 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA12161_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 373 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA12161_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 374 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA12161_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 375 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 376 of 410




               Exhibit 28
           http://wikileaks.org/plusd/cables/06JAKARTA13142_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 377 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA13142_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 378 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA13142_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 379 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 380 of 410




               Exhibit 29
            http://wikileaks.org/plusd/cables/07JAKARTA897_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 381 of 410
            http://wikileaks.org/plusd/cables/07JAKARTA897_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 382 of 410
                                               http://wikileaks.org/plusd/cables/07JAKARTA897_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 383 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 384 of 410




               Exhibit 30
           http://wikileaks.org/plusd/cables/06JAKARTA12874_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 385 of 410
           http://wikileaks.org/plusd/cables/06JAKARTA12874_a.html

Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 386 of 410
                                              http://wikileaks.org/plusd/cables/06JAKARTA12874_a.html

                                   Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 387 of 410




Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 388 of 410




               Exhibit 31
11/12/2020                Case 3:19-cv-04541-LB Document    45-6 ofFiled
                                                    FBI — Presentation      11/13/20
                                                                       FBI Honorary Medals Page 389 of 410




   Home • News • Speeches • Presentation of FBI Honorary Medals

                                                                                                                Recent Speeches
                                 John G. Raucci
                                 Assistant Director, Human Resources Division                                   05.25.16   Law Enforcement and the Communities We Serve:
                                 Federal Bureau of Investigation                                                           Tied Together in a Single Ga …
                                                                                                                           James B. Comey, Director, Federal Bureau of
                                 Honorary Medals Ceremony FBI Headquarters
                                 Washington, D.C.                                                                          Investigation, FBI/BCRI Annual Conference on Civil
                                                                                                                           Rights, 16th Street Baptist Church, Birmingham, AL
                                 March 27, 2009
                                                                                                                05.11.16   A Different Way to Be
                                                                                                                           James B. Comey, Director, Federal Bureau of
                                                                                                                           Investigation, Special Agent Memorial Service, FBI
   Good afternoon, I am John Raucci, Assistant Director of the Human Resources Division, and I will be                     Headquarters, Washington, D.C.
   your emcee for today’s ceremony. I would like to welcome everyone to this very special event.
                                                                                                                04.26.16   Privacy, Public Safety, and Security: How We Can
   It is my honor to begin the presentation of Honorary Medals.                                                            Confront the Cyber Threat …
                                                                                                                           James B. Comey, Director, Federal Bureau of
   FBI Star
                                                                                                                           Investigation, International Conference on Cyber
   The FBI Star is awarded for serious injury sustained in the direct line of duty from physical                           Engagement, Georgetown University, Washington, D.C.
   confrontation with criminal adversaries, an injury inflicted by weapons, gunshot wounds inflicted in
   the line of duty, or an injury so severe that it would require substantial emergency room sutures,           04.06.16   Expectations of Privacy: Balancing Liberty, Security
   hospitalization or comprehensive medical treatment for a sustained period of time.                                      and Public Safety
                                                                                                                           James B. Comey, Director, Federal Bureau of
                                                          ***
                                                                                                                           Investigation, Center for the Study of American
   We are proud to present the first medal of the day—the FBI Star—to Major Peter Norton of the British                    Democracy Biennial Conference, Kenyon College,
   Army.                                                                                                                   Gambier, OH

   Major Norton is a bomb technician who was serving as the team leader for a Combined Explosive                           The Darkest Night Brings the Brightest Stars: Lights
                                                                                                                12.21.15
   Exploitation Cell mission, with two FBI Special Agent Bomb Technicians.                                                 of Love, Joy, Hope, a …
   On July 24, 2005, Major Norton, Special Agent Christopher Rigopoulos, and Special Agent Nicholas                        James B. Comey, Director, Federal Bureau of
   Boshears, among others, were called to a roadside bombing scene in which five American soldiers had                     Investigation, Commemoration of the Bombing of Pan
   been killed.                                                                                                            Am Flight 103, Arlington National Cemetery, Arlington,
                                                                                                                           VA
   Upon arriving at the scene, Major Norton ordered his team to conduct searches around the immediate
   area. He had received information from an earlier briefing that several wires had been observed near         12.16.15   Standing Together Against Terrorism and Fear:
   the post-blast crater. He ordered his team to stay behind while he proceeded to the site to search for the              Tossed by the Waves but Neve …
   wires in question and for any sign of a secondary device.                                                               James B. Comey, Director, Federal Bureau of
                                                                                                                           Investigation, NYPD SHIELD, New York, NY
   Shortly thereafter, Major Norton tripped a buried pressure switch and suffered severe injuries in the
   resulting blast. When his team members found him, he was conscious, but unaware of his serious
                                                                                                                11.18.15   Confronting the Cyber Threat
   injuries.
                                                                                                                           James B. Comey, Director, Federal Bureau of
   In the midst of his severe pain, his first words were to provide information about what he saw prior to                 Investigation, Sixth Annual Financial Crimes and Cyber
   the blast, and to warn his team of the pending dangers. When a U.S. Army Medic arrived on scene, he                     Security Symposium, Federal Reserve Bank, New York,
   was visibly shaken by the Major’s injuries, and it was the Major himself who kept the medic calm.                       NY

   He told those on hand to call his wife and to assure her that he would be fine. He ensured that his
                                                                                                                10.28.15   Keeping Our Communities Safe Through Shared
   weapons, ammunition, and tactical equipment were in the proper hands before he was evacuated. And
                                                                                                                           Perspectives, Information, and …
   throughout the entire ordeal, his primary concern was not for his own safety, but for the safety of his
                                                                                                                           James B. Comey, Director, Federal Bureau of
   teammates.
                                                                                                                           Investigation, International Association of Chiefs of
   His military bearing on the battlefield after such a traumatic injury is incredible. Major Norton’s                     Police Conference, Chicago, IL
   discipline saved the lives of his team.
                                                                                                                10.23.15   Law Enforcement and the Communities We Serve:
   Although Major Norton has already been honored by Queen Elizabeth with the George Cross, we are                         Bending the Lines Toward Saf …
   proud to present him with the FBI Star—an award no less significant in terms of our gratitude for his                   James B. Comey, Director, Federal Bureau of
   courage and his exemplary conduct.                                                                                      Investigation, University of Chicago Law School,
                                                          ***                                                              Chicago, IL

   The next award, for the FBI Star, is presented to Supervisory Special Agents Bruce Bennett, Earl Camp,       05.14.15   Strength and Honor: The Legacy of Those Left
   and Tricia Gibbs, and Special Agent Raymond Pitesky, for their actions related to a bombing attack in                   Behind
   Islamabad, Pakistan, in March of 2008.                                                                                  James B. Comey, Director, Federal Bureau of
                                                                                                                           Investigation, Concerns of Police Survivors Police Week
   We also want to welcome a special guest joining us today—Detective Superintendent Keith Pearce, of
                                                                                                                           Luncheon, Alexandria, VA
   the Metropolitan Police Service in London, England, who was eating dinner with these four individuals
   that night, when the attack took place.
                                                                                                                                                                           More
   Within a few weeks of the bombing attack, Director Mueller approved awarding the FBI Star to
   Detective Superintendent Pearce, and that medal was presented to him in London. He joins us today


   not only to be recognized in person by those of us here in the FBI but also to celebrate with his
https://archives.fbi.gov/archives/news/speeches/presentation-of-fbi-honorary-medals                                                                                                1/6
11/12/2020               Case 3:19-cv-04541-LB Document    45-6 ofFiled
                                                   FBI — Presentation      11/13/20
                                                                      FBI Honorary Medals Page 390 of 410
   not only to be recognized in person by those of us here in the FBI, but also to celebrate with his
   colleagues as they receive their medals.

   On March 15, 2008, attackers threw an explosive device onto the back patio of a restaurant in
   Islamabad known to be frequented by foreign nationals. Agents Pitesky, Bennett, Gibbs, and Camp
   were eating dinner there with their colleague Detective Superintendent Pearce. Each was seriously and
   permanently injured as a result of that attack.

   We are grateful for their dedication and their courage. And we are proud to award the FBI Star to these
   individuals.

          Supervisory Special Agent Bruce Bennett
          Supervisory Special Agent Earl D. Camp
          Supervisory Special Agent Tricia A. Gibbs
          Detective Superintendent Keith Pearce
          Special Agent Raymond M. Pitesky

   FBI Medal for Meritorious Achievement

   The FBI Medal for Meritorious Achievement is awarded for extraordinary and exceptional meritorious
   service in a duty of extreme challenge and great responsibility, extraordinary and exceptional
   achievements in connection with criminal or national security cases, or a decisive, exemplary act that
   results in the protection or the direct saving of life in severe jeopardy in the line of duty.

                                                      ***

   Next, we present Supervisory Special Agent Harold Bickmore with the FBI Medal for Meritorious
   Achievement for his heroic and selfless efforts to save the life of a 16-year-old girl.

   On May 10, 2007, Mr. Bickmore came upon an accident on a major four-lane highway in a suburb of
   Boston. Mr. Bickmore, though off-duty at the time, stopped and identified himself to the small crowd
   gathered around the accident.

   He noticed a young woman lying on the pavement. She did not appear to be breathing, and was
   bleeding from both her head and her mouth. Given the extent of her injuries, Mr. Bickmore feared she
   might be dead.

   He took immediate action. He called 911 and asked for a life support trauma unit. He asked a bystander
   to get a towel from his car. Then, while holding the towel on her head to stop the flow of blood, and
   applying traction to her neck in case of a spinal injury, he administered CPR, in spite of the risk of
   possible infection from blood-borne pathogens. He rendered assistance in spite of the panic of those
   around him. Roughly one minute later, the young woman opened her eyes and began to breathe on her
   own.

   At the hospital, several doctors and medical personnel told Mr. Bickmore that his quick actions saved
   this young woman from permanent brain damage and excessive blood loss.

   Due to his quick thinking, his heroic actions, and his disregard for his own personal health and safety,
   we are proud to present Special Agent Bickmore with the FBI Medal for Meritorious Achievement.

                                                      ***

   In 2006, Supervisory Special Agent John Dunn was on temporary duty assignment for the
   Counterterrorism Division in Iraq, working to disrupt and dismantle the al Qaeda Iraq network.

   Given the sensitive work he was handling, we cannot divulge many details. But suffice it to say, Mr.
   Dunn placed himself in grave danger on numerous occasions while in Iraq. He examined the sites of
   several terrorist attacks, he collected highly valuable intelligence, and he interviewed numerous known
   and suspected terrorists.

   All told, Mr. Dunn has participated in roughly 35 combat missions in extremely dangerous
   environments. And in each mission, Agent Dunn accomplished what was asked of him without
   hesitation or regard for his own personal safety. Time after time, he has exhibited superior investigative
   skills, strong tactical judgment, and an exceptional sense of duty, often in the face of enemy gunfire and
   enormous pressure.

   For his bravery, his diligence, and his willingness to place himself in grave danger, we are proud to
   award Supervisory Special Agent Dunn with the FBI Medal for Meritorious Achievement.

                                                      ***

   Earlier this morning, we honored Supervisory Special Agent Tricia Gibbs and her colleagues with the
   FBI Star in connection with their conduct during the bombing of a restaurant in Pakistan in March of
   last year. We would like to present Ms. Gibbs with a second medal—the FBI Medal for Meritorious
   Achievement, for her particular conduct during that attack.

   As we noted earlier, Supervisory Special Agents Bruce Bennett, Earl Camp, and Special Agent Raymond
   Pitesky were eating dinner with Ms. Gibbs and their colleague Detective Superintendent Keith Pearce,
   when a bomb was thrown onto the restaurant’s back patio.

   In the midst of much confusion, fear, and mayhem, Ms. Gibbs helped her colleagues to safety outside of
   the building, in spite of the fact that she herself was seriously injured. She kept her cool in a time of
   great crisis, and in keeping with the storied tradition of the FBI, placed the safety of others before her
   own safety. Her courage under fire, quite literally, makes her deserving of the FBI Medal for
   Meritorious Achievement. We are proud to call her one of our own, and are proud to present her with
   this honor.

                                                      ***
https://archives.fbi.gov/archives/news/speeches/presentation-of-fbi-honorary-medals                             2/6
11/12/2020               Case 3:19-cv-04541-LB Document    45-6 ofFiled
                                                   FBI — Presentation      11/13/20
                                                                      FBI Honorary Medals Page 391 of 410

   In January of 2008, Special Agents Sean Burke, Jeffrey Dowdy, Michael Dupler, Daniel Gaston, Jason
   Kruger, Haejun Park, and Supervisory Special Agent Jeffrey Wood were stationed in Kabul,
   Afghanistan, as part of an FBI initiative to investigate and prevent suicide bombing attacks.

   On the evening of January 14, 2008, two armed gunmen attacked a hotel in Kabul. The attackers threw
   hand grenades over the first gate and shot and killed one security guard. The first attacker then made
   his way into the courtyard of the hotel and detonated his suicide vest, killing himself and several other
   innocent victims.

   The second attacker entered the hotel lobby and began randomly shooting people with an assault rifle.
   After roughly 20 minutes, he left the hotel and made his way to the pool to hide his weapon and his
   suicide vest and to make his escape.

   Agents Burke, Dowdy, Dupler, Gaston, Kruger, Park, and Wood responded to the scene within minutes
   of the attack, and took the lead in clearing the hotel, room by room. They evacuated 39 hotel guests,
   including 20 U.S. citizens. Unbeknownst to them, the second attacker was still in the hotel at the start
   of the evacuation.

   After the hotel was cleared, they conducted an extensive investigation of the crime scene, to include
   collecting physical evidence, taking detailed photographs, and reviewing hotel surveillance footage.

   The day after the attack, they interviewed the second attacker, who had been captured by local security
   forces. The interview led to the identification of several high-ranking Afghan National Police Officers
   who conspired in the planning and execution of the attack.

   Each of these individuals risked their own safety to neutralize a dangerous situation, to minimize the
   injury and risk to others, and to find those responsible for the attack.

   We are proud to present the FBI Medal of Meritorious Achievement to Special Agents Burke, Dowdy,
   Dupler, Gaston, Kruger, Park, and Wood.

          Special Agent Sean J. Burke
          Special Agent Jeffrey W. Dowdy
          Special Agent Michael P. Dupler
          Special Agent Daniel A. Gaston had a prior commitment and could not attend
          Special Agent Jason P. Kruger
          Special Agent Haejun Park
          Supervisory Special Agent Jeffrey E. Wood, Jr.

   FBI Shield of Bravery

   The FBI Shield of Bravery is presented for brave and courageous acts occurring in the line of duty or
   within the scope of FBI employment which may extend to major assistance to a task force or
   undercover operation, grave situations, or crisis confrontations associated with the highest priority
   cases of the FBI.

                                                       ***

   We are proud to present the Shield of Bravery to Supervisory Special Agent Nicholas Boshears, in
   recognition of an exceptional act of bravery while on assignment in Iraq. A few moments ago, you heard
   the story of Major Peter Norton. Like Major Norton, Mr. Boshears was assigned to a team that provided
   immediate analysis of improvised explosive devices. It was Mr. Boshears who first reached Major
   Norton after the blast that injured him.

   Without a moment’s hesitation, Mr. Boshears provided immediate first aid to stop his bleeding and
   prevent him from going into shock. He then moved Major Norton to safety to await a medical
   evacuation. As soon as Major Norton had been airlifted away, Mr. Boshears completed the mission with
   his team. It was only later that he learned his quick thinking and capable action saved Major Norton’s
   life.

   Mr. Boshears displayed extraordinary calm, compassion, and bravery in the face of tremendous
   adversity. He put the safety of his friend above his own safety without giving it a second thought. We
   are grateful for his example of selfless service and we are honored to present him with the Shield of
   Bravery.

                                                       ***

   We are proud to present the Shield of Bravery to Special Agent Charles Davis, for his heroic actions
   while on assignment in Iraq in 2006. Unfortunately, many of the details of his actions are classified.
   However, we can tell you that Mr. Davis worked in support of the U.S. military to conduct sensitive
   searches, capture and interview insurgents, and recover weapons and other evidence.

   He encountered enemy gunfire on a number of occasions—and that was just the start of what he faced
   every day of his mission. Most of us have never been to the front lines in a war zone. It is hard for us to
   imagine accepting the constant danger of bombs and firefights, or accept them as part of a day’s work.

   Mr. Davis did just that, walking into danger day after day in support of the FBI’s mission. And despite
   facing enormous pressure and more than a few life-threatening situations, Mr. Davis consistently acted
   without regard to his own personal safety, and his actions saved lives.

   Most of us will never fully know the scope of his heroic actions, but we are proud to recognize them,
   and we are honored to present Special Agent Davis with the Shield of Bravery.

                                                       ***

   We are proud to present the Shield of Bravery to Supervisory Special Agent Christopher Rigopoulos for
https://archives.fbi.gov/archives/news/speeches/presentation-of-fbi-honorary-medals                              3/6
11/12/2020               Case 3:19-cv-04541-LB Document    45-6 ofFiled
                                                   FBI — Presentation      11/13/20
                                                                      FBI Honorary Medals Page 392 of 410
   We are proud to present the Shield of Bravery to Supervisory Special Agent Christopher Rigopoulos for
   his heroic actions while on assignment in Iraq.

   Mr. Rigopoulos was assigned to the same team as Special Agent Boshears and Major Norton. Dealing
   with explosive devices was an everyday occurrence. But one day, he was part of a convoy dispatched to
   investigate a suicide attack. Within moments of leaving the gates, a bomb exploded 15 meters behind
   him, destroying the vehicle behind his.

   He immediately turned his vehicle around to assist the soldier inside. He rushed toward the flames,
   using his body as a shield between the injured soldier and the smoldering vehicle. He pulled him to
   safety, performed first aid, and secured him in his own seat in his armored vehicle—sacrificing his own
   safe escape. He then raced back to the stricken crew and gave life-saving medical attention to another
   gravely injured officer. All the while, Mr. Rigopoulos used his body to shield his comrade from gunfire
   flying overhead.

   About 15 minutes after the first explosion, another bomb exploded, but Mr. Rigopoulos refused to leave
   the wounded soldier until he was evacuated by helicopter. He then proceeded to complete the original
   mission, showing incredible calm and professionalism in the face of extreme danger.

   We are thankful for his dedication, and we are proud to present Special Agent Rigopoulous with the
   Shield of Bravery.

                                                       ***

   We are proud to present the Shield of Bravery to Supervisory Special Agents Stephen J. Clark and
   William T. Francis, Jr., for their heroic actions while assigned to the FBI’s Hostage Rescue Team in
   Iraq.

   Again, most of the details of their actions are classified due to the highly sensitive nature of their
   missions. To put it broadly, Mr. Clark and Mr. Francis conducted raids on suspected target residences
   and encountered enemy gunfire as a matter of routine.

   But such things are never routine. They involve tremendous pressure, the need to make life-and-death
   decisions in a split second, and the ability to push aside any thoughts of one’s own personal safety. Mr.
   Clark and Mr. Francis, like all FBI personnel who have served in Iraq, truly know what it means to be
   on the front lines of war. They all went there willingly. They fought bravely. And they saved lives.

   We are inspired by their example. We are grateful for their service. And we are proud to present them
   with the Shield of Bravery.

          Supervisory Special Agent Stephen J. Clark
          Supervisory Special Agent William T. Francis, Jr.

                                                       ***

   We are proud to present the next three Shields of Bravery to Special Agent Ronald Eowan, Senior,
   Regional Security Officer Earl Miller, from the State Department, and former Special Agent Paul Myers.

   By way of background, in 2002 in Indonesia, 10 schoolteachers and a 6-year-old child were ambushed
   by 12 terrorists while returning home from a picnic. Two U.S. citizens and one Indonesian citizen were
   killed, and the surviving eight Americans were seriously wounded.

   Mr. Eowan, Mr. Miller, and Mr. Myers investigated this case for almost four years. They overcame
   countless obstacles that arose from operating on foreign soil—from an unstable political situation to a
   harsh physical environment. They operated without the most basic tools required for modern
   investigations, including communications systems, secure facilities, even weapons.

   And yet in 2006, they designed and executed a highly complex ruse that led to the arrests of the 12
   terrorists—at tremendous personal risk. Their tenacity and bravery made possible a significant
   disruption to a terrorist group that had plagued Indonesia for decades.

   We are fortunate to have such dedicated men on our side. And we are honored to present these men
   with the Shield of Bravery.

          Special Agent Ronald C. Eowan, Sr.
          Regional Security Officer Earl R. Miller from the Department of State
          Former Special Agent Paul R. Myers who could not be with us today.

                                                       ***

   We are proud to present the Shield of Bravery to a group of 14 individuals who were involved in a
   standoff and shootout with a dangerous felon who had threatened to walk up to the Capitol and shoot
   police. The team attempted to serve a search warrant on the subject, but as they entered his residence,
   the subject began shooting. The team adjusted their positions and strategy, but as the hours went by
   and the subject continued firing upon them, it became clear he would not communicate with them
   except by gunfire.

   In the midst of this crisis, the team safely evacuated the residents of the adjacent apartments, including
   a family with two small children. Eventually, the team re-entered the apartment to arrest the subject,
   who continued to shoot at them until he was killed by return fire.

   All of these individuals voluntarily risked their safety and their lives. Instead of turning away, many of
   them repeatedly stepped into the path of bullets. And those who were not under direct fire were directly
   supporting the operation, whether by developing tactical plans, conducting hostage negotiations, or
   shielding and covering the assault team. Each of these individuals displayed tremendous
   professionalism and bravery.

   We are grateful for their willingness to step into harm’s way to protect all of us And we are proud to
https://archives.fbi.gov/archives/news/speeches/presentation-of-fbi-honorary-medals                             4/6
11/12/2020               Case 3:19-cv-04541-LB Document    45-6 ofFiled
                                                   FBI — Presentation      11/13/20
                                                                      FBI Honorary Medals Page 393 of 410
   We are grateful for their willingness to step into harm s way to protect all of us. And we are proud to
   present each of them with the Shield of Bravery.

          Special Agent Steven J. Binney,
          Special Agent David L. Bonney,
          Special Agent G. Joseph Bradley, III,
          Special Agent Jeffrey Cisar,
          Captain Mark E. Gibbons of the Maryland State Police,
          Special Agent Thomas E. Huegerich,
          Special Agent Christopher Mayfield,
          Special Agent Paul V. Miller,
          Special Agent Kevin P. Murray—Kevin is deployed. Accepting on his behalf is his father, former
          Supervisory Special Agent Dennis P. Murray who was also a recipient of the Shield of Bravery.
          Special Agent Joe Pientka III,
          Supervisory Special Agent Michael E. Saltz,
          Special Agent Jae B. Shim,
          Special Agent Robert B. Tucker, and
          Special Agent Kevin Vorndran

   FBI Medal of Valor

   The FBI Medal of Valor is presented in recognition of an exceptional act of heroism or voluntary risk of
   personal safety and life, and this act must have occurred in the direct line of duty or within the scope of
   FBI employment and in the face of criminal adversaries.

                                                       ***

   We are truly honored to present the first Medal of Valor to Special Agent Robert Merta. Mr. Merta, this
   medal is long overdue, but we assure you, your heroic actions have not been overlooked.

   Back in 1989, Mr. Merta was assigned to investigate a dangerous fugitive who had been on the lam for
   years after a violent escape from prison. He and three other agents successfully located the subject, who
   drew a gun on them when they attempted to arrest him. The second Mr. Merta saw the subject reach
   for his gun, he tackled him in an attempt to disarm him. He was grazed by a bullet as the subject
   exchanged fire with the agents. He returned fire, and the subject later died from his wounds.

   Mr. Merta did exactly what he had been trained to do. There was no time to stop and think. Mr. Merta
   immediately understood the danger the subject posed to his colleagues. He acted with tremendous
   courage, and his actions prevented his fellow agents from grave harm.

   Mr. Merta, though much time has passed since that day, your actions are no less heroic. We are
   thankful for your sacrifice and your service. And we are proud to present you with the FBI’s highest
   honor, the Medal of Valor.

                                                       ***

   A few moments ago, I described the heroic actions of Special Agent Christopher Rigopoulos, who
   physically shielded soldiers who had been gravely injured when a bomb exploded in the midst of their
   convoy. While ammunition exploded overhead, he brought them to safety and literally saved their lives,
   at great risk to his own life. Mr. Rigopoulos also participated in the rescue of Major Peter Norton.

   To him, such incidents were all in a day’s work. To us, they are extraordinary acts of valor. And as such,
   we would like to recognize Mr. Rigopoulos once again, this time presenting him with the Medal of
   Valor.

                                                       ***

   Finally, we would also like to recognize Supervisory Special Agents Stephen Clark and William Francis,
   Jr., a second time. Unfortunately, due to the sensitive nature of their missions while serving in Iraq, we
   still can’t disclose many details of their actions.

   Most people will never know the lengths to which these men were willing to go in service to the FBI and
   to the American people. Every day was a different battle against determined adversaries. Every day
   brought with it the risk they would not live to see another one.

   Yet day after day, they put aside their own safety and put their lives on the line. Time after time, they
   went to some of the most dangerous places imaginable and saw some of the darkest things. They did so
   with professionalism, commitment, grit, and above all, valor.

   We are honored to have them as our colleagues. And we are proud to recognize each of them again,
   with the Medal of Valor.

          Supervisory Special Agent Stephen J. Clark
          Supervisory Special Agent William T. Francis, Jr.

   FBI Memorial Star

   As we close this year’s ceremony, I would like to recognize two fallen agents that received the FBI
   Memorial Star; Special Agent Samuel S. Hicks, killed in the line of duty on November 19, 2008 and
   Special Agent Paul M. Sorce who died as a result of an auto accident in the line of duty on March 9,
   2009.

                                                       ***


   That concludes our ceremony for today Please join us once again in the Webster Room Thank you for
https://archives.fbi.gov/archives/news/speeches/presentation-of-fbi-honorary-medals                              5/6
11/12/2020              Case 3:19-cv-04541-LB Document    45-6 ofFiled
                                                  FBI — Presentation      11/13/20
                                                                     FBI Honorary Medals Page 394 of 410
   That concludes our ceremony for today. Please join us once again in the Webster Room. Thank you for
   coming, we hope you enjoyed the day.

                  Accessibility | eRulemaking | Freedom of Information Act | Legal Notices | Legal Policies and Disclaimers | Links | Privacy Policy | USA.gov | White House
                                                        FBI.gov is an official site of the U.S. government, U.S. Department of Justice


Close




https://archives.fbi.gov/archives/news/speeches/presentation-of-fbi-honorary-medals                                                                                            6/6
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 395 of 410




               Exhibit 32
11/12/2020            Case 3:19-cv-04541-LB           Document
                                   F.B.I. Casts Wide Net Under Relaxed45-6      FiledInquiries,
                                                                      Rules for Terror 11/13/20 Data ShowPage    396
                                                                                                          - The New Yorkof 410
                                                                                                                         Times




F.B.I. Casts Wide Net Under Relaxed Rules for Terror Inquiries, Data
Show
By Charlie Savage

March 26, 2011


WASHINGTON — Within months after the Bush administration relaxed limits on domestic-intelligence
gathering in late 2008, the F.B.I. assessed thousands of people and groups in search of evidence that they might
be criminals or terrorists, a newly disclosed Justice Department document shows.

In a vast majority of those cases, F.B.I. agents did not ﬁnd suspicious information that could justify more
intensive investigations. The New York Times obtained the data, which the F.B.I. had tried to keep secret, after
ﬁling a lawsuit under the Freedom of Information Act.

The document, which covers the four months from December 2008 to March 2009, says the F.B.I. initiated 11,667
“assessments” of people and groups. Of those, 8,605 were completed. And based on the information developed
in those low-level inquiries, agents opened 427 more intensive investigations, it says.

The statistics shed new light on the F.B.I.’s activities in the post-Sept. 11 era, as the bureau’s focus has shifted
from investigating crimes to trying to detect and disrupt potential criminal and terrorist activity.

It is not clear, though, whether any charges resulted from the inquiries. And because the F.B.I. provided no
comparable ﬁgures for a period before the rules change, it is impossible to determine whether the numbers
represent an increase in investigations.

Still, privacy advocates contend that the large number of assessments that turned up no sign of wrongdoing
show that the rules adopted by the Bush administration have created too low a threshold for starting an inquiry.
Attorney General Eric H. Holder Jr. has left those rules in place.

Michael German, a former F.B.I. agent who is now a policy counsel for the American Civil Liberties Union,
argued that the volume of fruitless assessments showed that the Obama administration should tighten the
rules.




https://www.nytimes.com/2011/03/27/us/27fbi.html                                                                                 1/4
11/12/2020            Case 3:19-cv-04541-LB           Document
                                   F.B.I. Casts Wide Net Under Relaxed45-6      FiledInquiries,
                                                                      Rules for Terror 11/13/20 Data ShowPage    397
                                                                                                          - The New Yorkof 410
                                                                                                                         Times




                              Attorney General Eric H. Holder Jr., has not changed policies on F.B.I. investigation rules
                              that were relaxed by the Bush administration in 2008. Mark Wilson/Getty Images



“These are investigations against completely innocent people that are now bound up within the F.B.I.’s
intelligence system forever,” Mr. German said. “Is that the best way for the F.B.I. to use its resources?”

But Valerie E. Caproni, the bureau’s general counsel, said the numbers showed that agents were running down
any hint of a potential problem — including vigilantly checking out potential leads that might have been ignored
before the Sept. 11 attacks.

“Recognize that the F.B.I.’s policy — that I think the American people would support — is that any terrorism
lead has to be followed up,” Ms. Caproni said. “That means, on a practical level, that things that 10 years ago
might just have been ignored now have to be followed up.”

F.B.I. investigations are controlled by guidelines ﬁrst put in place by Attorney General Edward H. Levi during
the Ford administration, after the disclosure that the bureau had engaged in illegal domestic spying for
decades. After the Sept. 11 attacks, those rules were loosened by Attorney General John Ashcroft and then again
by Attorney General Michael B. Mukasey.

Some Democrats and civil liberties groups protested the Mukasey guidelines, contending that the new rules
could open the door to racial or religious proﬁling and to ﬁshing expeditions against Americans.

In 2006, The New York Times reported that the National Security Agency had each month been ﬂooding the
bureau with thousands of names, phone numbers and e-mail addresses that its surveillance and data-mining
programs had deemed suspicious. But frustrated agents found that virtually all of the tips led to dead ends or
innocent Americans.

When the Mukasey guidelines went into effect in December 2008, they allowed the F.B.I. to use a new category
of investigation called an “assessment.” It permits an agent, “proactively or based on investigative leads,” to
scrutinize a person or a group for signs of a criminal or national security threat, according to the F.B.I. manual.

The manual also says agents need “no particular factual predication” about a target to open an assessment,
although the basis “cannot be arbitrary or groundless speculation.” And in selecting subjects for such scrutiny,
agents are allowed to use ethnicity, religion or speech protected by the First Amendment as a factor — as long

https://www.nytimes.com/2011/03/27/us/27fbi.html                                                                                 2/4
11/12/2020            Case 3:19-cv-04541-LB           Document
                                   F.B.I. Casts Wide Net Under Relaxed45-6      FiledInquiries,
                                                                      Rules for Terror 11/13/20 Data ShowPage    398
                                                                                                          - The New Yorkof 410
                                                                                                                         Times

as it is not the only one.

An assessment is less intensive than a more traditional “preliminary” inquiry or a “full” investigation, which
requires greater reason to suspect wrongdoing but also allows agents to use more intrusive information-
gathering techniques, like wiretapping.




                              John Ashcroft, an attorney general in the Bush administration, loosened F.B.I. rules after
                              the Sept. 11 attacks.
                              Alex Wong/Getty Images



Still, in conducting an assessment, agents are allowed to use other techniques — searching databases,
interviewing the subjects or people who know them, sending conﬁdential informers to inﬁltrate an organization,
attending a public meeting like a political rally or a religious service, and following and photographing people in
public places.

In March 2009, Russ Feingold, then a Democratic senator from Wisconsin, asked the F.B.I. how many
assessments it had initiated under the new guidelines and how many regular investigations had been opened
based on information developed by those assessments.

In November 2010, the Justice Department sent a classiﬁed letter to the Senate Judiciary Committee answering
Mr. Feingold’s question. This month, it provided an uncensored copy of the same answer to The Times as a
result of its Freedom of Information Act lawsuit.

F.B.I. ofﬁcials said in an interview that the statistics represented a snapshot as of late March 2009, so the 11,667
assessment ﬁles were generated over a roughly four-month period. But they said they believed that agents had
continued to open assessments at roughly the same pace since then.

Some aspects of the statistics are hazy, ofﬁcials cautioned.

For example, even before the December 2008 changes, the bureau routinely followed up on low-grade tips and
leads under different rules. But that activity was not formally tracked as an “assessment” that could be easily
counted and compared.


https://www.nytimes.com/2011/03/27/us/27fbi.html                                                                                 3/4
11/12/2020            Case 3:19-cv-04541-LB           Document
                                   F.B.I. Casts Wide Net Under Relaxed45-6      FiledInquiries,
                                                                      Rules for Terror 11/13/20 Data ShowPage    399
                                                                                                          - The New Yorkof 410
                                                                                                                         Times

F.B.I. ofﬁcials also said about 30 percent of the 11,667 assessments were just vague tips — like a report of a
suspicious car that included no license plate number. Such tips are entered into its computer system even if
there is no way to follow up on them.

Finally, they said, it is impossible to know precisely how many assessments turned up suspicious facts. A single
assessment may have spun off more than one higher investigation, and some agents may have neglected to
record when such an investigation started as an assessment.

Ms. Caproni also said that even though the F.B.I. manual says agents can open assessments “proactively,” they
still must always have a valid reason — like a tip that is not solid enough to justify a more intensive level of
investigation but should still be checked out.

But Mr. German, of the A.C.L.U., said that allowing agents to initiate investigations without a factual basis
“seems ripe for abuse.” He added, “What they should be doing is working within stricter guidelines that help
them focus on real threats rather than spending time chasing shadows.”




https://www.nytimes.com/2011/03/27/us/27fbi.html                                                                                 4/4
Case 3:19-cv-04541-LB Document 45-6 Filed 11/13/20 Page 400 of 410




               Exhibit 33
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 401 of 410




         BASED ON A VAGUE TIP, THE FEDS CAN
         SURVEIL ANYONE
         Low-level “assessments” allow the FBI to follow people with planes, examine travel records, and run
         subjects’ names through the CIA and NSA.




         Photo: Nina Berman/NOOR/Redux




                         Cora Currier
                         January 31 2017, 4:11 a.m.




         President Trump has inherited a vast domestic intelligence agency with
         extraordinary secret powers. A cache of documents offers a rare window into
         the FBI’s quiet expansion since 9/11.
https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             1/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 402 of 410




         At its lowest level of investigative activity, on the basis of vague tips or
         broad intelligence interests, the FBI can follow people with airplanes,
         examine travel records, and analyze links between email, phone, and
         other records collected by intelligence agencies.

         Two large FBI manuals obtained by The Intercept, one of which is classi-
         fied, offer previously unreleased information about just how powerful
         an intelligence apparatus the FBI draws on even for low-level checks,
         known as “assessments.”

         Assessments allow agents to look into tips or leads that don’t meet the
         standard for opening an investigation, which requires specific informa-
         tion or allegations of wrongdoing — an “articulable factual basis” for
         suspicion, as FBI rules put it. In an assessment, by contrast, an agent
         just needs to give an “authorized purpose” for their actions. Agents can
         open assessments “proactively,” in order to evaluate potential infor-
         mants, collect intelligence about threats surrounding public events,
         study a field office’s geographical area, or gather information about a
         general phenomenon of interest to the bureau.

         When assessments were made an official category in the last months of
         the George W. Bush administration, civil liberties advocates warned that
         the change eroded limits imposed on the bureau after the abuses of J.
         Edgar Hoover’s FBI came to light in congressional investigations in the
         1970s. Those limits set high standards for the FBI’s investigations, re-
         quiring them to be tied to evidence of wrongdoing and adding layers of
         oversight. Advocates now say that the standard for opening an assess-
         ment is just too low, allowing for enormous amounts of information to
         be collected and retained even when nothing turns up.

         The FBI counters that assessments offer a common-sense, expeditious
         means of handling tips and doing due diligence on potential threats.
         The bureau maintains that assessments are still subject to oversight
https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             2/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 403 of 410

         and are usually quickly closed if they don’t meet the threshold for a
         more intensive investigation.

         The Intercept is publishing in full for the very first time the Domestic
         Investigations and Operations Guide, or DIOG, which governs FBI opera-
         tions. The DIOG’s rules for assessments, which were previously released
         with significant redactions, make clear that the FBI can follow up on a
         tip or complaint by probing government records and conducting inter-
         views. The bureau need not necessarily keep a record of this search. But
         if agents decide to dig deeper by opening an assessment, they are al-
         lowed to have informants collect information, and they can also physi-
         cally surveil the subject — including by airplane. In some cases, they
         can issue grand jury subpoenas. If the purpose of an assessment is to
         evaluate someone as a potential informant, agents can give polygraph
         tests, dig through trash, and use fake identities in the course of their
         research.

         When an assessment is linked to counterterrorism, agents are required
         to address a sort of checklist of questions called the “baseline collection
         plan.” The American Civil Liberties Union obtained the 2009 baseline
         collection questions through a public records request several years ago.
         The Intercept has now obtained an unredacted version of
         the FBI’s Counterterrorism Policy Guide, which reveals new details
         about baseline collection and the resources the FBI uses to carry it out.

         According to this guide, as part of baseline collection, the FBI avails it-
         self of an array of sophisticated databases and analytical tools. These in-
         clude “Clearwater” and “Polaris,” tools that are used to analyze links be-
         tween email, phone, and other records collected by government agen-
         cies through various programs, and about which little has been publicly
         acknowledged. The policy guide directs agents to query the subject’s
         telephone numbers in those and other systems, including the FBI’s Tele-
         phone Application, used to analyze phone records; the Investigative

https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             3/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 404 of 410

         Data Warehouse, which as of 2008 contained some 1 billion unique
         records and has been described as the FBI’s Google; the Data Warehouse
         System, which collates many FBI investigative records; and the Data
         Loading and Analysis System, which holds files from digital media
         seized by the FBI, including cellphones, computers, CDs, and the like.

         The FBI also traces the subject’s travel history through Department of
         State visa and passport records, a Customs and Border Protection data-
         base, and data held by a private company called the Airlines Reporting
         Corporation, which manages itineraries for airlines and travel agencies.
         In 2009, Wired reported that the FBI was seeking access to ARC’s full
         database, which would include billions of travel records showing the
         data printed on the front of an airplane ticket and the method of pay-
         ment used. ARC told Wired at the time that it only released records in
         response to a legal order such as a national security letter or subpoena,
         and that such demands had so far resulted in 17,000 records being
         turned over. It is unclear from the policy guide what sort of access the
         FBI now has to ARC, or whether it is checking previously obtained docu-
         ments. ARC declined to comment.

         Agents running assessments can further check the databases of the Fi-
         nancial Crimes Enforcement Network in the Department of the Trea-
         sury. They can ask for information on gun purchases from the relevant
         local bureau of Alcohol, Tobacco, Firearms and Explosives. They can run
         subjects’ names through the National Counterterrorism Center, and
         even through the CIA and NSA.

         An unclassified October 2013 communiqué from the FBI’s counterterror-
         ism division also suggests searching a classified terror watchlist, an FBI
         internet data-mining tool called Base Jumper, DMV files of driver’s li-
         cense photos, and state-level business filings. The communiqué also lists
         open source resources, including social media sites, “web crawlers/deep


https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             4/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 405 of 410

         web engines/social media searchers,” and photo websites like Flickr, Pi-
         casa, and Shutterfly.

         The document adds that “in addition to queries of databases/resources
         and interviews, careful consideration should also be given to utilizing
         other investigative methods authorized in Assessments, such as [confi-
         dential human source] tasking and physical surveillance, when
         appropriate.”

         The FBI, through a spokesperson, said that assessments were limited in
         scope and subject to rigorous oversight: “Regular file reviews, which in-
         clude a review of whether or not the assessment should be closed or
         should continue for another 60- or 90-day period, as well as realistic re-
         source constraints provide the necessary safeguards to ensure that indi-
         viduals are not subject to long-term surveillance,” said an FBI
         spokesperson.

         Yet, critics note that it appears the data collected can be retained for
         decades and queried for years, even when it does not lead to an investi-
         gation. The FBI would not clarify the precise limits on how long it can
         keep assessment data.

         “Everyone should know that the FBI claims the authority to use ex-
         tremely intrusive methods to investigate people without any factual ba-
         sis to suspect that they have engaged in actual wrongdoing,” said Hina
         Shamsi, director of the National Security Project at the ACLU. Those
         methods “can reveal intimate information about how people live their
         lives,” she said, adding, “This is an ineffective authority because it clogs
         up the system with baseless investigations, and it is a dangerous author-
         ity because it has been abused to spy on innocent people exercising
         their First Amendment rights to protest, worship, and engage in politi-
         cal advocacy.”



https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             5/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 406 of 410




         Workers at the FBI’s Criminal Justice Information Services Division headquarters, in the hills
         of West Virginia near Clarksburg, analyze data to help track criminals in 2003. Photo: Nina
         Berman/NOOR/Redux



         Despite initial condemnation from civil liberties groups, in the years
         since assessments were instituted, they have received relatively little at-
         tention — except when the FBI is criticized for not having caught in an
         assessment someone who went on to carry out an attack.

         The DIOG specifies that an assessment can’t be opened on the basis of
         “arbitrary or groundless speculation,” and the agent is supposed to be
         able to articulate why the assessment isn’t “frivolous or improper.” As-
         sessments are also not supposed to be based “solely” on First Amend-
         ment-protected activities, or on the target’s race, religion, or ethnicity
         — although such characteristics can be taken into account. The Coun-
         terterrorism Policy Guide indicates that an assessment isn’t enough to
         place someone on the terror watchlist.


https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             6/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 407 of 410

         The examples of assessments given in the DIOG — blacked out in the
         versions that have been made public previously — show how FBI agents
         are expected to understand these boundaries.

         In one example, if an FBI agent gets a tip that men of Middle Eastern de-
         scent rented a boat and asked the marina owner to circle military instal-
         lations and nuclear power plants on a map, he can open an assessment
         and look into the men’s backgrounds. The example emphasizes that
         “the men’s national origin is not the motivating factor for the assess-
         ment” — unless other information suggests it is relevant, “for example,
         if existing intelligence reporting suggested that Al Qaeda was planning
         an attack using boats.” In another example, the FBI describes an assess-
         ment asking whether a public event — such as an auto show — could
         draw national security threats.

         According to the DIOG, some assessments can take whole neighbor-
         hoods into their sights, with agents collecting information on the “com-
         position of the community, the different ethnic groups, religious affilia-
         tions, community interests and dynamics, businesses, etc. for analysis
         and planning.” This kind of assessment could involve checking public,
         commercial, and governmental data, including visa information, and
         the FBI field office could “store, analyze, map, and share the informa-
         tion.” Such practices have stoked controversy, particularly among civil
         liberties and Muslim groups, who protest that such assessments risk tar-
         ring whole communities with criminal associations.

         According to the last available figures, obtained by the New York Times,
         the FBI opened more than 82,000 assessments between 2009 and 2011.
         Most of them were closed without developing into investigations. Critics
         seized on these numbers as evidence that the FBI was casting too wide a
         net. But the FBI protested that the opposite was true: Assessments al-
         lowed agents to be more discriminating, the FBI maintained, and to
         open fewer preliminary investigations, which are even more invasive.

https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             7/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 408 of 410

         Between the 2008 and 2011 versions of the DIOG, the rules on assess-
         ments actually got more permissive, granting agents more flexibility in
         using surveillance teams, for example, and allowing them to run checks
         in commercial and law enforcement databases without formally open-
         ing assessments.

         “There’s been a lot of morphing on assessments,” Jeff Danik, a former
         FBI agent who worked on counterterrorism, told The Intercept. “At first
         it was very cut and dry when it says, ‘We can’t do this.’ Now it’s more,
         ‘We’re not going to go against what it says, we’re just going to get the
         approvals, which are going to be given pretty freely.’ It’s kind of found
         its own middle ground. They didn’t take the rules away, but they made
         it a little easier to go forward.”

         There is no time limit on how long an assessment can last, though the
         FBI stressed that supervisors must periodically review the basis for keep-
         ing it open. Danik said there was often pressure to either “convert it to
         an investigation or get it closed.”

         Assessments have mostly come to the public’s attention after domestic
         terror attacks, when the bureau gets criticized for not having caught
         perpetrators beforehand. After last year’s bombings in New Jersey and
         New York, for example, the public learned that the suspect had been
         scrutinized in an assessment. Yet nothing had turned up that warned of
         his future violence or warranted either an investigation or an arrest.

         According to some critics, assessments offer a worst-of-both-worlds solu-
         tion, in which agents pursue every lead, generating overwhelming case-
         loads, even while the bureau is unfairly blamed for not having followed
         up beyond what it was legally allowed to do.

         Top photo: Workers at the FBI’s Criminal Justice Information Services Division headquarters,
         pictured in 2003 in West Virginia, have access to the largest repository of fingerprints in the
         world.




https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                             8/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 409 of 410



         WAI T! B EF OR E YO U G O on about your day, ask yourself: How likely is it that the
         read would have been produced by a different news outlet if The Intercept hadn’t

         As the pandemic worsens, it’s not just the virus itself that threatens human life. Th
         cronyism, and incompetence of those in power is adding fuel to the fire. The publi
         know more than just case counts and death tolls, which is why our reporters are d
         break stories on corporate profiteering and political jockeying that undermine pub

         The kind of reporting we do is essential to democracy, but it is not easy, cheap, or
         Intercept is an independent nonprofit news outlet. We don’t have ads, so we depen
         members — 55,000 and counting — to help us hold the powerful to account. Joinin
         doesn’t need to cost a lot: You can become a sustaining member for as little as $3 o
         That’s all it takes to support the journalism you rely on.

         Become a Member ⟶




         LATEST STORIES

                                                                                        Georgia Senator Dismisses Climate
                                                                                        Change While Enjoying Protected
                                                                                        Beachfront Mansion
                                                                                        Sharon Lerner — 4:00 a.m.

                                                                                        Facing runoff, Sen. David Perdue says
                                                                                        climate change is a hoax, but his beach
                                                                                        community is sure worried about rising
                                                                                        sea levels.




                                                                                        Election 2020
                                                                                        The Election Is Exposing the Cracks
                                                                                        Within Georgia’s Republican Party
                                                                                        George Chidi — Nov. 11

                                                                                        Georgia Republicans find themselves
                                                                                        choosing sides between the
https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                                             9/10
11/12/2020             Case 3:19-cv-04541-LB Document       45-6
                                               Based on a Vague        Filed
                                                                Tip, the       11/13/20
                                                                         Feds Can Surveil AnyonePage 410 of 410

                                                                                        administrators of a government that they
                                                                                        control and a president they do not.




                                                                                        Democratic Officials Lied About
                                                                                        Role in Alex Morse Smear, Internal
                                                                                        Report Finds
                                                                                        Eoin Higgins, Daniel Boguslaw — Nov. 11

                                                                                        A Democratic attorney urged students to
                                                                                        leak vague allegations against Morse to
                                                                                        Politico, the students told an internal
                                                                                        party investigator




https://theintercept.com/2017/01/31/based-on-a-vague-tip-the-feds-can-surveil-anyone/                                              10/10
